             Case 19-10844-BLS        Doc 235     Filed 05/30/19    Page 1 of 124




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE



In re                                              Chapter 11

Achaogen, Inc.                                     Case No. 19-10844 (BLS)
                              1
                      Debtor.



                       SCHEDULES OF ASSETS AND LIABILITIES FOR
                          ACHAOGEN, INC. (CASE NO. 19-10844)




1
    The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s
    mailing address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San
    Francisco, CA 94080.
             Case 19-10844-BLS        Doc 235       Filed 05/30/19    Page 2 of 124




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re                                                Chapter 11

Achaogen, Inc.                                       Case No. 19-10844 (BLS)
                              1
                      Debtor.


                GLOBAL NOTES, METHODOLOGY AND SPECIFIC
            DISCLOSURES REGARDING THE DEBTOR’S SCHEDULES OF
        ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

       The Schedules of Assets and Liabilities (the “Schedules” or “SOAL”) and Statement of
Financial Affairs (the “Statement” or “SOFA”) filed by Achaogen, Inc. as debtor in possession in
the above-captioned chapter 11 case (“Achaogen” or the “Debtor”) with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) were prepared by the
Debtor’s management pursuant to section 521 of title 11 of the United States Code, 11 U.S.C. §§
101–1532 (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) and are unaudited.

       While the Debtor has made every reasonable effort to ensure that its Schedules and
Statement are accurate and complete, based upon information that was available to it at the time
of preparation, inadvertent errors or omissions may exist and the subsequent receipt of
information and/or further review and analysis of the Debtor’s books and records may result in
changes to financial data and other information contained in the Schedules and Statement.

       The Schedules and Statement have been signed by Nicholas K Campbell, the Debtor’s
Chief Restructuring Officer and an authorized signatory for the Debtor. In reviewing and signing
the Schedules and Statement, Mr. Campbell relied upon the efforts, statements, and
representations of various personnel employed by the Debtor and its advisors. Mr. Campbell has
not (and could not have) personally verified the accuracy of each statement and representation
contained in the Schedules and Statement, including statements and representations concerning
amounts owed to creditors, classification of such amounts, and creditor addresses.

                         Global Notes and Overview of Methodology

        1.      Reservation of Rights. The Debtor and its advisors who assisted in the
preparation of the Schedules and Statement do not guarantee or warrant the accuracy or
completeness of the data that is provided herein and shall not be liable for any loss or injury
arising out of or caused in whole or in part by the errors or omissions, negligent or otherwise, in
preparing, collecting, reporting, or communicating the information contained herein. The Debtor

1
    The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s
    mailing address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San
    Francisco, CA 94080.
                                                1
             Case 19-10844-BLS          Doc 235       Filed 05/30/19    Page 3 of 124




and its advisors do not undertake any obligation to notify any third party should the information
provided herein be or need to be updated, modified, revised, or re-categorized. In no event shall
the Debtor or its advisors be liable to any third party for any direct, indirect, incidental,
consequential, or other damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtor or damages to business reputation, lost
business or lost profits), whether foreseeable or not and however caused, even if the Debtor or its
advisors are advised of the possibility of such damages. The Debtor reserves all rights to amend
and/or supplement the Schedules and Statement from time to time as is necessary and
appropriate.

       The failure to designate a claim in the Schedules and Statement as "contingent",
"unliquidated”, or "disputed" does not constitute an admission by the Debtor that such claim or
amount is not "contingent", "unliquidated", or "disputed". The Debtor reserves its rights to
dispute, or to assert offsets or defenses to, any claim reflected on its Schedules or Statement on
any grounds, including, but not limited to, amount, liability, priority, status, or classification, or
to otherwise subsequently designate any claim as "contingent", "unliquidated", or "disputed".
Moreover, the Debtor reserves all of its rights to amend its Schedules and Statement as necessary
and appropriate, including, but not limited to, with respect to claim description and designation.

       The Debtor has made commercially reasonable efforts to correctly characterize, classify,
and categorize claims, assets, executory contracts, among other items reported in the Schedules
and Statement. However, due to the complexity and size of the Debtor’s business, the Debtor
may have improperly characterized, classified, categorized, or designated certain items. The
Debtor thus reserves all of its rights to recharacterize, reclassify, recategorize, or re-designate
items reported in the Schedules and Statement at a later time as necessary or appropriate as
additional information becomes available.

       The Schedules, Statement and these Global Notes should not be relied upon by any
person for information relating to current or future financial conditions, events or
performance of the Debtor. Due to numerous unliquidated, contingent and/or disputed
claims, summary statistics in the Schedules, Statement and Global Notes are likely not an
accurate representation of the Debtors’ liabilities on a GAAP basis, as further described
below.

        2.      Basis of Presentation. The Schedules and Statement are unaudited and do not
purport to be financial statements prepared in accordance with generally accepted accounting
principles in the United States of America (“U.S. GAAP”), nor were they reconciled with the
Debtor’s financial statements. These Schedules and Statement represent the Debtor’s good faith
attempt to comply with the requirements of the Bankruptcy Code and Bankruptcy Rules using
commercially reasonable efforts and resources available and are subject to further review and
potential adjustment.

       3.       Confidentiality. Due to concerns of confidentiality or concerns for the privacy of
an individual, the Debtor has deemed it appropriate and necessary to avoid listing certain names,
addresses and amounts in the Schedules and Statement. Accordingly, there are instances within
the Schedules and Statement where names, addresses or amounts have been redacted.

                                                  2
             Case 19-10844-BLS        Doc 235       Filed 05/30/19    Page 4 of 124




        4.     Global Notes Control. These Global Notes are in addition to the specific notes set
forth in the Schedules and Statement of the Debtor. The fact that the Debtor has prepared Global
Notes with respect to a particular Schedule or Statement and not as to others does not reflect and
should not be interpreted as a decision by the Debtor to exclude the applicability of such Global
Notes to any or all of the Debtor’s remaining Schedules or Statement, as appropriate. Disclosure
of information in one Schedule, one Statement, or an exhibit or attachment to a Schedule or
Statement, even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule,
Statement, exhibit, or attachment.

       These Global Notes are an integral part of all of the Debtor’s Schedules and Statement.
The Global Notes should be referred to, considered, and reviewed in connection with any review
of the Schedules and Statement. In the event that the Schedules and Statement differ from the
Global Notes, the Global Notes shall control.

      5.       Dates. Unless otherwise noted, all asset and liability balances reported in the
Schedules are as of April 15, 2019 (the “Petition Date”).

        6.     Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtor to obtain current market valuations of all of its
assets. Accordingly, unless otherwise indicated, the Schedules and Statement reflect net book
values as of the Petition Date. Cash is reported as of the Petition Date on a bank basis. Amounts
ultimately realized may vary from net book value (or whatever value was ascribed) and such
variance may be material. Accordingly, the Debtor reserves all of its rights to amend or adjust
the value of each asset set forth herein. In addition, the amounts shown for total liabilities
exclude items identified as “undetermined” and, thus, ultimate liabilities may differ materially
from those stated in the Schedules and Statement.

       7.    Quantification of Claims. Amounts that were not readily quantifiable by the
Debtor were reported as “undetermined” which is not intended to reflect the magnitude of the
claim.

        8.     Claims Paid Pursuant to Court Orders. The Bankruptcy Court authorized the
Debtor to pay certain prepetition claims, including but not limited to, insurance payments, certain
taxes, employee related claims, including rebates, and critical vendor claims (“Court Orders”).
Consequently, certain prepetition fixed, liquidated and undisputed unsecured claims have been
paid following the Petition Date. As such, claims against the Debtor for prepetition amounts
may have been paid, or have been approved to be paid, as of the time the Schedules and
Statement and may not have been included in the Schedules and Statement.

        9.     Liabilities. The Debtor has sought to allocate liabilities between the pre-petition
and post-petition periods based on the information and research conducted in connection with the
preparation of the Schedules and Statement. As additional information becomes available and
further research is conducted, the allocation of liabilities between the pre-petition and post-
petition periods may change. Accordingly, the Debtor reserves all of its rights to amend,
supplement, or otherwise modify the Schedules and Statement as is necessary or appropriate.


                                                3
             Case 19-10844-BLS         Doc 235       Filed 05/30/19    Page 5 of 124




       10.      Exclusions. The Debtor has excluded certain categories of assets, tax accruals,
and liabilities from the Schedules and Statement, including employee benefit accruals and
deferred gains. The Debtor has also excluded potential rejection damage claims of counterparties
to executory contracts and unexpired leases that may be rejected, to the extent such damage
claims may exist. In addition, certain immaterial assets and liabilities may have been excluded.

        11.    Causes of Action. The Debtor, despite its efforts, may not have listed all of its
causes of action against third parties as assets in the Schedules and Statement. The Debtor
reserves all of its rights with respect to any causes of action they may have, and neither these
Global Notes nor the Schedules and Statement shall be deemed a waiver of any such causes of
action.

        12.     Insiders. For purposes of the Schedules and Statement, the Debtor defined
“insiders” as: (a) members of the board of directors; (b) officers; (c) shareholders holding in
excess of 5% of the voting shares of the Debtor (whether directly or indirectly); and (d) non-
Debtor affiliates (being the Debtor’s 100% owned subsidiary Achaogen UK Ltd (“UK”), and
Achaogen Ireland Limited (“Ireland”) which is indirectly held by the Debtor). Persons listed as
“insiders” have been included for informational purposes only and by including them in the
Schedules, shall not constitute an admission that those persons are insiders for purposes of
section 101(31) of the Bankruptcy Code. Moreover, the Debtor does not take any position with
respect to: (a) any insider's influence over the control of the Debtor; (b) the management
responsibilities or functions of any such insider; (c) the decision making or corporate authority of
any such insider; or (d) whether the Debtor or any such insider could successfully argue that he
or she is not an "insider" under applicable law or with respect to any theories of liability or for
any other purpose.

       13.     Intercompany Receivables. The Debtor does not have any intercompany trade
receivables, intercompany notes receivable and intercompany receivables to be listed in these
Schedules and Statements.

        14.    Leases. The underlying lease agreement(s) are listed on Schedule G and any
current amount due under such leases that were outstanding as of the Petition Date are listed on
Schedule F. Nothing in the Schedules and Statement is or shall be construed as an admission as
to the determination of the legal status of any lease (including whether any lease is a true lease or
a financing arrangement), and the Debtor reserves all rights with respect to such issues.

        15.     Litigation. The Debtor is subject to lawsuits and claims that arise out of its
operations in the normal course of business. Prior to the petition date, the Debtor may or may not
have been a party to various legal proceedings, (if so, described in detail in the most recent
publicly filed financial statements) which are stayed during the course of the Chapter 11
bankruptcy proceedings. The Debtor has not accrued any amounts for such legal proceedings in
the Statement and Schedules.

       16.    Estimates. To prepare and file the Schedules and Statement in accordance with
the deadlines established in this Chapter 11 case, the Debtor was required to make certain
estimates and assumptions that affect the reported amounts of assets and liabilities and reported


                                                 4
             Case 19-10844-BLS        Doc 235       Filed 05/30/19    Page 6 of 124




revenue and expenses. The Debtor reserves all rights to amend the reported amounts of assets,
liabilities, revenue and expenses to reflect changes in those estimates and assumptions.

        17.    Setoffs. The Debtor periodically incurs certain setoffs from customers and
suppliers in the ordinary course of business. Setoffs in the ordinary course can result from
various items including, but not limited to, pricing discrepancies, returns, refunds and other
disputes between the Debtors and their customers and/or suppliers, as well as chargebacks,
incentives and other obligations in connection with the Debtor’s customer programs. These
setoffs are consistent with the ordinary course of business in the Debtor’s industry and have been
approved by the Bankruptcy Court pursuant to the DEBTOR’S MOTION FOR INTERIM AND
FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105(a), 363, 1107, AND 1108 AND FED. R.
BANKR. P. 6003 AND 6004 AUTHORIZING DEBTOR TO (I) HONOR CERTAIN
PREPETITION OBLIGATIONS TO CUSTOMERS AND TO CONTINUE CUSTOMER
PROGRAMS AND (II) PAY MEDICAID, MEDICARE AND OTHER OBLIGATIONS
(Docket No. 7). Therefore, although such setoffs and other similar rights may have been
accounted for by the Debtor in the recording of net revenue in accordance with U.S. GAAP,
these ordinary course setoffs are not independently accounted for, and as such, are excluded from
the Schedules and Statement.

         18.   Totals. All totals that are included in the Schedules and Statement represent totals
of all the known amounts included therein.

        19.    Employee Addresses. In accordance with ORDER AUTHORIZING DEBTOR
TO FILE UNDER SEAL PORTIONS OF ITS CREDITOR MATRIX CONTAINING
CERTAIN INDIVIDUAL CREDITOR INFORMATION (Docket No. 206), the addresses of
current employees, including those of officers, have been listed as the address of the Debtor, and
the addresses of former employees have not been provided.

      Specific Disclosures with Respect to the Debtor’s Statement of Financial Affairs

       Part 1, Question 1. The Debtor’s revenue from business represents net revenue from U.S.
operations only. Year to date net revenue for the period ended April 15, 2019 is both preliminary
and subject to material revision. The Debtor’s product sales consist of U.S. sales of ZEMDRI.
Upon recognition of gross revenue from product sales of ZEMDRI in the U.S., the Debtor
records certain sales reserves and allowances as a reduction to gross revenue (these reserves and
allowances are commonly referred to as “gross-to-net” deductions). These reserves and
allowances include rebates, chargebacks, cash discounts, and wholesaler distribution fees.

       Part 1, Question 2. Non-business revenue includes interest income only.

        Part 2, Question 3. Attachment 3 includes any disbursement or other transfer made by
the Debtor including certain expenditures paid by the Debtor except for those made to
bankruptcy professionals, employees in the ordinary course (disbursements to employees for
Paid Time Off (“PTO”) on termination and severance are included) and insiders (except to the
extent that such employee or insider disbursements were made to Automatic Data Processing,
Inc. (“ADP”) on account of payroll obligations). Transfers to bankruptcy professionals are
included on Attachment 11. Transfers to insiders are included on Attachment 4.

                                                5
             Case 19-10844-BLS         Doc 235       Filed 05/30/19   Page 7 of 124




         The amounts listed in Attachment 3 reflect the Debtor’s disbursements based on check
detail; thus, to the extent a disbursement was made to pay for multiple invoices, only one entry
has been listed on Attachment 3. Amounts paid by check are included in Attachment 3 based on
the date of issuance. Additionally, certain creditors received payments in their capacity as a third
party intermediary for the Debtor; these payments are included as payments to the creditor. ADP
is the Debtor’s payroll administrator and Attachment 3 reflects disbursements made to ADP on
account of the Debtor’s payroll obligations, which ADP ultimately disburses to the Debtor’s
employees or to government or other employment-related parties with respect to deductions
made against the employees’ gross wages. The disbursements to employees for PTO and/or
severance on termination are net of any tax withholding, 401(k) deductions, employee
contributions to health insurance and garnishments.

       Part 2, Questions 3 and 4. As described more fully in the DEBTOR’S MOTION FOR
ENTRY OF INTERIM AND FINAL ORDERS (A) AUTHORIZING THE DEBTOR TO (I)
CONTINUE ITS CASH MANAGEMENT SYSTEM, (II) HONOR CERTAIN RELATED
PREPETITION OBLIGATIONS, AND (III) MAINTAIN EXISTING BUSINESS FORMS, (B)
AUTHORIZING AND DIRECTING THE DEBTOR’S BANK TO HONOR ALL RELATED
PAYMENT REQUESTS, (C) SCHEDULING A FINAL HEARING, AND (D) GRANTING
RELATED RELIEF (Docket No. 5), the Debtor maintains a centralized cash management
system in which the Debtor’s receipts from the AR account are transferred into the operating
account, which are swept daily into a sweep account which holds excess cash and investments in
U.S. Short-term Treasury and government securities. Funds are transferred from the sweep
account to the checking account as necessary for disbursements to fund payroll and operations.
The cash activity related to the cash management system has been excluded from Attachment 3
and Attachment 4 due to the significant volume and nature of the transactions.

        Part 2, Question 4. The amounts listed in Attachment 4 reflect the Debtor’s
disbursements based on check detail; thus, to the extent a disbursement was made to pay for
multiple invoices, only one entry has been listed on Attachment 4. Amounts paid by check are
included in Attachment 4 based on the date of issuance. The disbursements to directors and
officers are net of any tax withholding, 401(k) deductions, employee contributions to health
insurance and garnishments.

       Part 2, Question 6. The Debtor does not believe that any involuntary setoffs have
occurred within the ninety days preceding the Petition Date but reserve the right to update
question six should any involuntary setoffs become known.

       Part 3, Question 7. The Debtor does not believe there are any legal disputes or
administrative proceedings that are formally recognized by an administrative, juridical, or other
adjudicative forum, including audits by federal or state agencies at this time.

       Part 4, Question 9. In addition to the charitable contributions listed in Attachment 9, the
Debtor may make de minimis gifts or gifts in kind from time to time.




                                                 6
             Case 19-10844-BLS        Doc 235       Filed 05/30/19    Page 8 of 124




        Part 5, Question 10. The Debtor occasionally incurs losses for a variety of reasons,
including theft and property damage. The Debtor, however, may not have records of all such
losses to the extent such losses do not have a material impact on the Debtor’s business or is not
reported for insurance purposes.

       Part 6, Question 11. Several of the professionals listed on Attachment 11 were providing
services to the Debtor beyond debt consolidation or restructuring, relief under the Bankruptcy
Code or preparation of a petition in bankruptcy, as such the fees listed may include amounts not
associated with the bankruptcy process.

       Part 6, Question 13. Certain assets were sold by the Debtor to the listed parties in the
ordinary course of business where those assets were no longer needed.

      Part 13, Question 25. The Debtor wholly owns two non-debtor subsidiaries, Achaogen
UK and Achaogen Ireland.

        Part 13, Question 26a. The bookkeepers listed in Attachment 26a span multiple levels
within the organization.

        Part 13, Question 26d. The Debtor is a registrant with the Securities and Exchange
Commission (“SEC”) and as such files periodic reports on Form 8-K, Form 10-Q, and Form 10-
K. Additionally, financial information for the Debtor can be found on Achaogen’s website at
www.achaogen.com. Due to the fact the SEC filings and Achaogen’s website are of public
record, the Debtor does not maintain records for those parties that have requested or obtained
copies of any of the reports from the SEC or the Debtor.

        The Debtor has provided financial statements in the ordinary course of its business to
numerous financial institutions, creditors, and other parties within two years immediately before
the Petition Date. Additionally, the Debtor has also provided financial statements to numerous
parties who were conducting due diligence during the course of the Debtor’s pre-petition sale
and financing processes. Considering the number of such recipients and the possibility that in
some cases such information may have been shared with parties without the Debtor’s knowledge
or consent, the Debtor has not disclosed any parties that may have received such financial
statements for the purposes of SOFA 26d.

       Part 13, Question 27. The amounts listed is related to the value of certain inventories,
which the Debtor performed physical inventory counts in December 2018 and therefore does not
correspond to the total value of inventory for financial reporting purposes. In addition, the value
of such inventory includes only capitalized costs incurred after the FDA approval of the drug
product ZEMDRI. The Debtor has provided information and estimates related to the value of
such inventory where possible.

        Part 13, Question 28. The % of interest listed for each of the directors, officers and
controlling shareholders (with a % interest of 5% or greater) in Attachment 28 is estimated as of
the Petition Date. The % of interest listed for Directors & Officers is as of 4/12/19. The % of



                                                7
             Case 19-10844-BLS         Doc 235       Filed 05/30/19    Page 9 of 124




interest listed for each of the directors, officers and controlling shareholders listed in Attachment
28 are the interests held by them individually and do not represent beneficial ownership.


    Specific Disclosures with Respect to the Debtor’s Schedules of Assets and Liabilities

        Schedule A/B, Part 1, Question 3. Amounts listed in Attachment 3 reflect the general
ledger account balances in the respective accounts as of the Petition Date.

        Schedule A/B, Part 3, Question 11. The accounts receivable information listed on
Schedule A/B, Part 3, Question 11 represents net receivables from the Debtor’s customers which
are calculated net of any amounts that, as of the Petition Date, may be owed to such customers in
the form of chargebacks, returns or other adjustments pursuant to the Debtor’s customer program
policies and day-to-day operating policies.

       The Debtor has disclosed the net book value with respect to net accounts receivable listed
on Schedule A/B, Part 3, Question 11, which represents the amount of the net accounts
receivable reduced by any “doubtful accounts”. For purposes of Schedule A/B, Part 3, Question
11, “doubtful accounts” are those accounts that the Debtor has identified as unlikely to be paid
given the amount of time such accounts have been outstanding. Accounts receivable are
presented without consideration for any liabilities related to mutual counterparty accounts
payable, open or terminated contract liabilities, liquidated damages or collateral held by the
Debtor, unless otherwise stated.

         Schedule A/B, Part 5, Questions 19-22. Inventories are stated at the lower of cost (using
a first-in, first-out, or FIFO, basis) or net realizable value.

        Schedule A/B, Part 7, Questions 39-42. The value of the office furniture and fixtures and
the office equipment included on Attachments 39 and 41 are reflected at the net book value as of
the Petition Date.

      Schedule A/B, Part 8, Question 50. The value of the laboratory equipment included in
Attachment 50 is reflected at the net book value as of the Petition Date.

        Schedule A/B, Part 10, Questions 60-65. Exclusion of certain intellectual property shall
not be construed as an admission that such intellectual property rights have been abandoned,
terminated or assigned; have expired by their terms; or otherwise have been transferred pursuant
to a sale, acquisition or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed as an admission that such intellectual property rights have not been
abandoned, terminated or assigned; have not expired by their terms; or otherwise have not been
transferred pursuant to a sale, acquisition or other transaction. Finally, the Debtor has numerous
pieces of unregistered intellectual property which have not been included in Attachments 60-64.

       Schedule A/B, Part 11, Questions 73. A determination as to the surrender or refund value
of each of the insurance policies has not been made and therefore the balance is listed as
undetermined. Additional information regarding the insurance policies listed in Attachment 73 is
available in the DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)

                                                 8
            Case 19-10844-BLS         Doc 235        Filed 05/30/19   Page 10 of 124




AUTHORIZING DEBTOR TO (A) CONTINUE PREPETITION INSURANCE PROGRAM;
(B) PAY ANY PREPETITION PREMIUMS AND RELATED OBLIGATIONS; AND (C)
RENEW OR ENTER INTO NEW INSURANCE ARRANGEMENTS AND/OR PREMIUM
FINANCING AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS; AND (II)
GRANTING RELATED RELIEF (Docket No. 12).

        Schedule A/B, Part 11, Question 75. In the ordinary course of their businesses, the
Debtor has or may have accrued, or may subsequently accrue, certain claims, rights to counter-
claims, setoffs, refunds or other account adjustments with its customers, suppliers, or other
parties due to past or current relationships that the Debtor may assert but not reflect in other
Schedules or the Statement. The Debtor, does not know of any such claims at this point in time.
Where other such claims are unknown to the Debtor and not quantifiable as of the Petition Date,
they are not listed on Schedule A/B, Part 11, Question 75.

        Schedule D. The Debtors reserves the right to dispute or challenge the validity,
perfection or immunity from avoidance of any lien purported to be granted or perfected in any
specific asset to a secured creditor listed on Schedule D. Moreover, although the Debtor may
have scheduled claims of various creditors as secured claims, the Debtor reserves all rights to
dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
structure of any such transaction or any document or instrument (including, without limitation,
any intercompany agreement) related to such creditor’s claim. The descriptions provided in
Schedule D are intended only to be a summary. Reference to the applicable loan agreements and
related documents is necessary for a complete description of the collateral and the nature, extent
and priority of any liens. Except as specifically stated herein, real property lessors, utility
companies and other parties which may hold security deposits have not been listed on Schedule
D. Certain of the Debtor’s agreements listed on Schedule G may be in the nature of conditional
sales agreements or secured financing agreements. No attempt has been made to identify such
agreements for purposes of Schedule D.

       Schedule E/F. The Debtor has used its reasonable best efforts to report all general
unsecured claims against the Debtor on Schedule E/ F based upon the Debtor’s existing books
and records as of the Petition Date.

       Certain of the claims of state and local taxing authorities set forth in Schedule E/F,
ultimately may be deemed to be secured claims pursuant to state or local laws.

        Certain of the claims owing to various taxing authorities to which the Debtor may be
liable may be subject to ongoing audits. The Debtor reserves its right to dispute or challenge
whether claims owing to various taxing authorities are entitled to priority, and the listing of any
claim on Schedule E/F does not constitute an admission that such claim is entitled to priority
treatment pursuant to section 507 of the Bankruptcy Code.

        The claims of individual creditors for, among other things, goods, products, services, or
taxes are listed as the amounts entered on the Debtor’s books and records and may not reflect
credits, allowances, or other adjustments due from such creditors to the Debtor. The Debtor
reserves all of its rights with regard to such credits, allowances, and other adjustments, including
the right to assert claims objections and/or setoffs with respect to the same.

                                                 9
            Case 19-10844-BLS        Doc 235     Filed 05/30/19    Page 11 of 124




        Pursuant to the FINAL ORDER AUTHORIZING THE DEBTOR TO (A) PAY
PREPETITION WAGES, SALARIES, AND OTHER COMPENSATION AND (B) PAY
PREPETITION PAYROLL TAXES AND BENEFITS AND CONTINUE BENEFIT
PROGRAMS IN THE ORDINARY COURSE, (II) DIRECTING BANKS TO HONOR
CHECKS FOR PAYMENT OF PREPETITION EMPLOYEE PAYMENT AND PROGRAM
OBLIGATIONS, AND (III) GRANTING RELATED RELIEF (Docket No. 164), the
Bankruptcy Court granted the Debtor authority to pay or honor certain prepetition obligations for
employee wages, salaries, and other compensation, reimbursable employee expenses, employee
benefits and independent contractor obligations. Priority claims related to accrued PTO owed to
employees have been listed on Schedule E. Unsecured claims related to accrued PTO owed to
former employees who have been paid out (or will be paid out) their priority PTO on termination
have also been listed on Schedule E as “Undetermined.”

        Pursuant to the FINAL ORDER AUTHORIZING DEBTOR TO (I) HONOR CERTAIN
PREPETITION OBLIGATIONS TO CUSTOMERS AND TO CONTINUE CUSTOMER
PROGRAMS AND (II) PAY MEDICAID, MEDICARE AND OTHER OBLIGATIONS
(Docket No. 144), the Bankruptcy Court granted the Debtor authority to pay or honor certain
prepetition obligations for customers, customer programs and Medicaid, Medicare and certain
other obligations. The Debtor has not listed on Schedule E/F any obligations related to
customers, customer programs, Medicaid and other obligations that they have paid or for which
they have been granted authority to pay and intend to pay pursuant to the Court Order.

       Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or
general reserves. Such amounts are, however, reflected on the Debtor’s books and records as
required in accordance with GAAP. Such accruals are general estimates of liabilities and do not
represent specific claims as of the Petition Date. The Debtor has made every effort to include as
contingent, unliquidated, or disputed the claim of any vendor not included on the Debtor’s open
accounts payable that is associated with an account that has an amount not invoiced.

        The claims listed in Schedule E/F arose or were incurred on various dates. In certain
instances, the date on which a claim arose is an open issue of fact. Making a determination in
relation to the date upon which each claim in Schedule E/F was incurred or arose would be
unduly burdensome and cost prohibitive and therefore the Debtors do not list a date for each
claim listed on Schedule E/F.

       Schedule F reflects the prepetition amounts owing to counterparties to executory
contracts and unexpired leases. Such prepetition amounts, however, may be paid in connection
with the assumption or assumption and assignment of an executory contract or unexpired lease.
Additionally, Schedule F does not include potential rejection damage claims, if any, of the
counterparties to executory contracts and unexpired leases that may be rejected.

       Schedule G. While commercially reasonable efforts have been made to ensure the
accuracy of Schedule G regarding executory contracts and unexpired leases (collectively, the
"Agreements"), inadvertent errors, omissions or over-inclusion may have occurred. The Debtor
may have entered into various other types of Agreements in the ordinary course of its business,
such as indemnity agreements, supplemental agreements, amendments/letter agreements,
nondisclosure agreements and confidentiality agreements, which may not be set forth on

                                               10
            Case 19-10844-BLS         Doc 235     Filed 05/30/19      Page 12 of 124




Schedule G. The Debtor reserves all of its rights with respect to such agreements. Omission of an
Agreement from Schedule G does not constitute an admission that such omitted Agreement is
not an executory contract or unexpired lease, and Schedule G may be amended at any time to add
any omitted Agreement. Likewise, the listing of an Agreement on Schedule G does not constitute
an admission that such Agreement is an executory contract or unexpired lease, was in effect on
the Petition Date, or is valid or enforceable.

        Certain of the Agreements listed on Schedule G may consist of several parts, including
purchase orders, amendments, restatement, waivers, letters and other documents that may not be
listed separately on Schedule G or that may be listed as a single entry. The Debtor expressly
reserves its rights to challenge whether such related materials constitute an executory contract, a
single contract or agreement or multiple, severable or separate contracts.

       The Agreements listed on Schedule G may have expired or may have been modified,
amended or supplemented from time to time by various amendments, restatement, waivers,
estoppel certificates, letters, memoranda, and other documents, instruments and agreements that
may not be listed on Schedule G. Further, unless otherwise specified on Schedule G, each
Agreement listed thereon shall include all exhibits, schedules, riders, modifications, declarations,
amendments, supplements, attachments, restatement or other agreements, instruments or other
documents that in any manner affect such Agreement, without respect to whether such
agreement, instrument or other document is listed separately on Schedule G.

       In some cases, the same counterparty appears multiple times on Schedule G. This
multiple listing is intended to reflect distinct agreements between the Debtors and such
counterparty. In some cases, the same supplier or provider may have multiple Agreements listed
in Schedule G. These Agreements represent distinct agreements between the Debtor and such
supplier or provider, and will be listed as multiple contracts under the same counterparty.

        Any and all of the Debtor’s rights, claims and causes of action with respect to the
Agreements listed on Schedule G are hereby reserved and preserved and, as such, the Debtor
hereby reserves all of its rights to, among other things, (i) dispute the validity, status or
enforceability of any Agreements set forth on Schedule G, (ii) dispute or challenge the
characterization of the structure of any transaction, or any document or instrument related to a
creditor's claim, including, but not limited to, the Agreements listed on Schedule G, and (iii)
amend or supplement such Schedule as necessary.

       Certain of the Agreements may not have been memorialized and could be subject to
dispute. Further, Agreements that are oral in nature have not been included on Schedule G.

        In the ordinary course of business, the Debtor has entered into numerous agreements,
both written and oral, regarding the provision of certain services on a month-to-month basis, as
well as purchase orders. The Debtor does not believe that such agreements constitute executory
contracts and therefore, such agreements are not listed individually on Schedule G.
Nevertheless, the Debtor reserves the right to assert that such agreements constitute executory
contracts.




                                                11
            Case 19-10844-BLS         Doc 235     Filed 05/30/19      Page 13 of 124




       Certain of the Agreements listed on Schedule G may contain certain renewal options,
guarantees of payment, options to purchase, rights of first refusal, and other miscellaneous rights.
Such rights, powers, duties and obligations are not set forth on Schedule G. In addition, the
Debtor may have entered into various other types of agreements in the ordinary course of its
business, such as easements, right of way, subordination, nondisturbance and attornment
agreements, supplemental agreements, amendments/letter agreements, title agreements and
confidentiality agreements. Such documents may not be set forth on Schedule G.

       In addition, certain of the Agreements listed on Schedule G may be in the nature of
conditional sales agreements or secured financings. The Debtor reserves all of its rights to
dispute or challenge the characterization of the structure of any transaction, or any document or
instrument (including, without limitation, any intercompany agreement) related to a creditor's
claims. Finally certain of the executory agreements may not have been memorialized and could
be subject to dispute.

        Listing an Agreement on this schedule does not constitute an admission that such contract
or agreement is an executory contract or unexpired lease. Any and all of the Debtor’s rights,
claims, and causes of action with respect to the Agreements listed on this schedule are hereby
reserved and preserved. Similarly, the listing of an Agreement on this schedule does not
constitute admission that such document is not a secured financing.




                                                12
                                            Case 19-10844-BLS                                       Doc 235                   Filed 05/30/19                          Page 14 of 124


Fill in this information to identify the case:

Debtor Name: In re : Achaogen, Inc.

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                                             Check if this is an
Case number (if known): 19-10844 (BLS)                                                                                                                                                       amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $                  0.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $         28,342,230.42
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $         28,342,230.42
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $         15,000,000.00
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $                  0.00
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                        +$        20,257,639.81
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                        $         35,257,639.81
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
                                  Case 19-10844-BLS                     Doc 235       Filed 05/30/19               Page 15 of 124


Fill in this information to identify the case:

Debtor Name: In re : Achaogen, Inc.

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                    Check if this is an
Case number (if known): 19-10844 (BLS)                                                                                              amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                       Current value of debtor’s interest


   2. Cash on hand

              2.1 None                                                                                                    $


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)             Type of account   Last 4 digits of account number

              3.1 Silicon Valley Bank                          AR Account        5720                                     $                     653,761.95

              3.2 Silicon Valley Bank                          Collateral MMA    6905                                     $                     530,000.00

              3.3 Silicon Valley Bank                          Operating         4224                                     $                  (3,589,287.94)

              3.4 Silicon Valley Bank                          Sweep             3256                                     $                    3,841,591.16


   4. Other cash equivalents (Identify all)

             4.1 Asset Management                                                                                          $                       8,806.30


  5. Total of Part 1
                                                                                                                           $                  1,444,871.47
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                            Page 1 of 12
                                Case 19-10844-BLS                 Doc 235        Filed 05/30/19          Page 16 of 124
  Debtor:    Achaogen, Inc.                                                                         Case number (if known):       19-10844
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
          No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                                          Current value of debtor’s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
             7.1 Explora Labs Vivarium - Last Month's Service (November 2018)                                             $                       22,500.00


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 See Schedule A/B 8 Attachment                                                                            $                   13,310,072.49


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                                         $               13,332,572.49




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 12
                                    Case 19-10844-BLS                   Doc 235           Filed 05/30/19             Page 17 of 124
   Debtor:    Achaogen, Inc.                                                                                    Case number (if known):      19-10844
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
     5 Yes. Fill in the information below.
                                                                                                                                               Current value of debtor’s
                                                                                                                                               interest

11. Accounts receivable
                                     Description          face amount                     doubtful or uncollectible accounts
                                     Product and
                                     Contract                                                                                     =..... Î
    11a.     90 days old or less:    Receivables          $               973,181.44      -$                    216,611.06                     $                756,570.38



                                     Product and
                                     Contract                                                                                     =..... Î
    11b.     Over 90 days old:       Receivables          $                   76,649.22   -$                            0.00                   $                 76,649.22


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                                    $                833,219.60




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                                       Page 3 of 12
                                 Case 19-10844-BLS                Doc 235          Filed 05/30/19        Page 18 of 124
  Debtor:    Achaogen, Inc.                                                                         Case number (if known):           19-10844
              Name


Part 4:       Investments

13. Does the debtor own any investments?

    5 No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method used
                                                                                                                    Current value of debtor’s interest
                                                                                              for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

                                                                                                                              $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                    % of ownership:

                                                                                                                              $



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

                                                                                                                                  $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                       $                           0.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                Page 4 of 12
                                Case 19-10844-BLS                  Doc 235        Filed 05/30/19             Page 19 of 124
  Debtor:     Achaogen, Inc.                                                                            Case number (if known):   19-10844
              Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
            No. Go to Part 6.
     5 Yes. Fill in the information below.

                                                                           Net book value of debtor's
                                                      Date of the last                                      Valuation method used          Current value of debtor’s
     General description                                                   interest
                                                      physical inventory                                    for current value              interest
                                                                           (Where available)

19. Raw materials
               19.1 Raw Materials                     4/15/2019            $             7,515,601.35                                      $              7,515,601.35


20. Work in progress
               20.1 Work in Progress                   4/15/2019           $             2,512,395.19                                      $              2,512,395.19


21. Finished goods, including goods held for resale
               21.1 Finished Goods                     4/15/2019           $               16,886.61                                       $                 16,886.61


22. Other inventory or supplies
               22.1 Inventory Overhead                 N/A                  $            1,741,934.00                                      $              1,741,934.00


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                               $                11,786,817.15


24. Is any of the property listed in Part 5 perishable?
     5 No
            Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     5 No
            Yes. Description                 Book value $                         Valuation method                        Current value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     5 No
            Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                                    Page 5 of 12
                                 Case 19-10844-BLS                   Doc 235           Filed 05/30/19            Page 20 of 124
   Debtor:   Achaogen, Inc.                                                                                 Case number (if known):       19-10844
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
          Yes. Fill in the information below.

                                                                            Net book value of debtor's     Valuation method
     General description                                                    interest                       used for current           Current value of debtor’s interest
                                                                            (Where available)              value
 28. Crops—either planted or harvested
                                                                            $                                                         $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $                                                         $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $                                                         $


 31. Farm and fishing supplies, chemicals, and feed
                                                                            $                                                         $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                            $                                                         $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                              $                               0.00


 34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?
                No
                Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Description                      Book value $                            Valuation method                       Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
          No
          Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 6 of 12
                               Case 19-10844-BLS                   Doc 235           Filed 05/30/19             Page 21 of 124
  Debtor:   Achaogen, Inc.                                                                                 Case number (if known):   19-10844
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
       No. Go to Part 8.
     5Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                       Valuation method used for           Current value of debtor’s
     General description                                             interest
                                                                                                       current value                       interest
                                                                     (Where available)
 39. Office furniture

             39.1 Office Furniture                                   $                    152,045.20   Historical Cost Less Depreciation   $               152,045.20


 40. Office fixtures

             40.1 See Schedule A/B 39                                $                                                                     $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software
                  Office Equipment (All Computer
                  Equipment/Comm Systems Equipment and
             41.1 Software)                                          $                    286,651.03   Historical Cost Less Depreciation   $               286,651.03


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

             42.1 None                                               $                                                                     $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                                   $               438,696.23


 44. Is a depreciation schedule available for any of the property listed in Part 7?
       No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
       Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                                      Page 7 of 12
                                 Case 19-10844-BLS                  Doc 235           Filed 05/30/19            Page 22 of 124
  Debtor:    Achaogen, Inc.                                                                                Case number (if known):           19-10844
              Name


Part 8:       Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
            No. Go to Part 9.
      5 Yes. Fill in the information below.

     General description                                                Net book value of debtor's
                                                                        interest                      Valuation method used
                                                                                                                            Current value of debtor’s interest
     Include year, make, model, and identification numbers (i.e.,                                     for current value
     VIN, HIN, or N-number)                                             (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                 47.1 None                                              $                                                                $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                 48.1 None                                          $                                                                $


  49. Aircraft and accessories
                 49.1 None                                          $                                                                $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                     Historical Cost Less
                 50.1 Laboratory Equipments                         $                  506,053.48    Depreciation                    $                      506,053.48



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                        $                         506,053.48


 52. Is a depreciation schedule available for any of the property listed in Part 8?
            No
      5 Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
      5 No
            Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                                         Page 8 of 12
                                  Case 19-10844-BLS                    Doc 235           Filed 05/30/19             Page 23 of 124
   Debtor:    Achaogen, Inc.                                                                                   Case number (if known):   19-10844
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
          No. Go to Part 10.
        5Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method   Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor’s interest in                                   used for current   debtor’s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

               55.1 Building                                          Lease                    $        Undetermined                            $       Undetermined


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $                   0.00


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
          No
        5Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        5No
          Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                       Page 9 of 12
                               Case 19-10844-BLS                   Doc 235        Filed 05/30/19              Page 24 of 124
  Debtor:   Achaogen, Inc.                                                                             Case number (if known):   19-10844
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
      No. Go to Part 11.
    5Yes. Fill in the information below.

                                                                        Net book value of debtor's                            Current value of debtor’s
                                                                        interest                       Valuation method
    General description                                                                                                       interest
                                                                        (Where available)              used for current value

60. Patents, copyrights, trademarks, and trade secrets
            60.1 See Schedule A/B 60 Attachment                         $             Undetermined                               $


61. Internet domain names and websites
            61.1 See Schedule A/B 61 Attachment                         $             Undetermined                                $


62. Licenses, franchises, and royalties
            62.1 None                                                   $                                                         $


63. Customer lists, mailing lists, or other compilations
            63.1 Customer Lists, Mailing Lists, or Other Compilations   $             Undetermined                                $


64. Other intangibles, or intellectual property
            64.1 Other Intangibles, or Intellectual Property            $             Undetermined                                $


65. Goodwill
            65.1 None                                                   $                                                         $


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                           $                   0.00


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    5No
      Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    5No
      Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                             Page 10 of 12
                                  Case 19-10844-BLS                   Doc 235          Filed 05/30/19               Page 25 of 124
   Debtor:   Achaogen, Inc.                                                                                   Case number (if known):       19-10844
              Name


Part 11:     All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
      No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                        Current value of debtor’s
                                                                                                                                        interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount           doubtful or uncollectible accounts
             71.1 None                                     $                           -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 NOL of $466 Million as of 12/31/2018                                  Tax year Various                                $                Undetermined

     Description (for example, federal, state, local)
             72.2 CA State NOL of $109 Million as of 12/31/2018                         Tax year Various                                $                Undetermined


73. Interests in insurance policies or annuities
             73.1 See Schedule A/B 73 Attachment                                                                                        $                Undetermined



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 None                                                                                                                  $

                  Nature of claim

                  Amount requested                         $



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
             75.1 None                                                                                                                  $

                  Nature of claim

                  Amount requested                          $



76. Trusts, equitable or future interests in property
             76.1 None                                                                                                                  $


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 None                                                                                                                  $


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                                $                           0.00



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 11 of 12
                                          Case 19-10844-BLS                               Doc 235                Filed 05/30/19                    Page 26 of 124
     Debtor:     Achaogen, Inc.                                                                                                            Case number (if known):       19-10844
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                Current value of                         Current value of real
                                                                                                      personal property                        property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $              1,444,871.47

81. Deposits and prepayments. Copy line 9, Part 2.                                                    $            13,332,572.49

82. Accounts receivable. Copy line 12, Part 3.                                                        $                833,219.60

83. Investments. Copy line 17, Part 4.                                                                $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                  $            11,786,817.15

85. Farming and fishing-related assets. Copy line 33, Part 6.                                         $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                      $                438,696.23
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $                506,053.48

88. Real property. Copy line 56, Part 9.............................................................................................Î          $                         0.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $                         0.00

90. All other assets. Copy line 78, Part 11.                                                          $                         0.00

                                                                                                      $             28,342,230.42
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $                         0.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................    $       28,342,230.42




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 12 of 12
                                           Case 19-10844-BLS                      Doc 235         Filed 05/30/19           Page 27 of 124


 Fill in this information to identify the case:

 Debtor Name: In re : Achaogen, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                          Check if this is an
 Case number (if known): 19-10844 (BLS)                                                                                                                   amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
    5 Yes. Fill in all of the information below.

Part 1:        List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                               Column A
                                                                                                                                                                Column B
   secured claim, list the creditor separately for each claim.                                                                     Amount of claim
                                                                                                                                                                Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                                supports this claim
                                                                                                                                   value of collateral.

       2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien

             Silicon Valley Bank                                                                                               $          15,000,000.00     $           Undetermined
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name
             3003 Tasman Drive
             Street

                                                                        Is the creditor an insider or related party?
                                                                        5 No
             Santa Clara           CA                 95054                 Yes
             City                  State              ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                            8149                     Check all that apply.
                                                                             Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?
                                                                             Disputed
                      No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
             Page, if any.                                                                                                     $          15,000,000.00




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              Page 1 of 2
                               Case 19-10844-BLS                   Doc 235           Filed 05/30/19            Page 28 of 124


Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

  Ashby & Geddes, P.A.                                                                                         Line 2.1
  Name

  Gregory A. Taylor & Stacy L. Newman
  Notice Name

  500 Delaware Ave, 8th Fl
  Street

  PO Box 1150


  Wilmington                                   DE                              19899-1150
  City                                         State                           ZIP Code



  Country

  Morrison & Foerster LLP                                                                                      Line 2.1
  Name

  Todd M. Goren & Benjamin Butterfield
  Notice Name

  250 West 55th Street
  Street




  New York                                     NY                              10019-9601
  City                                         State                           ZIP Code



  Country

  Morrison & Foerster LLP                                                                                      Line 2.1
  Name

  Alexander G. Rheaume
  Notice Name

  John Hancock Tower
  Street

  200 Clarendon St


  Boston                                       MA                              02116
  City                                         State                           ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 2 of 2
                                        Case 19-10844-BLS             Doc 235           Filed 05/30/19               Page 29 of 124


 Fill in this information to identify the case:

 Debtor Name: In re : Achaogen, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                 Check if this is an
 Case number (if known): 19-10844 (BLS)                                                                                                          amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       No. Go to Part 2.
     5Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                  Total claim                Priority amount

          2.1 Priority creditor’s name and mailing address         As of the petition filing date, the claim is: $          Undetermined     $           Undetermined
             See Schedule E/F, Part 1 Attachment                   Check all that apply.
             Creditor Name
                                                                      Contingent
                                                                      Unliquidated
             Creditor's Notice name
                                                                      Disputed


             Address                                                Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                Is the claim subject to offset?
             number                                                                                                    No

             Specify Code subsection of PRIORITY unsecured                                                            Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 1 of 4
                                   Case 19-10844-BLS                 Doc 235           Filed 05/30/19             Page 30 of 124


Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:   $                 20,257,639.81
          See Schedule E/F, Part 2 Attachment                                      Check all that apply.
          Creditor Name
                                                                                      Contingent
                                                                                      Unliquidated
          Creditor's Notice name
                                                                                      Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
                                  Case 19-10844-BLS                    Doc 235          Filed 05/30/19            Page 31 of 124


Part 3:      List Others to Be Notified About Unsecured Claims

           4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection
              agencies, assignees of claims listed above, and attorneys for unsecured creditors.
              If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
              next page.

                                                                                                                                              Last 4 digits of
             Name and mailing address                                                           On which line in Part 1 or Part 2 is the
                                                                                                                                              account number, if
                                                                                                related creditor (if any) listed?
                                                                                                                                              any

          4.1 See Schedule E/F, Part 3 Attachment                                               Line
             Name                                                                                 Not Listed.Explain

             Notice Name


             Street




             City                      State                ZIP Code



             Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 3 of 4
                                 Case 19-10844-BLS           Doc 235         Filed 05/30/19   Page 32 of 124

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                        Total of claim amounts

5a.   Total claims from Part 1                                                                  5a.     $                        0.00


5b.   Total claims from Part 2                                                                  5b. ¬   $              20,257,639.81




5c.   Total of Parts 1 and 2                                                                    5c.     $              20,257,639.81
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 4
                                  Case 19-10844-BLS                    Doc 235          Filed 05/30/19              Page 33 of 124


 Fill in this information to identify the case:

 Debtor Name: In re : Achaogen, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
 Case number (if known): 19-10844 (BLS)                                                                                                            amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
              State what the contract or
        2.1                                                                                              See Schedule G Attachment
              lease is for and the nature
              of the debtor’s interest                                                                   Name


                                                                                                         Notice Name



              State the term remaining                                                                   Address



              List the contract number of
              any government contract




                                                                                                         City                              State                ZIP Code


                                                                                                         Country




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                       Page 1 of 1
                                  Case 19-10844-BLS                Doc 235           Filed 05/30/19            Page 34 of 124


Fill in this information to identify the case:

Debtor Name: In re : Achaogen, Inc.

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                           Check if this is an
Case number (if known): 19-10844 (BLS)                                                                                                     amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                              12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
     5No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


             Column 1: Codebtor                                                                               Column 2: Creditor

                                                                                                                                                 Check all schedules
             Name                              Mailing address                                                Name
                                                                                                                                                 that apply:

       2.1                                                                                                                                         D
                                               Street

                                                                                                                                                   E/F


                                                                                                                                                   G



                                               City                     State                  ZIP Code



                                               Country




 Official Form 206H                                                Schedule H: Codebtors                                                               Page 1 of 1
                                 Case 19-10844-BLS                    Doc 235               Filed 05/30/19               Page 35 of 124
Fill in this information to identify the case:

Debtor Name: In re : Achaogen, Inc.

United States Bankruptcy Court for the: District of Delaware

Case number (if known): 19-10844 (BLS)



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


           5     Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

           5     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


           5     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           5     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

           5     Schedule H: Codebtors (Official Form 206H)

           5     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on      05/30/2019                                                  µ   / s / Nicholas K. Campbell

                            MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                            Nicholas K. Campbell
                                                                                            Printed name

                                                                                            Chief Restructuring Officer

                                                                                            Position or relationship to debtor




  Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
                  Case 19-10844-BLS       Doc 235     Filed 05/30/19   Page 36 of 124
                                          In re: Achaogen, Inc.
                                           Case No. 19-10844
                                         Schedule A/B 8 Attachment
                                               Prepayments

                                                                                         Current value of
Description              Name of holder of prepayment                                    debtor's interest
allphamed (NextPharma)   Encapsulator Procurement                                            $1,013,758.67
ESTEVE                   Ion Exchange Chromatography Column (IEC) Accessory Equipment        $1,004,769.26
ESTEVE                   Ion Exchange Chromatography Column (IEC) Accessory Equipment          $315,732.24
Hovione                  Hovione Upfront Payment - Reservation Fee Work Plan C-06            $3,295,359.75
Hovione                  WP C-04 - Cork and Portugal Equipment                               $3,985,576.92
Prepaid Expenses         Unamortized Portion of Prepaid Subscriptions                        $1,008,872.96
Prepaid Insuances        Payments Made to AON Risk Insurance                                 $2,686,002.69
                                                                                  TOTAL:    $13,310,072.49




                                                Page 1 of 1
Case 19-10844-BLS     DocIn235     FiledInc.
                           re: Achaogen, 05/30/19          Page 37 of 124
                            Case No. 19-10844
                              Schedule A/B 60
                    Patents, copyrights, trademarks, and
                               trade secrets
                      In re: Achaogen, Inc.
Case 19-10844-BLS     Case 235
                     Doc   No. 19-10844
                                   Filed 05/30/19     Page 38 of 124
                       Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
                       In re: Achaogen, Inc.
                      Case No. 19-10844
Case 19-10844-BLS   Doc 235 Filed 05/30/19
                       Schedule A/B 60
                                                       Page 39 of 124
                Patents, copyrights, trademarks, and
                           trade secrets
                      In re: Achaogen, Inc.
Case 19-10844-BLS     Case235
                     Doc  No. 19-10844
                                  Filed 05/30/19      Page 40 of 124
                         Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
                      In re: Achaogen, Inc.
Case 19-10844-BLS    Case235
                    Doc   No. 19-10844
                                 Filed 05/30/19       Page 41 of 124
                      Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
                      In re: Achaogen, Inc.
Case 19-10844-BLS    Doc
                      Case235      Filed 05/30/19
                           No. 19-10844               Page 42 of 124
                         Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
                       In re: Achaogen, Inc.
                      Case No. 19-10844
Case 19-10844-BLS    Doc 235 Filed 05/30/19
                       Schedule A/B 60
                                                       Page 43 of 124
                Patents, copyrights, trademarks, and
                           trade secrets
                      In re: Achaogen, Inc.
Case 19-10844-BLS     Case235
                     Doc   No. 19-10844
                                  Filed 05/30/19      Page 44 of 124
                       Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
Case 19-10844-BLS   In Doc   235 Inc.
                       re: Achaogen,   Filed 05/30/19   Page 45 of 124
                     Case No. 19-10844
                       Schedule A/B 60
             Patents, copyrights, trademarks, and
                         trade secrets
Case 19-10844-BLS    InDoc    235 Filed
                        re: Achaogen,   Inc. 05/30/19   Page 46 of 124
                       Case No. 19-10844
                        Schedule A/B 60
              Patents, copyrights, trademarks, and
                          trade secrets
Case 19-10844-BLS    Doc
                     In re: 235    Filed
                            Achaogen, Inc. 05/30/19   Page 47 of 124
                       Case No. 19-10844
                         Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
                      In re: Achaogen, Inc.
Case 19-10844-BLS     Doc    235 Filed 05/30/19
                       Case No. 19-10844
                                                      Page 48 of 124
                         Schedule A/B 60
               Patents, copyrights, trademarks, and
                          trade secrets
          Case 19-10844-BLS     Doc 235     Filed 05/30/19    Page 49 of 124
                                In re: Achaogen, Inc.
                                 Case No. 19-10844
                             Schedule A/B 61 Attachment
                         Internet domain names and websites


                              Net book value of     Valuation method
                              debtor's interest     used for current   Current value of
Description                   (where available)     value              debtor's interest
aboutenrezovi.co.uk           Undetermined
aboutenrezovi.com             Undetermined
aboutenrezovi.de              Undetermined
aboutenrezovi.es              Undetermined
aboutenrezovi.net             Undetermined
aboutenrezovi.org             Undetermined
aboutenrezovi.us              Undetermined
aboutrezevico.co.uk           Undetermined
aboutrezevico.com             Undetermined
aboutrezevico.de              Undetermined
aboutrezevico.es              Undetermined
aboutrezevico.net             Undetermined
aboutrezevico.org             Undetermined
aboutrezevico.us              Undetermined
aboutxemdri.com               Undetermined
aboutxemdri.net               Undetermined
aboutxemdri.org               Undetermined
aboutxemdri.us                Undetermined
aboutxemdro.co.uk             Undetermined
aboutxemdro.com               Undetermined
aboutxemdro.de                Undetermined
aboutxemdro.es                Undetermined
aboutxemdro.net               Undetermined
aboutxemdro.org               Undetermined
aboutxemdro.us                Undetermined
aboutzemdri.co.uk             Undetermined
aboutzemdri.com               Undetermined
aboutzemdri.de                Undetermined
aboutzemdri.es                Undetermined
aboutzemdri.net               Undetermined
aboutzemdri.org               Undetermined
aboutzemdri.us                Undetermined
aboutzemdro.co.uk             Undetermined
aboutzemdro.com               Undetermined
aboutzemdro.de                Undetermined
aboutzemdro.es                Undetermined
aboutzemdro.net               Undetermined
aboutzemdro.org               Undetermined
aboutzemdro.us                Undetermined
ACHAOGEN.COM                  Undetermined
achaogen.info                 Undetermined
achaogen.net                  Undetermined
achaogen.org                  Undetermined
achaogen.us                   Undetermined
ACHAOGEN-BUT.COM              Undetermined
achaogenenrezovi.co.uk        Undetermined
achaogenenrezovi.com          Undetermined


                                      Page 1 of 7
        Case 19-10844-BLS     Doc 235     Filed 05/30/19     Page 50 of 124
                              In re: Achaogen, Inc.
                               Case No. 19-10844
                            Schedule A/B 61 Attachment
                        Internet domain names and websites


                            Net book value of     Valuation method
                            debtor's interest     used for current   Current value of
Description                 (where available)     value              debtor's interest
achaogenenrezovi.de         Undetermined
achaogenenrezovi.es         Undetermined
achaogenenrezovi.net        Undetermined
achaogenenrezovi.org        Undetermined
achaogenenrezovi.us         Undetermined
achaogenhotline.com         Undetermined
ACHAOGEN-PLAZOMICIN.COM     Undetermined
ACHAOGEN-PLAZOMICIN.INFO    Undetermined
ACHAOGEN-PLAZOMICIN.NET     Undetermined
achaogenrezevico.co.uk      Undetermined
achaogenrezevico.com        Undetermined
achaogenrezevico.de         Undetermined
achaogenrezevico.es         Undetermined
achaogenrezevico.net        Undetermined
achaogenrezevico.org        Undetermined
achaogenrezevico.us         Undetermined
achaogenrsvp.com            Undetermined
achaogenspeakerbureau.com   Undetermined
achaogenspeakers.com        Undetermined
achaogenxemdri.com          Undetermined
achaogenxemdri.net          Undetermined
achaogenxemdri.org          Undetermined
achaogenxemdri.us           Undetermined
achaogenxemdro.co.uk        Undetermined
achaogenxemdro.com          Undetermined
achaogenxemdro.de           Undetermined
achaogenxemdro.es           Undetermined
achaogenxemdro.net          Undetermined
achaogenxemdro.org          Undetermined
achaogenxemdro.us           Undetermined
achaogenzemdri.co.uk        Undetermined
achaogenzemdri.com          Undetermined
achaogenzemdri.de           Undetermined
achaogenzemdri.es           Undetermined
achaogenzemdri.net          Undetermined
achaogenzemdri.org          Undetermined
achaogenzemdri.us           Undetermined
achaogenzemdro.co.uk        Undetermined
achaogenzemdro.com          Undetermined
achaogenzemdro.de           Undetermined
achaogenzemdro.es           Undetermined
achaogenzemdro.net          Undetermined
achaogenzemdro.org          Undetermined
achaogenzemdro.us           Undetermined
ACHOAGEN.COM                Undetermined
ACHOAGEN.INFO               Undetermined
ACHOAGEN.NET                Undetermined


                                    Page 2 of 7
          Case 19-10844-BLS     Doc 235     Filed 05/30/19    Page 51 of 124
                                In re: Achaogen, Inc.
                                 Case No. 19-10844
                            Schedule A/B 61 Attachment
                        Internet domain names and websites


                              Net book value of     Valuation method
                              debtor's interest     used for current   Current value of
Description                   (where available)     value              debtor's interest
ACHOAGEN.ORG                  Undetermined
ACHOGEN.COM                   Undetermined
akao.work                     Undetermined
akaoenrezovi.co.uk            Undetermined
akaoenrezovi.com              Undetermined
akaoenrezovi.de               Undetermined
akaoenrezovi.es               Undetermined
akaoenrezovi.net              Undetermined
akaoenrezovi.org              Undetermined
akaoenrezovi.us               Undetermined
akaorezevico.co.uk            Undetermined
akaorezevico.com              Undetermined
akaorezevico.de               Undetermined
akaorezevico.es               Undetermined
akaorezevico.net              Undetermined
akaorezevico.org              Undetermined
akaorezevico.us               Undetermined
akao-ruo.biz                  Undetermined
akao-ruo.co                   Undetermined
akao-ruo.com                  Undetermined
akao-ruo.info                 Undetermined
akao-ruo.io                   Undetermined
akao-ruo.net                  Undetermined
akao-ruo.online               Undetermined
akao-ruo.org                  Undetermined
akao-ruo.store                Undetermined
akao-ruo.us                   Undetermined
akaoxemdri.com                Undetermined
akaoxemdri.net                Undetermined
akaoxemdri.org                Undetermined
akaoxemdri.us                 Undetermined
akaoxemdro.co.uk              Undetermined
akaoxemdro.com                Undetermined
akaoxemdro.de                 Undetermined
akaoxemdro.es                 Undetermined
akaoxemdro.net                Undetermined
akaoxemdro.org                Undetermined
akaoxemdro.us                 Undetermined
akaozemdri.co.uk              Undetermined
akaozemdri.com                Undetermined
akaozemdri.de                 Undetermined
akaozemdri.es                 Undetermined
akaozemdri.net                Undetermined
akaozemdri.org                Undetermined
akaozemdri.us                 Undetermined
akaozemdro.co.uk              Undetermined
akaozemdro.com                Undetermined


                                      Page 3 of 7
          Case 19-10844-BLS      Doc 235     Filed 05/30/19      Page 52 of 124
                                 In re: Achaogen, Inc.
                                  Case No. 19-10844
                                Schedule A/B 61 Attachment
                            Internet domain names and websites


                               Net book value of     Valuation method
                               debtor's interest     used for current   Current value of
Description                    (where available)     value              debtor's interest
akaozemdro.de                  Undetermined
akaozemdro.es                  Undetermined
akaozemdro.net                 Undetermined
akaozemdro.org                 Undetermined
akaozemdro.us                  Undetermined
cutiandbsiinformation.com      Undetermined
cutiinformation.com            Undetermined
enrezovi.ch                    Undetermined
enrezovi.cn                    Undetermined
enrezovi.co                    Undetermined
enrezovi.co.nz                 Undetermined
enrezovi.co.uk                 Undetermined
enrezovi.com                   Undetermined
enrezovi.com.br                Undetermined
enrezovi.com.mx                Undetermined
enrezovi.de                    Undetermined
enrezovi.es                    Undetermined
enrezovi.fr                    Undetermined
enrezovi.in                    Undetermined
enrezovi.it                    Undetermined
enrezovi.kr                    Undetermined
enrezovi.net                   Undetermined
enrezovi.org                   Undetermined
enrezovi.ru                    Undetermined
enrezovi.tw                    Undetermined
enrezovi.us                    Undetermined
enrezovirx.co.uk               Undetermined
enrezovirx.com                 Undetermined
enrezovirx.de                  Undetermined
enrezovirx.es                  Undetermined
enrezovirx.net                 Undetermined
enrezovirx.org                 Undetermined
enrezovirx.us                  Undetermined
FREEPLAZOMICIN.COM             Undetermined
NEOGLYCOSIDE.COM               Undetermined
NEOGLYCOSIDE.INFO              Undetermined
NEOGLYCOSIDE.NET               Undetermined
NEOGLYCOSIDE.ORG               Undetermined
NEOGLYCOSIDES.COM              Undetermined
NEOGLYCOSIDES.INFO             Undetermined
NEOGLYCOSIDES.NET              Undetermined
NEOGLYCOSIDES.ORG              Undetermined
PLAZOMICIN.BIZ                 Undetermined
PLAZOMICIN.CO                  Undetermined
PLAZOMICIN.COM                 Undetermined
PLAZOMICIN.INFO                Undetermined
PLAZOMICIN.MOBI                Undetermined


                                       Page 4 of 7
        Case 19-10844-BLS     Doc 235     Filed 05/30/19    Page 53 of 124
                              In re: Achaogen, Inc.
                               Case No. 19-10844
                           Schedule A/B 61 Attachment
                       Internet domain names and websites


                            Net book value of     Valuation method
                            debtor's interest     used for current   Current value of
Description                 (where available)     value              debtor's interest
PLAZOMICIN.NET              Undetermined
PLAZOMICIN.ORG              Undetermined
PLAZOMICIN.US               Undetermined
PLAZOMICIN.WS               Undetermined
PLAZOMICINBLOG.COM          Undetermined
PLAZOMICINNOW.COM           Undetermined
PLAZOMICINONLINE.COM        Undetermined
PLAZOMICINS.COM             Undetermined
PLAZOMICINSHOP.COM          Undetermined
PLAZOMICINSITE.COM          Undetermined
PLAZOMICINSTORE.COM         Undetermined
PLAZOMICINSUCKS.COM         Undetermined
PLAZOMICINSUCKS.INFO        Undetermined
PLAZOMICINSUCKS.NET         Undetermined
PLAZOMICINSUCKS.ORG         Undetermined
rezevico.co.uk              Undetermined
rezevico.com                Undetermined
rezevico.de                 Undetermined
rezevico.es                 Undetermined
rezevico.net                Undetermined
rezevico.org                Undetermined
rezevico.us                 Undetermined
rezevicorx.co.uk            Undetermined
rezevicorx.com              Undetermined
rezevicorx.de               Undetermined
rezevicorx.es               Undetermined
rezevicorx.net              Undetermined
rezevicorx.org              Undetermined
rezevicorx.us               Undetermined
THEPLAZOMICIN.COM           Undetermined
xemdri.com                  Undetermined
xemdri.net                  Undetermined
xemdri.org                  Undetermined
xemdri.us                   Undetermined
xemdrirx.com                Undetermined
xemdrirx.net                Undetermined
xemdrirx.org                Undetermined
xemdrirx.us                 Undetermined
xemdro.ch                   Undetermined
xemdro.cn                   Undetermined
xemdro.co                   Undetermined
xemdro.co.nz                Undetermined
xemdro.co.uk                Undetermined
xemdro.com                  Undetermined
xemdro.com.br               Undetermined
xemdro.com.mx               Undetermined
xemdro.de                   Undetermined


                                    Page 5 of 7
          Case 19-10844-BLS     Doc 235     Filed 05/30/19    Page 54 of 124
                                In re: Achaogen, Inc.
                                 Case No. 19-10844
                            Schedule A/B 61 Attachment
                        Internet domain names and websites


                              Net book value of     Valuation method
                              debtor's interest     used for current   Current value of
Description                   (where available)     value              debtor's interest
xemdro.es                     Undetermined
xemdro.fr                     Undetermined
xemdro.it                     Undetermined
xemdro.kr                     Undetermined
xemdro.net                    Undetermined
xemdro.org                    Undetermined
xemdro.ru                     Undetermined
xemdro.tw                     Undetermined
xemdro.us                     Undetermined
xemdrorx.co.uk                Undetermined
xemdrorx.com                  Undetermined
xemdrorx.de                   Undetermined
xemdrorx.es                   Undetermined
xemdrorx.net                  Undetermined
xemdrorx.org                  Undetermined
xemdrorx.us                   Undetermined
zemdri.ch                     Undetermined
zemdri.cn                     Undetermined
zemdri.co                     Undetermined
zemdri.co.nz                  Undetermined
zemdri.co.uk                  Undetermined
zemdri.com                    Undetermined
zemdri.com.br                 Undetermined
zemdri.com.mx                 Undetermined
zemdri.de                     Undetermined
zemdri.es                     Undetermined
zemdri.fr                     Undetermined
zemdri.in                     Undetermined
zemdri.it                     Undetermined
zemdri.kr                     Undetermined
zemdri.net                    Undetermined
zemdri.org                    Undetermined
zemdri.ru                     Undetermined
zemdri.tw                     Undetermined
zemdri.us                     Undetermined
zemdrirx.co.uk                Undetermined
zemdrirx.com                  Undetermined
zemdrirx.de                   Undetermined
zemdrirx.es                   Undetermined
zemdrirx.net                  Undetermined
zemdrirx.org                  Undetermined
zemdrirx.us                   Undetermined
zemdro.co.uk                  Undetermined
zemdro.com                    Undetermined
zemdro.de                     Undetermined
zemdro.es                     Undetermined
zemdro.net                    Undetermined


                                      Page 6 of 7
          Case 19-10844-BLS   Doc 235    Filed 05/30/19      Page 55 of 124
                              In re: Achaogen, Inc.
                               Case No. 19-10844
                            Schedule A/B 61 Attachment
                        Internet domain names and websites


                           Net book value of     Valuation method
                           debtor's interest     used for current   Current value of
Description                (where available)     value              debtor's interest
zemdro.org                 Undetermined
zemdro.us                  Undetermined
zemdrorx.co.uk             Undetermined
zemdrorx.com               Undetermined
zemdrorx.de                Undetermined
zemdrorx.es                Undetermined
zemdrorx.net               Undetermined
zemdrorx.org               Undetermined
zemdrorx.us                Undetermined
                    TOTAL: Undetermined




                                   Page 7 of 7
 Case 19-10844-BLS            Doc 235       Filed 05/30/19          Page 56 of 124
                              In re: Achaogen, Inc.
                               Case No. 19-10844
                            Schedule A/B 73 Attachment
                     Interests in insurance policies or annuities



                                                                    Current value of
Company                                                             debtor's interest
Allied World Assurance Co. Multiple Endorsements Directors
& Officers (2019) and Runout Period (2025)                          Undetermined
Argonaut Insurance Co. Multiple Endorsements Directors &
Officers (2019) and Runout Period (2025)                            Undetermined
Federal Insurance Co.: Automobile Liability                         Undetermined
Federal Insurance Co.: Commercial General Liability                 Undetermined
Federal Insurance Co.: Product Liability                            Undetermined
Federal Insurance Co.: Umbrella Liability                           Undetermined
Illinois Union Insurance Co. : Pollution Liability                  Undetermined
Lloyd's of London: Cyber Liability                                  Undetermined
Lloyd's of London: Inland Marine (Marine Cargo)                     Undetermined

Nat'l Union Fire Insurance Co. of Pittsburg: Fiduciary Liability    Undetermined
Nat'l Union Fire Insurance Co. of Pittsburg: Multiple
Endorsements Directors & Officers (2019) and Runout Period
(2025)                                                              Undetermined
Old Republic Insurance Co .Multiple Endorsements Directors
& Officers (2019) and Runout Period (2025)                          Undetermined
Starr Indemnity & Liability Co.: Employement Practices              Undetermined
Travelers Property & Causalty: Workers Compensation                 Undetermined
XL Specialty Insurance Co. Multiple Endorsements Directors
& Officers (2019) and Runout Period (2025)                          Undetermined
                                                        TOTAL: Undetermined




                                     Page 1 of 1
                                                     Case 19-10844-BLS                   DocIn235      Filed 05/30/19
                                                                                              re: Achaogen, Inc.
                                                                                                                                          Page 57 of 124
                                                                                                  Case No. 19-10844
                                                                                             Schedule E/F, Part 1 Attachment
                                                                                    Creditors Who Have PRIORITY Unsecured Claims




                                                                                                                            Specify




                                                                                                                                                                                          Unliquidated
                                                                                                                            Code




                                                                                                                                                                             Contingent
                                                                                                                    Account subsection




                                                                                                                                                                                                         Disputed
                                                                                                                    number : 11 §
                                                                                                     Date           (last 4 U.S.C.                            Subject to
Line    Priority Creditor's Name   Address 1                  City                  State Zip        incurred       digits) 507(a)(__)   Basis for claim      offset (Y/N)                       Total claim      Priority amount
  2.1   Adejunmobi, Gbadebo        1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.2   Baum, Brian                Address on File with KCC                                                                      4       PTO                                                         Undetermined      Undetermined
  2.3   Bhatt, Elizabeth           1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.4   Boyer, Paul                1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.5   Brown, Rodney              1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.6   Chan, Hung                 1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.7   Cirz, Ryan                 1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.8   Clarke, David              1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
  2.9   Cloutier, Daniel           Address on File with KCC                                                                      4       PTO                                                         Undetermined      Undetermined
 2.10   Collin Verheyden           Address on File with KCC                                                                      4       Accrued Wages, PTO                                          Undetermined      Undetermined
 2.11   Dorling, Janet             1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.12   Doyle, Sean                1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.13   Dumitrescu, Camelia        1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.14   Fields, Steven             1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.15   Hurd, Caitlin              1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.16   Krause, Kevin              1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.17   Kundu, Palash              1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.18   Lih, Hsuan-Chieh           1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.19   Loeb, Gary                 1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.20   Mcllhaney, Wendy           1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.21   Mohammad, Abdul Khader     1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.22   Moore, Scott               1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.23   Movva, Neelima             1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.24   Patel, Hina                1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.25   Patel, Samit               1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.26   Peterson, Jonathan         1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.27   Reed, Mark                 1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.28   Roche, Marcel              Address on File with KCC                                                                      4       Accrued Wages, PTO                                          Undetermined      Undetermined
 2.29   Rogers, Mary               1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.30   Samperio, Marisol          Address on File with KCC                                                                      4       PTO                                                         Undetermined      Undetermined
 2.31   Sandon, Nicolas            1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.32   Sarad, Grace Wong          1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.33   Sarpangal, Zeryn           Address on File with KCC                                                                      4       Accrued Wages, PTO                                          Undetermined      Undetermined
 2.34   Sotelo, Dawn               Address on File with KCC                                                                      4       PTO                                                         Undetermined      Undetermined
 2.35   Tam, Iris                  1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.36   Trend, Raissa              1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.37   Willoughby, Scott          1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.38   Wise, Blake                1 Tower Place, Suite 400   South San Francisco   CA    94080                                  4       PTO                                                         Undetermined      Undetermined
 2.39   Wong, Stephanie            Address on File with KCC                                                                      4       PTO                                                         Undetermined      Undetermined
 2.40   Wynschenk, Melody          Address on File with KCC                                                                      4       Accrued Wages, PTO                                          Undetermined      Undetermined
                                                                                                                                                                                          TOTAL:    Undetermined      Undetermined




                                                                                                      Page 1 of 1
                                                                       Case 19-10844-BLS                   Doc In235       Filed 05/30/19
                                                                                                                  re: Achaogen, Inc.
                                                                                                                                                                Page 58 of 124
                                                                                                                    Case No. 19-10844
                                                                                                                 Schedule E/F, Part 2 Attachment
                                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent


                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                                                  Subject to
                                                                                                                                                                                Account number                    offset
Line Nonpriority Creditor's Name        Address 1                          Address 2   City                        State                 Zip          Country   Date incurred   (last 4 digits)   Basis for claim (Y/N)                                               Amount of claim
   3.1 Access TCA, Inc                  1 Main Street                                  Whitinsville                MA                    01588                                                    Trade Payable                                                                $179,877.48
   3.2 Accountemps                      PO Box 743295                                  Los Angeles                 CA                    90074-3295                                               Trade Payable                                                                  $13,806.90

  3.3 Adaptive Insights, Inc.           3350 W. Bayshore Road, Ste 200                 Palo Alto                   CA                    94303                                                    Trade Payable                                                                   $5,085.71
  3.4 Adejunmobi, Debo                  1 Tower Place, Suite 400                       South San Francisco         CA                    94080                                                    Trade Payable                                                                    $334.95
  3.5 Aerotek Inc                       3689 Collection Center Dr                      Chicago                     IL                    60693                                                    Trade Payable                                                                   $9,884.29
  3.6 Agilent Technologies, Inc.        PO Box 742108                                  Los Angeles                 CA                    90074                                                    Trade Payable                                                                  $29,960.07
  3.7 Airgas USA, LLC                   PO BOX 7423                                    PASADENA                    CA                    91109                                                    Trade Payable                                                                  $10,558.61
  3.8 Alcami Carolinas Corporation      2320 Scientific Park Drive                     Wilmington                  NC                    28405                                                    Trade Payable                                                                  $72,733.71
      allphamed Pharbil Arzneimittel
  3.9 GmbH                              Hildebrandststr. 12                            Gottingen                                         37081        Germany                                     Trade Payable                                                                   $1,955.86
      Altara (Enterprise Resource       3430 American River Drive, suite
 3.10 Group, Inc.)                      200                                            Sacramento                  CA                    95864                                                    Trade Payable                                                                  $12,839.04

 3.11 American Medical Association    PO Box 75888                                     Chicago                     IL                    60675-5888                                               Trade Payable                                                                  $19,890.30
      American Stock Transfer & Trust
 3.12 Company, LLC.                   PO box 12893                                     Philadelphia                PA                    19176-0893                                               Trade Payable                                                                   $1,803.86
                                      Attn:Accounts Receivable 3065
 3.13 AMRI SSCI LLC                   Kent Avenue                                      West Lafayette              IN                    47906                                                    Trade Payable                                                                   $7,054.64
      Aon Risk Insurance Services
 3.14 West, Inc.                      425 Market Street, Suite 2800                    San Francisco               CA                    94105                                                    Trade Payable                                                                   $5,500.00
 3.15 AP3 SF2 CT South LLC            Dept LA 24484                                    Pasadena                    CA                    91185                                                    Trade Payable                                                                 $390,287.83
 3.16 Apple Inc.                      PO Box 846095                                    Dallas                      TX                    75284-6095                                               Trade Payable                                                                   $2,264.96

 3.17 Aramark Refreshment Services      3777 Spinnaker Court                           Fremont                     CA                    94538                                                    Trade Payable                                                                   $3,399.08

 3.18   ASD Specialty Healthcare, LLC   PO Box 848104                                  Dallas                      TX                    7528475034                                               Trade Payable                                                                    $945.00
 3.19   AT&T Corporation                PO Box 5025                                    Carol Stream                IL                    60197-5025                                               Trade Payable                                                                   $5,987.39
 3.20   Axiom Global Inc.               PO BOX 8439                                    Pasadena                    CA                    91109-8439                                               Trade Payable                                                                   $2,806.00
 3.21   Axway Inc                       6811 E Mayo Blvd., Suite 400                   Phoenix                     AZ                    85054                                                    Trade Payable                                                                  $13,236.26
 3.22   Baum, Brian                     1 Tower Place, Suite 400                       South San Francisco         CA                    94080                                                    Trade Payable                                                                    $225.89
 3.23   Beckman Coulter, Inc.           Dept. CH 10164                                 Palatine                    IL                    60055                                                    Trade Payable                                                                   $4,298.43
 3.24   Bhatt, Elizabeth                1 Tower Place, Suite 400                       South San Francisco         CA                    94080                                                    Trade Payable                                                                    $186.21
 3.25   BioStorage Technologies, Inc.   2910 Fortune Circle West #E                    Indianapolis                IN                    46241                                                    Trade Payable                                                                   $3,075.65

 3.26 Bluepath Solutions Inc.           10951 West Pico Blvd Suite 120                 Los Angeles                 CA                    90064                                                    Trade Payable                                                                  $50,876.03
 3.27 Box, Inc.                         Dept 34666, PO Box 39000                       San Francisco               CA                    94139                                                    Trade Payable                                                                   $2,054.79
 3.28 Broadridge ICS                    PO Box 416423                                  Boston                      MA                    02241                                                    Trade Payable                                                                   $3,194.14

 3.29 BROTHERS PRIDE PRODUCE            2345 Middlefield Road                          Redwood City                CA                    94063                                                    Trade Payable                                                                    $420.00
 3.30 Bruker BioSpin Corp               15 Fortune Drive                               Billerica                   MA                    01821                                                    Trade Payable                                                                   $3,688.75
      California Department of Tax
 3.31 and Fee Administration            450 N St.                                      Sacramento                  CA                    95814                                                    Trade Payable                                                                     $27.65
      California State Board of
 3.32 Equalization                      PO Box 942879                                  Sacramento                  CA                    94279                                                    Trade Payable                                                                   $3,315.84
 3.33 Camelia Dumitrescu                1 Tower Pl, Suite #400                         South San Francisco         CA                    94080                                                    Trade Payable                                                                    $150.00
 3.34 Cardinal Health 105, Inc.         PO Box 978709                                  Dallas                      TX                    75397-8709                                               Trade Payable                                                                  $12,000.28
 3.35 CareMetx LLC                      6931 Arlington Road, Suite 308                 Bethesda                    MD                    20814                                                    Trade Payable                                                                  $27,151.97
 3.36 Centofanti Consulting, Inc.       15 Otis Way                                    Los Altos                   CA                    94022                                                    Trade Payable                                                                    $370.00
 3.37 Certara USA, Inc.                 Box 32080                                      New York                    NY                    10087                                                    Trade Payable                                                                   $1,662.50

 3.38 Charles River Laboratories, Inc. 7000 Shoreline Court, Suite 275                 South San Francisco         CA                    94080                                                    Trade Payable                                                                   $3,899.87
 3.39 Chemical Abstract Service        L-3000                                          Columbus                    OH                    43260                                                    Trade Payable                                                                  $19,893.72
 3.40 Chemtrec                         PO Box 791383                                   Baltimore                   MD                    21279                                                    Trade Payable                                                                   $6,125.00
                                       1500 SPring Garden, Fourth
 3.41 Clarivate Analytics, LLC         Floor                                           Philadelphia                PA                    19130                                                    Trade Payable                                                                  $21,527.93
 3.42 Clarke,David                     1 Tower Pl, Suite #400                          South San Francisco         CA                    94080                                                    Trade Payable                                                                      $75.00
                                       12001 Sunrise Valley Drive Suite
 3.43 Clinical Care Options, LLC       300                                             Reston                      VA                    20191                                                    Trade Payable                                                                 $117,074.00




                                                                                                                           Page 1 of 6
                                                                        Case 19-10844-BLS                            Doc In235       Filed 05/30/19
                                                                                                                            re: Achaogen, Inc.
                                                                                                                                                                         Page 59 of 124
                                                                                                                             Case No. 19-10844
                                                                                                                          Schedule E/F, Part 2 Attachment
                                                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                                           Subject to
                                                                                                                                                                                         Account number                    offset
Line Nonpriority Creditor's Name          Address 1                        Address 2            City                        State                 Zip          Country   Date incurred   (last 4 digits)   Basis for claim (Y/N)                                               Amount of claim
  3.44 Command Central                    PO Box 751729                                         Charlotte                   NC                    28275                                                    Trade Payable                                                                $661,687.66
                                          601 108th Avenue, NE Suite
 3.45 Concur Technologies, Inc.           1000                                                  Bellevue                    WA                    98004                                                    Trade Payable                                                                  $7,607.41
      Covance Central Laboratory
 3.46 Services LP                         PO Box 2464                                           Burlington                  NC                    27216                                                    Trade Payable                                                                   $366.73
 3.47 Cowen and Company, LLC              599 Lexington Avenue                                  New York                    NY                    10022                                                    Trade Payable                                                                 $40,000.00
                                          An addison Group Company
 3.48 CVPartners, Inc.                    7076 Solutions Center                                 Chicago                     IL                    60677-7000                                               Trade Payable                                                                  $5,478.00
 3.49 DavosPharma                         600 E. Crescent Avenue                                Upper Saddle River          NJ                    07458                                                    Trade Payable                                                                 $74,000.00
                                          C/O Dell USA LP P.O. Box
 3.50 Dell Marketing LP                   676021                                                Dallas                      TX                    75267-6021                                               Trade Payable                                                                      $0.15
 3.51 Deloitte Consulting LLP             4022 Sells Drive                                      Hermitage                   TN                    37076                                                    Trade Payable                                                                 $55,688.75
 3.52 Delta Dental of California          P.O. Box 44460                                        San Francisco               CA                    94144                                                    Trade Payable                                                                  $6,214.26
 3.53 DGA Architech Inc                   550 Ellis Street                                      Mountain View               CA                    94043                                                    Trade Payable                                                                  $2,165.00
      Distance Learning Providers,
 3.54 Inc.                                800 Wilshire Blvd Suite 200                           Los Angeles                 CA                    90017                                                    Trade Payable                                                                 $35,165.00
      Dohmen Life Science Services,
 3.55 LLC                                 24740 Network Place                                   Chicago                     IL                    60673-1247                                               Trade Payable                                                                 $15,424.00
 3.56 Dorling,Janet                       1 Tower Pl, Suite #400                                South San Francisco         CA                    94080                                                    Trade Payable                                                                   $129.19
                                          500 West Cummings Park Suite
 3.57   Dotmatics, Inc.                   5950                                                  Woburn                      MA                    01801                                                    Trade Payable                                                                 $19,790.00
 3.58   Durie Tangri, LLP                 217 Leidsdorff Street                                 San Francisco               CA                    94111                                                    Trade Payable                                                                  $9,434.50
 3.59   EDQM                              7 Allee Kastner                                       Strasbourg                                        67081        France                                      Trade Payable                                                                   $156.85
 3.60   Empower Retirement                401k Operations                                       Denver                      CO                    80256                                                    Trade Payable                                                                  $2,625.00
        Engine Room Consulting
 3.61   Services, Inc                     4725 First Street                                     Pleasanton                  CA                    94566                                                    Trade Payable                                                                 $10,114.55
        Envigo International Holdings,
 3.62   Inc                               3565 Paysphere Circle                                 Chicago                     IL                    60674                                                    Trade Payable                                                                  $2,548.82
 3.63   ESTEVE QUIMICA, SA                                                                      Barcelona                                         08024        Spain                                       Trade Payable                                                              $2,253,501.47
        E-Trade Financial Corporate
 3.64   Services                          PO Box 3512                                           Arlington                   VA                    22203                                                    Trade Payable                                                                  $4,140.33
        Eurofins Lancaster Laboratories
 3.65   Inc                               2425 New Holland Pike                                 Lancaster                   PA                    17601                                                    Trade Payable                                                                 $16,641.50
        Explora BioLabs A California
 3.66   Corporation                       11175 Flintkote Avenue Suite B                        San Diego                   CA                    92121                                                    Trade Payable                                                                 $39,150.00
                                          Russ Building 235 Montgomery
 3.67 Farella Braun + Martel, LLP         Street, 17th Fllor                                    San Francisco               CA                    94104                                                    Trade Payable                                                                 $26,741.82
 3.68 FedEx                               PO Box 645135                                         Pittsburgh                  PA                    15264-5135                                               Trade Payable                                                                   $880.93
                                          500 Ross St Rm 154-0455 PO
 3.69 FedEx ERS                           Box 371741                                            Pittsburgh                  PA                    15250                                                    Trade Payable                                                                    $331.41

 3.70 Flagship Facility Services, Inc.    1050 N 5th Street                                     San Jose                    CA                    95112                                                    Trade Payable                                                                  $2,980.18
 3.71 Flinn & Ferguson, Inc               601 Union Street Suite 4900                           Seattle                     WA                    98101                                                    Trade Payable                                                                $123,667.50
                                          Center for Drug Evaluation and
                                          Research, Division of Anti-
                                          Infective Products, Office of    5901-B Ammendale                                                                                                                FDA Appeal
 3.72 Food and Drug Administration        Antimicrobial Products           Road                 Beltsville                  MD                    20705-1266                                               (Litigation)                    x             x            x                    Unknown
 3.73 Gerstco, Inc.                       1475 S Bascom Ave Suite 101                           Campbell                    CA                    95008                                                    Trade Payable                                                                  $3,000.00
 3.74 Goeschl Law Corporation             235 Montgomery Street                                 San Francisco               CA                    94104                                                    Trade Payable                                                                     $42.34
                                          200 Park Avenue South Suite
 3.75 Good Apple Publishing, LLC          1501                                                  New York                    NY                    10003                                                    Trade Payable                                                                $417,037.09
      Great America Financial
 3.76 Services                            PO Box 660831                                         Dallas                      TX                    75266                                                    Trade Payable                                                                    $305.23
                                          1055 Thomas Jefferson St NW,
 3.77 Greenleaf Health, Inc.              Suite 450                                             Washington                  DC                    20007                                                    Trade Payable                                                                 $15,000.00
 3.78 HawkPartners LLC                    101 Huntington Ave, Suite 2201                        Boston                      MA                    02199                                                    Trade Payable                                                                 $14,200.00
 3.79 HighPoint Solutions, LLC            c/o Quintiles IMS Incorporated   PO Box 8500-784290   Philadelphia                PA                    19178-4290                                               Trade Payable                                                                $437,895.00
      Hire Power Professional
 3.80 Services, Inc.                      41207 N Panther Creek Trail                           Anthem                      AZ                    85086                                                    Trade Payable                                                                 $14,160.00




                                                                                                                                    Page 2 of 6
                                                                          Case 19-10844-BLS                   Doc In235       Filed 05/30/19
                                                                                                                     re: Achaogen, Inc.
                                                                                                                                                                       Page 60 of 124
                                                                                                                       Case No. 19-10844
                                                                                                                    Schedule E/F, Part 2 Attachment
                                                                                                         Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                         Subject to
                                                                                                                                                                                       Account number                    offset
Line    Nonpriority Creditor's Name       Address 1                          Address 2   City                         State                 Zip          Country       Date incurred   (last 4 digits)   Basis for claim (Y/N)                                               Amount of claim
                                          505 Montgomery Street, 13th
 3.81 Hirschfeld Kraemer LLP              Floor                                          San Francisco                CA                    94111                                                        Trade Payable                                                                   $1,610.50
 3.82 Hovione International Limited       Sete Casas 2674-506                            Loures                                             2674-506     Portugal                                        Trade Payable                                                               $8,412,872.00
 3.83 Hsuan-Chieh Lih                     1 Tower Pl, Suite #400                         South San Francisco          CA                    94080                                                        Trade Payable                                                                      $18.75

 3.84 Hyman, Phelps & McNamara            700 Thirteenth , N.W. Suite 1200               Washington                   DC                    20005                                                        Trade Payable                                                                  $1,245.00
      Icon Clinical Research Ltd-
 3.85 Ireland                             South County Business Park                     Dublin                                                          Ireland                                         Trade Payable                                                                  $9,753.31
 3.86 ICON US Holdings Inc.               2100 Pembrook Parkway                          North Wales                  PA                    19454                                                        Trade Payable                                                                  $5,150.00

 3.87 Impact Clinical, LLC                1835A South Centre City Prkwy                  Escondido                    CA                    92025                                                        Trade Payable                                                                 $44,045.00
                                          1731 Embacadero Road Suite
 3.88 Infovity, Inc                       230                                            Palo Alto                    CA                    94303                                                        Trade Payable                                                                    $375.00

      Institut fuer biologische Analytik
 3.89 und Consultin IBACON GmbH          Arheilger Weg 17                                Rossdorf                                           64380        Germany                                         Trade Payable                                                                 $11,817.60
      Institute for Clinical
 3.90 Pharmacodynamics                   242 Broadway Suite 101                          Schenectady                  NY                    12305                                                        Trade Payable                                                                  $8,000.00
                                         7171 Frederick Banting,
 3.91 IntelliSyn Pharma, Inc.            Laboratory 3314                                 Saint Laurent                                      H4S 1Z9      Canada                                          Trade Payable                                                                $308,168.51
 3.92 Internap Corporation               250 William Street Suite E100                   Atlanta                      GA                    30303-6002                                                   Trade Payable                                                                  $3,980.30
      International Health Mgt
 3.93 Associates, Inc.                   2122 Palmer Drive                               Schaumburg                   IL                    60173                                                        Trade Payable                                                                 $99,387.55
 3.94 Ionis Pharmaceuticals, Inc.        2855 Gazelle Court                              Carlsbad                     CA                    92010                                                        Trade Payable                                                                  $8,597.78
 3.95 IQVIA   AG                         Dorfplatz 4                                     Cham                                               6330         Switzerland                                     Trade Payable                                                                 $34,949.00
      IQVIA Inc. (FKA Quintiles IMS
 3.96 Incorporated)                      100 IMS Drive                                   Parsippany                   NJ                    07054                                                        Trade Payable                                                                $107,100.00

 3.97 Jochum Shore & Trossevin PC 1100 H Street NW Suite 410                             Washington                   DC                    20005                                                        Trade Payable                                                                 $10,000.00
      Jones Lang LaSalle Brokerage, 200 E. Randolph Street, Suite
 3.98 Inc.                          4300                                                 Chicago                      IL                    60601                                                        Trade Payable                                                                 $74,045.25

 3.99 Jones Microbiology Institute, Inc. 345 Beaver Kreek Centre, Suite A                North Liberty                IA                    52317                                                        Trade Payable                                                                $209,339.00
                                         500 N Central Expressway, Suite
3.100 JSJD Media LLC                     231                                             Plano                        TX                    75074                                                        Trade Payable                                                                  $4,038.46
      Kaiser Foundation Health Plan,
3.101 Inc.                               File 54803                                      Los Angeles                  CA                    90074-4803                                                   Trade Payable                                                                 $10,655.55
3.102 KBA Docusys, Inc                   BOX 824018                                      PHILADELPHIA                 PA                    19182-4018                                                   Trade Payable                                                                  $4,234.87
      Knowledge Management and
3.103 Technology Corp                    5424 Sunol Blvd Suite 226                       Pleasanton                   CA                    94566                                                        Trade Payable                                                                  $4,500.00
3.104 Kovarus, Inc.                      PO 396039                                       San Francisco                CA                    94139                                                        Trade Payable                                                                  $5,105.48
3.105 KPMG                               3 Chestnut Ridge Road                           Montvale                     NJ                    07645                                                        Trade Payable                                                                 $76,933.02
3.106 Laboratory Specialists, Inc.       26214 Center Ridge Road                         Westlake                     OH                    44145                                                        Trade Payable                                                                 $13,680.98
3.107 Lexem Strategy, LLC                44 Mine Road Suite 2, #224                      Stafford                     VA                    22554                                                        Trade Payable                                                                  $7,750.00
                                                                                                                                                         United
3.108   Lhasa Limited Registered Office   Granary Wharf house                            Leeds                                                           Kingdom                                         Trade Payable                                                                 $19,661.00
3.109   Ligand Pharmaceuticals            5980 Horton Street, Suite 405                  Emeryville                   CA                    94608                                                        Trade Payable                                                                 $71,635.14
3.110   Lutz Wevelsiep                    Rotstauden 7                                   Steinen                                            79585        Germany                                         Trade Payable                                                                  $5,034.16
3.111   MacKenzie Partners, Inc.          1407 Broadway, 27th Floor                      New York                     NY                    10018                                                        Trade Payable                                                                  $1,448.28

3.112 Marsh & McLennan Agency LLC PO Box 87610                                           San Diego                    CA                    92138-7610                                                   Trade Payable                                                                 $29,118.96
                                                                                                                                                         United
3.113 Mast International Division         Derby Road                                     Bootle                                             L20 1EA      Kingdom                                         Trade Payable                                                                 $19,615.80
3.114 Master Control Inc.                 6350 South Suite 300 Easy                      Salt Lake City               UT                    84121                                                        Trade Payable                                                                  $1,172.60
3.115 Mayo Clinic                         PO Box 9146                                    Minneapolis                  MN                    55480-9146                                                   Trade Payable                                                                  $1,127.00
3.116 McIlhaney, Wendy                    1 Tower Place, Suite 400                       South San Francisco          CA                    94080                                                        Trade Payable                                                                   $107.32
3.117 Mckesson Specialty Health           10101 Wood Loch Forest                         The Woodlands                TX                    77380                                                        Trade Payable                                                                     $63.00
      Medical Communication
3.118 Technologies, Inc                   PO Box 801050                                  Acworth                      GA                    30101                                                        Trade Payable                                                                 $29,595.76




                                                                                                                              Page 3 of 6
                                                                         Case 19-10844-BLS                   Doc In235       Filed 05/30/19
                                                                                                                    re: Achaogen, Inc.
                                                                                                                                                                      Page 61 of 124
                                                                                                                      Case No. 19-10844
                                                                                                                   Schedule E/F, Part 2 Attachment
                                                                                                        Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                                                        Subject to
                                                                                                                                                                                      Account number                    offset
Line    Nonpriority Creditor's Name     Address 1                          Address 2   City                          State                 Zip          Country       Date incurred   (last 4 digits)   Basis for claim (Y/N)                                               Amount of claim
                                                                                                                                                        United
3.119 MENZIES LLP                       66 HIGH STREET                                 EGHAM                                               TW20 9EY     Kingdom                                         Trade Payable                                                                   $419.95
3.120 Microgenics Corp                  Bank Of America                                Chicago                       IL                    60693                                                        Trade Payable                                                                $589,000.00
                                                                                                                                                        United
3.121 Micron Research Limited           Alexander House, 38 Forehill Ely               Cambridgshire                                       CB7 4AF      Kingdom                                         Trade Payable                                                                 $21,580.00

                                        10 Granary Wharf Business Park                                                                                  United
3.122   Midwinter Solutions Limited     Wetmore Rd, Burton-on-Trent                    Stratfordshire                                      DE14 1DU     Kingdom                                         Trade Payable                                                                  $2,577.00
3.123   Moo, Inc.                       14 Blackstone Valley Place                     Lincoln                       RI                    02865                                                        Trade Payable                                                                   $223.48
3.124   Morrison Foerster LLP           PO 742335                                      Los Angeles                   CA                    90074                                                        Trade Payable                                                                $130,075.45
3.125   Moss Adams LLP                  PO Box 101822                                  Pasadena                      CA                    91189-1822                                                   Trade Payable                                                                 $39,819.29
        Murphy, McKay & Associates,
3.126   Inc.                            3468 Mount Diablo Blvd. #B108                  Lafayette                     CA                    94549                                                        Trade Payable                                                                  $2,736.00
3.127   MWA Life Sciences, Inc.         971 Baileyana Road                             Hillsborough                  CA                    94010                                                        Trade Payable                                                                 $10,137.94
3.128   NASDAQ                          c/o Wells Fargo Bank                           Philadelphia                  PA                    19178                                                        Trade Payable                                                                  $1,378.50
        NDA Regulatory Development,
3.129   Inc.                            875 Third Street, 4th Floor                    New York                      NY                    10022                                                        Trade Payable                                                                 $24,300.00
3.130   NeuStar, Inc.                   P.O. Box 277833                                Atlanta                       GA                    30353                                                        Trade Payable                                                                   $400.00
3.131   Nor-Cal Moving Services         3129 Corporate Place                           Hayward                       CA                    94545                                                        Trade Payable                                                                  $4,742.24
        Operational Compliance
3.132   Solutions, LLC                  506 Blair Ave.                                 Piedmont                      CA                    94611                                                        Trade Payable                                                                 $10,266.25
3.133   Optiva Biotechnology            3010 Kenneth St                                Santa Clara                   CA                    95054                                                        Trade Payable                                                                 $15,269.40
3.134   Opus Regulatory Inc             245 1st Street, 18th Floor                     Cambridge                     MA                    02142                                                        Trade Payable                                                                   $728.75
3.135   Oracle America Inc.             500 Oracle Parkway                             Redwood City                  CA                    94065                                                        Trade Payable                                                                  $2,218.73
        Pacific Bio-Material
3.136   Management, Inc.                22841 Lockness Avenue                          Torrance                      CA                    90501                                                        Trade Payable                                                                    $960.00
3.137   Palash Kundu                    1 Tower Pl, Suite #400                         South San Francisco           CA                    94080                                                        Trade Payable                                                                     $61.44
                                        The Quays, 101-105 Oxford                                                                                       United
3.138 Parexel International, LLC        Road                                           Uxbridge                                            UB8 1LZ      Kingdom                                         Trade Payable                                                                $138,405.90
3.139 Patel,Hina                        1 Tower Pl, Suite #400                         South San Francisco           CA                    94080                                                        Trade Payable                                                                  $1,642.12
3.140 PCI of Illinois                   3479 Momentum Place                            Chicago                       IL                    60689                                                        Trade Payable                                                                   $748.28
                                                                                                                                                        The
3.141   Pepscan Therapeutics B.V.       Zuidersluisweg 2                               Lelystad                                            8243         Netherlands                                     Trade Payable                                                                 $15,511.60
3.142   PerkinElmer Informatics, Inc.   PO Box 673669                                  Detroit                       MI                    48267                                                        Trade Payable                                                                  $2,607.50
3.143   Peterson , Jonathan             1 Tower Place, Suite 400                       South San Francisco           CA                    94080                                                        Trade Payable                                                                   $244.00
3.144   Pfizer, Inc.                    Pfizer Inc. PO Box 417510                      Boston                        MA                    02241-7510                                                   Trade Payable                                                                 $94,653.75
3.145   Pharma Start LLC                2100 Sanders Road, Suite 150                   Northbrook                    IL                    60062                                                        Trade Payable                                                                  $6,720.00
3.146   Pharmavize NV                   Kleinier 4                                     Gent                                                9030         Belgium                                         Trade Payable                                                                 $36,000.76
3.147   PHI Publications, Inc.          4871 La Vella Drive                            Oak Park                      CA                    91377                                                        Trade Payable                                                                  $3,400.00

3.148   PLANET PHARMA, LLC              800 Hillgrove Avenue, Suite 102,               Western Springs               IL                    60558                                                        Trade Payable                                                                $170,788.89
3.149   Potomac River Partners Corp     2016 Spring Branch Drive                       Vieena                        VA                    22181                                                        Trade Payable                                                                  $4,500.00
3.150   PPD Development                 26361 Network Place                            Chicago                       IL                    60673                                                        Trade Payable                                                                 $47,818.25
3.151   Praxair Distribution, Inc.      Dept LA 21511                                  Pasadena                      CA                    91185-1511                                                   Trade Payable                                                                   $888.62
                                                                                                                                                        United
3.152 PrimeVigilance Limited            26-28 Frederick Sanger Road                    Guilford, Surry                                     GU2 7YD      Kingdom                                         Trade Payable                                                                 $38,109.90
3.153 Protiviti Inc.                    2884 Sand Hill Road, Suite 200                 Menlo Park                    CA                    94025                                                        Trade Payable                                                                 $77,225.00
3.154 Qiagen, Inc.                      27220 Turnberry Lane, Ste. 200                 Valencia                      CA                    91355                                                        Trade Payable                                                                  $2,157.97
3.155 Quintiles IMS Incorporated        PO Box 8500-784290                             Philadelphia                  PA                    19178                                                        Trade Payable                                                                $375,998.57
3.156 Raheela Kavsar Steiner            260 Oakview Drive                              San Carlos                    CA                    94070                                                        Trade Payable                                                                   $200.00
3.157 Red House Consulting, LLC         2830 Russell Street                            Berkeley                      CA                    94705                                                        Trade Payable                                                                   $712.50
3.158 Reed Smith, LLP                   PO Box 10096                                   Uniondale                     NY                    11555                                                        Trade Payable                                                                 $56,147.53
      Reed Technology and
3.159 Information Services              7 Walnut Grove Drive                           Horsham                       PA                    19044                                                        Trade Payable                                                                   $430.50
3.160 Rees Scientific Corporation       1007 Whitehead Road Ext                        Trenton                       NJ                    08638                                                        Trade Payable                                                                  $4,082.81
                                        EUCAST Development
                                        Laboratory c/o Clinical
3.161 Region Kronoberg                  Microbiology, Central Hospital                 Vaxjo                                               351 85       Sweden                                          Trade Payable                                                                 $32,137.00
3.162 Remel, Inc.                       12076 Santa Fe Trail Drive                     Lenexa                        KS                    66215                                                        Trade Payable                                                                 $78,000.00




                                                                                                                             Page 4 of 6
                                                                           Case 19-10844-BLS                    Doc In235       Filed 05/30/19
                                                                                                                       re: Achaogen, Inc.
                                                                                                                                                                     Page 62 of 124
                                                                                                                         Case No. 19-10844
                                                                                                                      Schedule E/F, Part 2 Attachment
                                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                                                       Subject to
                                                                                                                                                                                     Account number                    offset
Line  Nonpriority Creditor's Name           Address 1                           Address 2   City                        State                 Zip          Country   Date incurred   (last 4 digits)   Basis for claim (Y/N)                                               Amount of claim
      ResearchTriangle Institute dba
      RTI International; RTI Health
3.163 Solutions                             PO Box 121294                                   Research Triangle Park      NC                    27709                                                    Trade Payable                                                                $360,000.00
3.164 Resources Connection Inc.             PO Box 740909                                   Los Angeles                 CA                    90074-0909                                               Trade Payable                                                                  $9,520.00
3.165 RevHealth, LLC                        55 Bank Street                                  Morristown                  NJ                    07960                                                    Trade Payable                                                                $134,599.73

3.166 Richards, Layton & Finger, P.A. 920 North King Street                                 Wilmington                  DE                    19801                                                    Trade Payable                                                                 $21,654.29
3.167 Right Management, Inc           24677 Network Place                                   Chicago                     IL                    60673-1246                                               Trade Payable                                                                 $32,000.00
                                      321 High School Rd, Suite D3 /
3.168 Rock Solid Meetings and Events 103                                                    Bainbridge Island           WA                    98110                                                    Trade Payable                                                                 $97,114.21
3.169 Sarpangal,Zeryn M               9 Toledo Court                                        Burlingame                  CA                    94010                                                    Trade Payable                                                                   $293.77
3.170 SAS Institute, Inc.             100 SAS Campus Drive                                  Cary                        NC                    27513                                                    Trade Payable                                                                 $10,618.00

3.171 Savills Studley, Inc.                 150 California Street, 14th Floor               San Francisco               CA                    94111                                                    Trade Payable                                                                $135,879.00
3.172 Science Exchange Inc.                 555 Bryant Street, #939                         Palo Alto                   CA                    94301                                                    Trade Payable                                                                 $51,764.14
3.173 SeraCare Life Sciences, Inc.          PO Box 417605                                   Boston                      MA                    02241-7605                                               Trade Payable                                                                  $2,718.75
3.174 Shanghai Medicilon Inc.               585 Chuanda Road                                Shanghai                                          201299       China                                       Trade Payable                                                                 $83,526.00
      Shimadzu Scientific Instruments,
3.175 Inc.                                  Box 200511                                      Pittsburgh                  PA                    15251                                                    Trade Payable                                                                  $3,353.29
3.176 Sigma Aldrich, Inc.                   P.O. Box 535182                                 Atlanta                     GA                    30353                                                    Trade Payable                                                                  $2,067.97

3.177   Silicon Valley Bank (credit card)   PO Box 2360                                     Omaha                       NE                    68103                                                    Trade Payable                                                                 $42,579.29
3.178   Slack, Inc.                         6900 Grove Rd                                   Thorofare                   NJ                    08086                                                    Trade Payable                                                                 $43,614.35
3.179   Solar Capital                       500 Park Ave, 3rd Floor                         New York                    NY                    10022                                                    Trade Payable                                                                $978,252.75
3.180   Sounding Board Labs Inc             27068 La Paz Rd #318 #1017                      Aliso Viejo                 CA                    92656                                                    Trade Payable                                                                 $16,141.38
3.181   SSCI                                29224 Network Place                             Chicago                     IL                    60673-1292                                               Trade Payable                                                                  $4,047.00
3.182   Stericycle, Inc.                    P.O. Box 6578                                   Carol Stream                IL                    60197                                                    Trade Payable                                                                  $6,808.80

3.183 Stevens, Blair & Company LLC          1660 Summerhouse Lane #702                      Sarasota                    FL                    34242                                                    Trade Payable                                                                 $19,937.50
                                                                                                                                                           United
3.184 Strickland Quality Assurance Ltd Windswept, Holywell                                  St Ives                     Cambridgeshire        PE27 4TQ     Kingdom                                     Trade Payable                                                                  $8,977.50
                                       Blding 8, 249 Faladi Road, Pilot
3.185 Sundia Meditech Company, Ltd. Free Trade Zone                                         Shanghai                                          201203       China                                       Trade Payable                                                                 $34,166.66
3.186 Switch, Ltd.                     PO Box 400850                                        Las Vegas                   NV                    89140                                                    Trade Payable                                                                     $10.00
      Synchrogenix Information
3.187 Strategies, LLC                  2 Righter Parkway Suite 205                          Wilmington                  DE                    19803                                                    Trade Payable                                                                   $853.04
3.188 Synthego Corporation             3696 Haven Ave #A                                    Redwood City                CA                    94063                                                    Trade Payable                                                                  $2,330.00
      Takmos LLC (dba Renee C
3.189 Hartsook)                        4744 Telephone Road Ste. 3-195                       Ventura                     CA                    93003                                                    Trade Payable                                                                  $3,304.95
3.190 Tam, Iris                        1 Tower Place, Suite 400                             South San Francisco         CA                    94080                                                    Trade Payable                                                                  $1,494.88
      The Chancellor Masters and
      Scholars of the University of
      Oxford trading as Oxford         University Offices, Wellington                                                                                      United
3.191 University Press                 Square                                               Oxford                                            0X1 2JD      Kingdom                                     Trade Payable                                                                 $36,873.00
3.192 The Hibbert Company              Lbx 41765 PO Box 8500                                Philadephia                 PA                    19178                                                    Trade Payable                                                                 $15,378.97

3.193 The McMahon Group LLC                 545 West 45th Street - 8th Floor                New York                    NY                    10036-3409                                               Trade Payable                                                                 $30,210.00
3.194 The McManus Group, LLC                610 10th ST NW, Suite 300                       Washington                  DC                    20001                                                    Trade Payable                                                                 $10,047.19
                                            dba IDrx Solutions, LLC 11
3.195 Thomas P. Lodise                      Mahogany Drive                                  Watervliet                  NY                    12189                                                    Trade Payable                                                                  $4,900.00
3.196 Tiber Creek Partners, LLC             P.O. Box 79275                                  Baltimore                   MD                    21279                                                    Trade Payable                                                                  $5,000.00
3.197 Total Renal Research Inc.             PO Box 206746                                   Dallas                      TX                    75320-6746                                               Trade Payable                                                                  $9,250.00
3.198 Trinity Partners, LLC                 230 Third Avenue                                Waltham                     MA                    02451                                                    Trade Payable                                                                 $15,000.00
      Trucker Huss A Professional
3.199 Corporation                           One Embarcadero Ctr, 12th Floor                 San Francisco               CA                    94111                                                    Trade Payable                                                                  $5,103.00
3.200 Two Labs Marketing, LLC               PO Box 27                                       Powell                      OH                    43065                                                    Trade Payable                                                                 $42,046.84
                                            22970 Indian Creek Drive Suite
3.201 Unanet, Inc.                          200                                             Dulles                      VA                    20166                                                    Trade Payable                                                                  $8,582.79
3.202 University of Pittsburgh              116 Atwood Street, Suite 201                    Pittsburgh                  PA                    15260                                                    Trade Payable                                                                 $16,992.81




                                                                                                                                Page 5 of 6
                                                                      Case 19-10844-BLS                   Doc In235       Filed 05/30/19
                                                                                                                 re: Achaogen, Inc.
                                                                                                                                                               Page 63 of 124
                                                                                                                   Case No. 19-10844
                                                                                                                Schedule E/F, Part 2 Attachment
                                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                              Contingent


                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                                                 Subject to
                                                                                                                                                                               Account number                    offset
Line    Nonpriority Creditor's Name     Address 1                           Address 2   City                      State                 Zip          Country   Date incurred   (last 4 digits)   Basis for claim (Y/N)                                                Amount of claim

3.203 UpCounsel Inc                     Attn: Billing 1314 22nd Ave. #426               San Francisco             CA                    94122                                                    Trade Payable                                                                    $7,492.50
      USPS Health Care Policy and
3.204 Financing                         PO Box 5897                                     Denver                    CO                    80217-8597                                               Trade Payable                                                                   $1,670.98
3.205 Veeva System, Inc.                4280 Hacienda Drive                             Pleasanton                CA                    94588                                                    Trade Payable                                                                  $46,169.12
3.206 Veolia ES Technical Solutions     PO Box 73709                                    Chicago                   IL                    60673                                                    Trade Payable                                                                 $106,427.17
3.207 Verheyden, Collin                 1 Tower Place, Suite 400                        South San Francisco       CA                    94080                                                    Trade Payable                                                                    $528.35
3.208 ViaVid Broadcasting, Inc.         118-998 Harbourside Drive                       North Vancouver                                 V7P 3T2      Canada                                      Trade Payable                                                                   $2,260.39
                                        334 Aidisheng Rd., Zhangjiang
3.209 Viva Biotech (Shanghai) Ltd       High-Tech Park                                                                                  201203       China                                       Trade Payable                                                                  $10,597.89
3.210 VWR International, Inc.           P.O. Box 640169                                 Pittsburgh                PA                    15264                                                    Trade Payable                                                                   $6,769.69
3.211 Wage Works                        1100 Park Place, 4th Floor                      San Mateo                 CA                    94403                                                    Trade Payable                                                                    $796.44
3.212 Wageworks                         1100 Park Place, 4th Floor                      San Mateo                 CA                    94403                                                    HCFSA/DCFSA                                                                      $514.85
3.213 Wageworks                         1100 Park Place, 4th Floor                      San Mateo                 CA                    94403                                                    Transit Payable                                                                 $3,019.22
      Waters Technologies
3.214 Corporation                       Dept CH 14373                                   Palatine                  IL                    60055                                                    Trade Payable                                                                    $9,692.25
                                        c/o West Corporation PO Box
3.215   West Corporation dba West LLC   74007143                                        Chicago                   IL                    60674-7143                                               Trade Payable                                                                   $18,985.27
3.216   Willoughby, Scott               1 Tower Place, Suite 400                        South San Francisco       CA                    94080                                                    Trade Payable                                                                      $360.78
3.217   Wise,Blake                      1 Tower Pl, Suite #400                          South San Francisco       CA                    94080                                                    Trade Payable                                                                       $36.21
3.218   Woodruff-Sawyer & Co.           P.O. Box 45057                                  San Francisco             CA                    94145                                                    Trade Payable                                                                    $1,000.00
3.219   World Courier Inc.              P.O. Box 842325                                 Boston                    MA                    02284                                                    Trade Payable                                                                 $365,446.38
3.220   YMC America, Inc.               941 Marcon Blvd Suite 201                       Allentown                 PA                    18109                                                    Trade Payable                                                                      $776.41
3.221   Yourway Transport, Inc.         6681 Snowdrift Rd                               Allentown                 PA                    18106                                                    Trade Payable                                                                      $150.00
3.222   ZS Associates, Inc.             400 South El Camino Real                        San Mateo                 CA                    94402                                                    Trade Payable                                                                 $276,200.00
                                                                                                                                                                                                                                           TOTAL:                            $20,257,639.81




                                                                                                                          Page 6 of 6
                                                             Case 19-10844-BLS                       Doc 235          Filed 05/30/19                Page 64 of 124
                                                                                                          In re: Achaogen, Inc.
                                                                                                           Case No. 19-10844
                                                                                                      Schedule E/F, Part 3 Attachment
                                                                                          Notice Parties to Creditors Who Have Unsecured Claims



                                                                                                                                                                                       On which line in Part 1 or
                                                                                                                                                                                       Part 2 is the related
                                                                                                                                                                                       creditor (if any) listed? If Account number
Line Name                                Notice Name                        Address 1                            Address 2                        City            State   Zip          not listed, explain          (last 4 digits)
                                         Arik Preis; Allison P. Miller;
     Akin Gump Strauss Hauer & Feld      Rachelle L.T. Rubin; Mitchell P.
 4.1 LLP                                 Hurley; Scott Welkis               One Bryant Park                      Bank of America Tower            New York        NY      10036-6745
     Allen Matkins Leck Gamble Mallory
 4.2 & Natsis LLP                        Michael S. Greger                  1900 Main Street, 5th Floor                                           Irvine          CA      92614-7321                        3.15
     Buchalter, A Professional
 4.3 Corporation                         Shawn M. Christianson              Second Street, 17th Floor                                             San Francisco   CA      94105-3493                       3.134
 4.4 Cole Schotz P.C.                    Jill B. Bienstock                  25 Main Street                                                        Hackensack      NJ      07601                             3.63
 4.5 Cole Schotz P.C.                    Patrick J. Reilley                 500 Delaware Avenue, Suite 1410                                       Wilmington      DE      19801                             3.63
 4.6 Fox Rothschild LLP                  Jeffrey M. Schlerf                 919 North Market St, Ste 300                                          Wilmington      DE      19801                             3.81
                                         Gregory B Williams, Courtney A
 4.7 Fox Rothschild LLP                  Emerson                            Citizens Bank Center                 919 North Market St Ste 300      Wilmington      DE      19899-2323                       3.143
 4.8 Greenberg Traurig, LLP              Dennis A. Meloro                   1007 N. Orange St, Ste 1200                                           Wilmington      DE      19801                             3.15
                                         Kate Roggio Buck & Matthew J.
 4.9 McCarter & English, LLP             Rifino                             Renaissance Centre                   405 N. King Street, 8th Floor    Wilmington      DE      19801                            3.119
4.10 McCarter & English, LLP             Lisa Bonsall                       Four Gateway Plaza                                                    Newark          NJ      07102                            3.119
     Mirick, O'Connell, DeMallie &
4.11 Lougee, LLP                         Paul W. Carey                      100 Front St                                                          Worcester       MA      01608                               3.1
4.12 Shook Hardy & Bacon LLP             John Lewis Jr                      600 Travis St Ste 3400                                                Houston         TX      77002                            3.143
                                         Andrew T. Zatz, Steven R.
4.13 White & Case LLP                    Schwartz, Brett Bakemeyer          1221 Avenue of the Americas                                           New York        NY      10020-1095                        3.81




                                                                                                               Page 1 of 1
                                                      Case 19-10844-BLS                 Doc 235            Filed 05/30/19           Page 65 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                             Schedule G Attachment
                                                                                    Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                            List the contract
       whom the debtor has an                                                                                                         State what the contract or lease is                    number of any
       executory contract or                                                                                                          for and the nature of the debtor's    State the term   government
Line   unexpired lease                  Address 1             Address 2    City                    State     Zip          Country     interest                              remaining        contract
                                        62510 Collections
2.1    AB Sciex, LLC                    Center Drive                       Chicago                 IL        60693-0625               Service Contract Quote
                                        1131 Ave F D
2.2    ABC Consulting LLC               Roosevelt                          San Juan                                       Puerto Rico Consulting Agreement
       Access Marketing &
       Communications dba
2.3    Scrimmage                        60 South 6th Street   Suite 2800   Minneapolis             MN        55402                    Master Service Agreement
2.4    Access TCA, Inc                  1 Main Street                      Whitinsville            MA        01588                    Scope of Work
       Accretive Solutions - Northern   17101 Armstrong                                                                               Permanent Placement Fee
2.5    California, Inc.                 Ave                                Irvine                  CA        92614                    Agreement
                                        7670 Las Positas
2.6    Acorn NMR, Inc.                  Road                               Livermore               CA        94551                    Master Services Agreement
                                        5001 Spring Valley                                                                            Active Cyber, LLC, Master Service
2.7    Active Cyber, LLC                Road                  Suite 230E   Dallas                  TX        75244                    Agreement
                                        5001 Spring Valley
2.8    Active Cyber, LLC                Road                  Suite 230E   Dallas                  TX        75244                    Project Change Request
                                        5001 Spring Valley
2.9    Active Cyber, LLC                Road                  Suite 230E   Dallas                  TX        75244                    Statement of Work
                                        5001 Spring Valley                                                                            Statement of Work (Okta Managed
2.10   Active Cyber, LLC                Road                  Suite 230E   Dallas                  TX        75244                    Services)
       ADAMAS Consulting Group,         7 Wellington                                                                      United
2.11   Ltd                              Business Park                      Crowthorne                        RG45 6LS     Kingdom     Consulting Agreement
       ADAMAS Consulting Group,         7 Wellington                                                                      United
2.12   Ltd                              Business Park                      Crowthorne                        RG45 6LS     Kingdom     Consulting Agreement Amendment 2
                                        3350 W. Bayshore
2.13   Adaptive Insights, Inc.          Road, Ste 200                      Palo Alto               CA        94303                    Subscription Services Agreement
                                                                                                                                      Adesis, Inc., Master Services
2.14   Adesis, Inc.                     27 McCullough Drive                New Castle              DE        19720                    Agreement
       Advanced Spectro                                                                                                               Advanced Spectro Technologies,
2.15   Technologies, Inc.               2333 Verna Court                   San Leandro             CA        94577                    Inc., Master Services Agreement
       Advanced Spectro                                                                                                               Advanced Spectro Technologies,
2.16   Technologies, Inc.               2333 Verna Court                   San Leandro             CA        94577                    Inc., MSA Exhibit A
                                        2672 Bayshore
2.17   Advocea LLC                      Parkway, Ste 920                   Mountain View           CA        94043                    Advocea,Consulting Agreement
                                        2672 Bayshore                                                                                 Advocea,Consulting Agreement
2.18   Advocea LLC                      Parkway, Ste 920                   Mountain View           CA        94043                    Amendment 1
                                        3689 Collection                                                                               Aerotek Scientific, LLC, Services
2.19   Aerotek Inc                      Center Dr                          Chicago                 IL        60693                    Agreement
                                        909 Church Hill                                                                               AG Communications, LLC, Master
2.20   AG Communications, LLC           Road                               Fairfield               CT        06825                    Services Agreement
                                        2850 Centerviell
2.21   Agilent Technologies, Inc.       Road                               Wilmington              DE        19808                    Budget Quote
                                        2850 Centerviell
2.22   Agilent Technologies, Inc.       Road                               Wilmington              DE        19808                    Quotation




                                                                                                  Page 1 of 60
                                                          Case 19-10844-BLS             Doc 235           Filed 05/30/19         Page 66 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                         List the contract
       whom the debtor has an                                                                                                     State what the contract or lease is                     number of any
       executory contract or                                                                                                      for and the nature of the debtor's     State the term   government
Line   unexpired lease                  Address 1              Address 2   City                   State     Zip        Country    interest                               remaining        contract
                                                                                                                                  Airgas, LLC, Equipment Sales
2.23   Airgas USA, LLC                  1495 Illnois St                    San Francisco          CA        94107                 Agreement
       Albany Molecular Research,
2.24   Inc.                             3065 Kent Avenue                   West Lafayette         IN        47906                 Master Services Agreement
                                        2320 Scientific Park
2.25   Alcami Carolinas Corporation     Drive                              Wilmington             NC        28405                 MSA Exhibit 2 Change 3
                                        2320 Scientific Park
2.26   Alcami Carolinas Corporation     Drive                              Wilmington             NC        28405                 MSA Exhibit 4 Change Order 2
                                        2320 Scientific Park
2.27   Alcami Carolinas Corporation     Drive                              Wilmington             NC        28405                 MSA Exhibit 8
                                        2320 Scientific Park
2.28   Alcami Carolinas Corporation     Drive                              Wilmington             NC        28405                 MSA Exhibit 9
                                                                                                                                  Alexander Smith, Consulting
2.29   Alexander Smith                  1447 12th Avenue                   San Francisco          CA        94122                 Agreement
                                                                                                                                  Alison Lin - Consulting Agreement
2.30   Alison Lin                       315 Creedon Circle                 Alameda                CA        94502                 (master)
       allphamed Pharbil Arzneimittel
2.31   GmbH                             Hildebrandststr. 12                Gottingen                        37081      Germany    NextPharma - SOW No 6
       allphamed Pharbil Arzneimittel
2.32   GmbH                             Hildebrandststr. 12                Gottingen                        37081      Germany    Statement of Work 4
       allphamed Pharbil Arzneimittel
2.33   GmbH                             Hildebrandststr. 12                Gottingen                        37081      Germany    Statement of Work 5
                                                                                                                                  Alturas Analytics, Inc., Quote 2996:
2.34   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 HPLC-MS/MS

2.35   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 Alturas Analytics, Inc., Quote 3010
2.36   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 Alturas Q2805
2.37   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 Alturas Q2805-CO1
                                                                                                                                  Alturas, Archival Storage of CLP
2.38   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 Study Documents 2019
2.39   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 Quote 2930
2.40   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 Sample Analysis Quote
2.41   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 SOW Q2083
2.42   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 SOW Q2083 CO#1
2.43   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 SOW Q2083 CO#2
2.44   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 SOW Q2089
2.45   Alturas Analytics, Inc.          1324 Alturas Drive                 Moscow                 ID        83843                 SOW Q2089 CO#1
                                        2402 California                                                                           Amber Evanoff, LLC, Consulting
2.46   Amber Evanoff, LLC               Street, Apt 207                    San Francisco          CA        94115                 Agreement
                                                                                                                                  Amber Karin Evanoff, LLC_Exhibit A
                                        2402 California                                                                           Amendment No. 1
2.47   Amber Evanoff, LLC               Street, Apt 207                    San Francisco          CA        94115                 27Feb19(agp105393)_FE
                                                                                                                                  Ami Patel Master Consulting
2.48   Ami Patel                        9467 Martini Court                 Dublin                 CA        94568                 Agreement 03Jan19




                                                                                                Page 2 of 60
                                                    Case 19-10844-BLS                 Doc 235            Filed 05/30/19          Page 67 of 124
                                                                                          In re: Achaogen, Inc.
                                                                                           Case No. 19-10844
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                      List the contract
       whom the debtor has an                                                                                                     State what the contract or lease is                  number of any
       executory contract or                                                                                                      for and the nature of the debtor's  State the term   government
Line   unexpired lease               Address 1             Address 2     City                    State     Zip         Country    interest                            remaining        contract
                                     Highway 50 and                                                                               AMPAC Fine Chemicals, LLC, Master
2.49   AMPAC Fine Chemicals, LLC     Hazel Avenue                        Rancho Cordova          CA        95742                  Services Agreement
                                                                                                                                  AndersonBrecon, Inc., Statement of
2.50   AndersonBrecon, Inc.          4545 Assembly Drive                 Rockford                IL        61109                  Work 3 QP services

2.51   AndersonBrecon, Inc.          4545 Assembly Drive                 Rockford                IL        61109                  Clinical Trial Supply Proposal
                                     1130 Mountain View
2.52   Antibody Solutions            Alviso Rd                           Sunnyvale               CA        94089                  MSA Exhibit B
                                     1130 Mountain View
2.53   Antibody Solutions            Alviso Rd                           Sunnyvale               CA        94089                  MSA Exhibit C
                                     1130 Mountain View
2.54   Antibody Solutions            Alviso Rd                           Sunnyvale               CA        94089                  MSA Exhibit D
       Aon Risk Insurance Services   425 Market Street,                                                                           Aon Risk Services West,
2.55   West, Inc.                    Suite 280                           San Francisco           CA        94105                  Engagement Letter

                                                                                                                                  AP3-SF2 CT South, LLC, Lease
2.56   AP3 SF2 CT South LLC          One Tower Place       Suite 225     South San Francisco     CA        94080                  (Tower Place South San Francisco)
                                     3750 Collections                                                                             Apex Life Sciences, Exhibit A
2.57   Apex Life Sciences, LLC       Center Drive                        Chicago                 IL        60693                  Amendment 1
                                                                                                                       United     ARC Trinova Limited, Master
2.58   ARC Trinova Limited           Taylor Drive          Alnwick       Northumberland                    NE66 2DH    Kingdom    Services Agreement
                                                                                                                       United     ARC Trinova Limited, Master
2.59   ARC Trinova Limited           Taylor Drive          Alnwick       Northumberland                    NE66 2DH    Kingdom    Services Agreement (BARDA)

                                                                                                                       United     ARC Trinova Limited, MSA (BARDA)
2.60   ARC Trinova Limited           Taylor Drive          Alnwick       Northumberland                    NE66 2DH    Kingdom    Work Order 1 Amendment 1

                                                                                                                       United     ARC Trinova Limited, MSA (BARDA)
2.61   ARC Trinova Limited           Taylor Drive          Alnwick       Northumberland                    NE66 2DH    Kingdom    Work Order 1 Amendment 2
                                     115 Technology
2.62   Arvys Proteins, Inc.          Drive                 Suite CP100   Trumbull                CT        06611                  Order Form
                                     208 South Akard                                                                              AT&T, Sales Order (Ethernet Private
2.63   AT&T Corporation              Street                              Dallas                  TX        75202                  Line - 8946182)

2.64   Atreca, Inc.                  1 Tower Place         Suite 300     South San Francisco     CA        94080                  Consent to Sublease Agreement
                                     2143 E Francisco
2.65   Audio Visual Design Group     Blvd                                San Rafael              CA        94901                  Order Form
       Automatic Data Processing,    One ADP Blvd. Mail                                                                           Automatic Data Processing, Inc.,
2.66   Inc.                          Stop 433                            Roseland                NJ        07068                  Comp Payroll Pricing
       Automatic Data Processing,    One ADP Blvd. Mail                                                                           Automatic Data Processing, Inc.,
2.67   Inc.                          Stop 433                            Roseland                NJ        07068                  Comprehensive Services Proposal
       Automatic Data Processing,    One ADP Blvd. Mail                                                                           Automatic Data Processing, Inc.,
2.68   Inc.                          Stop 433                            Roseland                NJ        07068                  Statement of Work
2.69   Axway Inc                     6811 E Mayo Blvd.,    Suite 400     Phoenix                 AZ        85054                  Axway Inc._SOW FE 19DEC17




                                                                                                Page 3 of 60
                                                     Case 19-10844-BLS               Doc 235            Filed 05/30/19         Page 68 of 124
                                                                                          In re: Achaogen, Inc.
                                                                                           Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                        List the contract
       whom the debtor has an                                                                                                   State what the contract or lease is                      number of any
       executory contract or                                                                                                    for and the nature of the debtor's      State the term   government
Line   unexpired lease                 Address 1             Address 2   City                   State     Zip        Country    interest                                remaining        contract

2.70   Axway Inc                       6811 E Mayo Blvd.,    Suite 400   Phoenix                AZ        85054                 Subcription and Service Agreement
                                       1538 Magnolia
2.71   Beatriz Alvarez, LLC            Avenue                            Millbrae               CA        94030                 Novation for Consulting Agreement

2.72   Beckman Coulter, Inc.           250 S Kraemer Blvd                Brea                   CA        92821                 Service Agreement Renewal

2.73   Beckman Coulter, Inc.           250 S Kraemer Blvd                Brea                   CA        92821                 Work Order 1
                                       376 Chemin De
2.74   bioMerieux                      L'Orme                            Marcy L'Etoile                   69 280     France     bioMerieux, SA, Work Order 3

                                       2910 Fortune Circle                                                                      BioStorage Technologies, Inc.,
2.75   BioStorage Technologies, Inc.   West #E                           Indianapolis           IN        46241                 Master Services Agreement (BARDA)
                                       2910 Fortune Circle
2.76   BioStorage Technologies, Inc.   West #E                           Indianapolis           IN        46241                 MSA (BARDA) Exhibit E
                                       2910 Fortune Circle
2.77   BioStorage Technologies, Inc.   West #E                           Indianapolis           IN        46241                 MSA (BARDA) Exhibit F
                                                                                                                                Bistro Biotech Consulting, Scientific
                                      1086 Tullo Farm                                                                           Advisory Board Agreement
2.78   Bistro Biotech Consulting, LLC Road                               Bridgewater            NJ        8807                  Amendment 1
       Blaine Healthcare Associates, 4945 St. Thomas
2.79   Inc.                           Drive                              Fair Oaks              CA        95628                 Consulting Agreement Exhibit F
                                      10951 West Pico                                                                           Bluepath Solutions, Consulting
2.80   BluePath Solutions Inc.        Blvd                   Suite 120   Los Angeles            CA        90064                 Agreement Exhibit D
                                      10951 West Pico                                                                           BluePath Solutions, Inc., Consulting
2.81   BluePath Solutions Inc.        Blvd                   Suite 120   Los Angeles            CA        90064                 Agreement
                                      10951 West Pico                                                                           BluePath Solutions, Inc., Consulting
2.82   BluePath Solutions Inc.        Blvd                   Suite 120   Los Angeles            CA        90064                 Agreement Exhibit A
                                      10951 West Pico                                                                           BluePath Solutions, Inc., Consulting
2.83   BluePath Solutions Inc.        Blvd                   Suite 120   Los Angeles            CA        90064                 Agreement Exhibit B

                                       10951 West Pico                                                                          BluePath Solutions, Inc., Consulting
2.84   BluePath Solutions Inc.         Blvd                  Suite 120   Los Angeles            CA        90064                 Agreement Exhibit B Amendment 1
                                       10951 West Pico                                                                          BluePath Solutions, Inc., Consulting
2.85   BluePath Solutions Inc.         Blvd                  Suite 120   Los Angeles            CA        90064                 Agreement Exhibit C
2.86   Box, Inc.                        900 Jefferson Ave                Redwood City           CA        94063                 Box 2019 Renewal
2.87   Box, Inc.                        900 Jefferson Ave                Redwood City           CA        94063                 Service Order Box Licensing
                                                                                                                                Bristlecone, Inc., Consulting
2.88   Bristlecone, Inc.               10 Almaden Blvd,      Suite 600   San Jose               CA        95113                 Agreement and Exhibit A
                                                                                                                                Bristlecone, OIC to AIC Migration
2.89   Bristlecone, Inc.               10 Almaden Blvd, Suite 600        San Jose               CA        95113                 Amendment
                                       765 Commonwealth                                                                         Achaogen_Research Subaward
2.90   CARB-X                          Ave              Ste 1204         Boston                 MA        02215                 Agreement 4500002583_KC 2113
                                                                                                                                Cardinal Health, Exclusive
2.91   Cardinal Health 105, Inc.       7000 Cardinal Place               Dublin                 OH        43017                 Distribution Agreement




                                                                                              Page 4 of 60
                                                    Case 19-10844-BLS                  Doc 235         Filed 05/30/19           Page 69 of 124
                                                                                         In re: Achaogen, Inc.
                                                                                          Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                       List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                     number of any
        executory contract or                                                                                                    for and the nature of the debtor's     State the term   government
Line    unexpired lease               Address 1              Address 2   City                  State     Zip          Country    interest                               remaining        contract

                                                                                                                                 Cardinal Health, Letter of Extension
2.92    Cardinal Health 105, Inc.     7000 Cardinal Place                Dublin                OH        43017                   to Execute Operating Guidelines
                                                                                                                                 Cardinal Health, Operating
2.93    Cardinal Health 105, Inc.     7000 Cardinal Place                Dublin                OH        43017                   Guidelines
                                                                                                                                 Cardinal Health, SOW Letter
2.94    Cardinal Health 105, Inc.     7000 Cardinal Place                Dublin                OH        43017                   Agreement

2.95    Cardinal Health 105, Inc.     7000 Cardinal Place                Dublin                OH        43017                   Letter of Intent
                                      25565 Network
2.96    CareFusion Solutions, LLC     Place                              Chicago               IL        60673-1255              MSA Work Order
                                      6931 Arlington Road,                                                                       CareMetx, LLC, Master Services
2.97    CareMetx, LLC                 Suite 308                          Bethesda              MD        20814                   Agreement
                                      6931 Arlington Road,                                                                       CareMetx, LLC, Master Services
2.98    CareMetx, LLC                 Suite 308                          Bethesda              MD        20814                   Agreement
                                                                                                                                 CareMetx, Master Services
                                      6931 Arlington Road,                                                                       Agreement Statement of Work B
2.99    CareMetx, LLC                 Suite 308                          Bethesda              MD        20814                   (Copay Services)
        Case Western Reserve          2061 Cornell Rd,                                                                           Master Services Agreement, Exhibit
2.100   University                    Room 416                           Cleveland             OH        44106-5083              A
2.101   CD&E Consulting LLC           1101 River Road                    Hillsborough          NJ        08844                   Consulting Agreement
                                                                                                                                 Celerion, Inc., Change Order -
2.102   Celerion, Inc.                621 Rose Street                    Lincoln               NE        68502                   CA20997
                                                                                                                                 Celerion, Inc., Change Order -
2.103   Celerion, Inc.                621 Rose Street                    Lincoln               NE        68502                   CA20997
                                                                                                                                 Celerion, Inc., Change Order -
2.104   Celerion, Inc.                621 Rose Street                    Lincoln               NE        68502                   CA23205
2.105   Celerion, Inc.                621 Rose Street                    Lincoln               NE        68502                   Celerion, MSA Amendment 1
        Centers for Disease Control   1600 Clifton Road
2.106   and Prevention                N.E.                               Atlanta               GA        30329                   CDC, Material Transfer Agreement
                                      222 S. Central
2.107   Certara USA, Inc.             Avenue, Suite 1008                 Saint Louis           MO        63105                   MSA Exhibit A
                                      222 S. Central
2.108   Certara USA, Inc.             Avenue, Suite 1008                 Saint Louis           MO        63105                   MSA Exhibit F Amendment 2
                                      222 S. Central
2.109   Certara USA, Inc.             Avenue, Suite 1008                 Saint Louis           MO        63105                   MSA Exhibit J
                                      222 S. Central
2.110   Certara USA, Inc.             Avenue, Suite 1008                 Saint Louis           MO        63105                   MSA Exhibit K FE
        Charles River Laboratories,   22022                                                                                      Charles River - Archive Storage
2.111   Inc.                          Transcanadienne                    Senneville                      H9X 3R3      Canada     Letter
        Charles River Laboratories,   22022                                                                                      Charles River - Material Disposal
2.112   Inc.                          Transcanadienne                    Senneville                      H9X 3R3      Canada     Authorization
        Charles River Laboratories,   22022                                                                                      Charles River, Amended Statement
2.113   Inc.                          Transcanadienne                    Senneville                      H9X 3R3      Canada     of Work No 01 (719019)




                                                                                              Page 5 of 60
                                                     Case 19-10844-BLS               Doc 235          Filed 05/30/19          Page 70 of 124
                                                                                       In re: Achaogen, Inc.
                                                                                        Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                     List the contract
        whom the debtor has an                                                                                                 State what the contract or lease is                     number of any
        executory contract or                                                                                                  for and the nature of the debtor's     State the term   government
Line    unexpired lease               Address 1             Address 2   City                  State     Zip         Country    interest                               remaining        contract
        Charles River Laboratories,   22022                                                                                    Charles River, Statement of Work #
2.114   Inc.                          Transcanadienne                   Senneville                      H9X 3R3     Canada     719020 Amendment 1
        Charles River Laboratories,   22022                                                                                    Charles River, Statement of Work #
2.115   Inc.                          Transcanadienne                   Senneville                      H9X 3R3     Canada     719020 Amendment 2
        Charles River Laboratories,   22022
2.116   Inc.                          Transcanadienne                   Senneville                      H9X 3R3     Canada     Charles River,Archive Storage
        Charles River Laboratories,   22022                                                                                    Charles River,Revised Storage Letter
2.117   Inc.                          Transcanadienne                   Senneville                      H9X 3R3     Canada     and Disposal Quote
                                                                                                                               ChemShuttle, Inc., Master Services
2.118   ChemShuttle, Inc.             3916 Trust Way                    Hayward               CA        94545                  Agreement

                                      1500 Spring Garden,
2.119   Clarivate Analytics, LLC      Fourth Floor                      Philadelphia          PA        19130                  Clarivate, 2018 Renewal

                                       1500 Spring Garden,
2.120   Clarivate Analytics, LLC       Fourth Floor                     Philadelphia          PA        19130                  License Renewal
                                       8605 Santa Monica                                                                       Clarke Consulting Incorporated,
2.121   Clarke Consulting Incorporated Blvd # 19613                     Los Angeles           CA        90069                  Letter of Engagement (IT)
                                       428 Oakmead                                                                             ClearLight Diagnostics, LLC, Master
2.122   ClearLight Diagnostics, LLC    Parkway                          Sunnyvale             CA        94085                  Services Agreement
        Cli-Metrics Service Company,
2.123   Inc                            382 Martin Ave                   Santa Clara           CA        95050                  Maintenance Proposal
                                       12001 Sunrise Valley
2.124   Clinical Care Options, LLC     Drive                Suite 300   Reston                VA        20191                  Grant Agreement
                                                                                                                               Clinical Pharmacovigilance
        Clinical Pharmacovigilance                                                                                             Consulting, Consulting Agreement
2.125   Consulting, LLC               260 Oakview Drive                 San Carlos            CA        94070                  (RaheelaSteiner) Amendment 3
                                                                                                                               Clinical Pharmacovigilance
                                                                                                                               Consulting, Consulting Agreement
        Clinical Pharmacovigilance                                                                                             Exhibit A (Raheela Kausar
2.126   Consulting, LLC               260 Oakview Drive                 San Carlos            CA        94070                  Steiner)Amendment #4
                                      230 Park Avenue
2.127   Command Central               South                             New York              NY        10003                  Command Central, MSA Exhibit D
                                      230 Park Avenue                                                                          IntraMed and Command Central,
2.128   Command Central               South                             New York              NY        10003                  Master Services Agreement
                                      230 Park Avenue                                                                          IntraMed and Command Central,
2.129   Command Central               South                             New York              NY        10003                  MSA Exhibit A
                                      230 Park Avenue                                                                          IntraMed and Command Central,
2.130   Command Central               South                             New York              NY        10003                  MSA Exhibit B
                                      230 Park Avenue                                                                          Intramed and Command Central,
2.131   Command Central               South                             New York              NY        10003                  MSA Exhibit C
                                                                                                                               Computer Science Corporation,
2.132   Computer Science Corporation 1775 Tysons Blvd                   Tysons                VA        22102                  Renewal letter 2018-2019
                                                                                                                               Com-Strat, LLC, Consulting
2.133   Com-Strat, LLC                1176 Starr Avenue                 St. Helena            CA        94574                  Agreement




                                                                                             Page 6 of 60
                                                   Case 19-10844-BLS              Doc 235           Filed 05/30/19           Page 71 of 124
                                                                                      In re: Achaogen, Inc.
                                                                                       Case No. 19-10844
                                                                                      Schedule G Attachment
                                                                             Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                   List the contract
        whom the debtor has an                                                                                                State what the contract or lease is                    number of any
        executory contract or                                                                                                 for and the nature of the debtor's    State the term   government
Line    unexpired lease               Address 1           Address 2   City                  State     Zip          Country    interest                              remaining        contract
                                      601 108th Avenue,
2.134   Concur Technologies, Inc.     NE Suite 1000                   Bellevue              WA        98004                   Concur, Order Form
                                      601 108th Avenue,
2.135   Concur Technologies, Inc.     NE Suite 1000                   Bellevue              WA        98004                   Order Form
                                      601 108th Avenue,
2.136   Concur Technologies, Inc.     NE Suite 1000                   Bellevue              WA        98004                   Order Form
        Connor Group Global Services, 3979 Freedom Cir
2.137   LLC                           #700                            Santa Clara           CA        95054                   Engagement Letter
        Connor Group Global Services, 3979 Freedom Cir
2.138   LLC                           #700                            Santa Clara           CA        95054                   Statement of Work
                                      3392 Foots Creek
2.139   Contract Source Interiors     Rd                              Gold Hill             OR        97525                   Service Agreement
                                      3535 Breakwater
2.140   Core Diagnostics, Inc.        Avenue                          Hayward               CA        94545                   MSA Exhibit A
                                      3535 Breakwater
2.141   Core Diagnostics, Inc.        Avenue                          Hayward               CA        94545                   MSA Exhibit A Amendment #1
                                                                                                                              Covance Central Laboratory
        Covance Central Laboratory                                                                                            Services, LP, Final Quotation and
2.142   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   Binding Order
                                                                                                                              Covance Central Laboratory
        Covance Central Laboratory                                                                                            Services, LP, Individual Project
2.143   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   Agreement
                                                                                                                              Covance Central Laboratory
        Covance Central Laboratory                                                                                            Services, LP, Master Services
2.144   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   Agreement
                                                                                                                              Covance Central Laboratory
        Covance Central Laboratory                                                                                            Services, LP, MSA Amendment 2
2.145   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   and Exhibit B
        Covance Central Laboratory                                                                                            Covance Central Laboratory
2.146   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   Services, LP, MSA Amendment 3
                                                                                                                              Covance Central Laboratory
        Covance Central Laboratory                                                                                            Services, LP, Quotation and Binding
2.147   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   Order
                                                                                                                              Covance Central Laboratory
        Covance Central Laboratory                                                                                            Services, LP, Work Scope Change
2.148   Services LP                  PO Box 820824                    Philadelphia          PA        19182                   and Quotation
                                     7076 Solutions
2.149   CVPartners, Inc.             Center                           Chicago               IL        60677-7000              Consulting Agreement
                                     7076 Solutions
2.150   CVPartners, Inc.             Center                           Chicago               IL        60677-7000              Contingency Recruiter Agreement
                                     7076 Solutions                                                                           CVPartners Inc. _MSA Exhibit C (tom
2.151   CVPartners, Inc.             Center                           Chicago               IL        60677-7000              mullins) (agr10562)

2.152   Cynthia Elkins               595 Church Street                Mountain View         CA        94041                   Consulting Agreement and Exhibit A




                                                                                           Page 7 of 60
                                                         Case 19-10844-BLS            Doc 235         Filed 05/30/19           Page 72 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                       List the contract
        whom the debtor has an                                                                                                  State what the contract or lease is                      number of any
        executory contract or                                                                                                   for and the nature of the debtor's      State the term   government
Line    unexpired lease                Address 1            Address 2   City                  State     Zip          Country    interest                                remaining        contract
                                                                                                                                Dante Ricci, Ph.D, Consulting
2.153   Dante Ricci, Ph.D              5426 Plumas Ave                  Richmond              CA        94804                   Agreement
                                                                                                                                David van Duin, M.D., Consulting
2.154   David van Duin, M.D.           2521 Buxton Court                Chapel Hill           NC        27514                   Agreement
                                       600 E. Crescent
2.155   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   Master Services Agreement
                                       600 E. Crescent
2.156   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit A
                                       600 E. Crescent
2.157   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit A Amendment 1
                                       600 E. Crescent
2.158   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit B
                                       600 E. Crescent
2.159   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit B Amendment 1
                                       600 E. Crescent
2.160   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit C
                                       600 E. Crescent
2.161   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit C Amendment 1
                                       600 E. Crescent
2.162   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit C Amendment 2
                                       600 E. Crescent
2.163   DavosPharma                    Avenue                           Upper Saddle River    NJ        07458                   MSA Exhibit D

2.164   Definitive Healthcare, LLC     550 Cochituate Road Unit 4       Framingham            MA        01701                   License Agreement
2.165   Deloitte Consulting LLP        4022 Sells Drive                 Hermitage             TN        37076                   AMS Engagement Letter
                                                                                                                                Service Agreement - 4th Floor
2.166   DGA Architech Inc              550 Elis Street                  Mountain View         CA        94043                   Formulation
                                                                                                                                Diablo Analytics, Inc., Master
2.167   Diablo Analytics, Inc.         5141 Lone Tree Way               Antioch               CA        94531                   Services Agreement

2.168   Diablo Analytics, Inc.         5141 Lone Tree Way               Antioch               CA        94531                   Diablo Analytics, Inc., MSA Exhibit A

2.169   Diablo Analytics, Inc.         5141 Lone Tree Way               Antioch               CA        94531                   Diablo Analytics, Inc., MSA Exhibit B
        Distance Learning Providers,                                                                                            Distance Learning Providers, Inc.,
2.170   Inc.                           800 Wilshire Blvd    Suite 200   Los Angeles           CA        90017                   Master Services Agreement
        Distance Learning Providers,                                                                                            Distance Learning Providers, Inc.,
2.171   Inc.                           800 Wilshire Blvd    Suite 200   Los Angeles           CA        90017                   MSA Exhibit A
2.172   DocuSign, Inc.                 221 Main St #1550                San Francisco         CA        94105                   DocuSign, Order Form
2.173   DocuSign, Inc.                 221 Main St #1550                San Francisco         CA        94105                   Order Form 1 part 11 license
2.174   DocuSign, Inc.                 221 Main St #1550                San Francisco         CA        94105                   Order Form 3 Part 11 Licenses
                                                                                                                                Order Form 5 seats for part 11 and
2.175   DocuSign, Inc.                221 Main St #1550                 San Francisco         CA        94105                   Single Signon
        Dohmen Life Science Services, 24740 Network
2.176   LLC                           Place                             Chicago               IL        60673-1247              Statement of Work




                                                                                             Page 8 of 60
                                                       Case 19-10844-BLS                Doc 235         Filed 05/30/19          Page 73 of 124
                                                                                          In re: Achaogen, Inc.
                                                                                           Case No. 19-10844
                                                                                          Schedule G Attachment
                                                                                 Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                        List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                      number of any
        executory contract or                                                                                                    for and the nature of the debtor's      State the term   government
Line    unexpired lease                 Address 1             Address 2   City                  State     Zip         Country    interest                                remaining        contract
                                                                                                                      United     Dotmatics, Hosted Software
2.177   Dotmatics, Inc.                 Windhill                          Bishop's Stortford              CM 23 2ND   Kingdom    Agreement
                                                                                                                      United
2.178   Dotmatics, Inc.                 Windhill                          Bishop's Stortford              CM 23 2ND   Kingdom    Proposal
                                                                                                                      United
2.179   Dotmatics, Inc.                 Windhill                          Bishop's Stortford              CM 23 2ND   Kingdom    Proposal JCDB060518
                                                                                                                      United
2.180   Dotmatics, Inc.                 Windhill                          Bishop's Stortford              CM 23 2ND   Kingdom    Proposal JCDB070518
                                                                                                                                 Dr. Andrew Shorr, Consulting
2.181   Dr. Andrew Shorr                9005 Cherbourg Dr                 Potomac               MD        20854                  Agreement
2.182   DR/Decision Resources, LLC      100 District Avenue   Suite 213   Burlington            MA        01803                  License Agreement
2.183   DR/Decision Resources, LLC      100 District Avenue   Suite 213   Burlington            MA        01803                  License Agreement
                                                                                                                                 License Agreement, Exhibit A, Exhibit
2.184   DR/Decision Resources, LLC      100 District Avenue Suite 213     Burlington            MA        01803                  B
2.185   Driven Staffing, Inc.           PO Box 2728                       Ramona                CA        92065                  Master Services Agreement
                                        4812 First Coast
2.186   dtw Research, Inc.              Hwy                               Fernandina Beach      FL        32034                  Subscription Letter
                                        1500 Perimeter Park                                                                      d-Wise Technologies, Inc., Master
2.187   d-Wise Technologies, Inc.       Dr Suite 150                      Morrisville           NC        27560                  Services Agreement and SOW 1
        Dymaxium Healthcare
2.188   Innovations, Ltd.               180 John Street       Suite 214   Toronto                         M5T 1X5     Canada     Master Service Agreement and SOW
                                        600 Corporate Park                                                                       EAN Services, LLC, Participation
2.189   EAN Services, LLC               Drive                             St.Louis              MO        63105                  Addendum
        Educational Resource
2.190   Systems, Inc.                   2 Bridge Avenue       Suite 623   Red Bank              NJ        07701                  ERS - Statement of Work #3 (OPAT)
                                                                                                                                 Eliana Saxon Armstrong, Consulting
2.191   Eliana Saxon Armstrong          322 24th Avenue                   San Mateo             CA        94403                  Agreement
                                        1600 John F.
        Elsevier Office of Continuing   Kennedy Blvd, Ste #
2.192   Medical Education               1800                              Philadelphia          PA        19103                  Grant Agreement

                                                                                                                                 EMH Consulting, Consulting
2.193   EMH Consulting LLC              17 Smith Avenue                   Lexington             MA        02421                  Agreement Exhibit A Amendment 3

                                                                                                                                 EMH Consulting, Consulting
2.194   EMH Consulting LLC              17 Smith Avenue                   Lexington             MA        02421                  Agreement Exhibit A Amendment 4
                                                                                                                                 EMH Consulting, LLC, Consulting
2.195   EMH Consulting LLC              17 Smith Avenue                   Lexington             MA        02421                  Exhibit A Amendment 2
                                                                                                                                 EMH Consulting, LLC_Consulting
                                                                                                                                 Agreement Exhibit A Amendment 5
2.196   EMH Consulting LLC              17 Smith Avenue                   Lexington             MA        02421                  (AGP100514) 01MAR19
        Engine Room Consulting
2.197   Services, Inc                   4725 First Street                 Pleasanton            CA        94566                  Outsourcing Services Agreement
                                                                                                                                 Erika Ammirati, Consulting
2.198   Erika Ammirati                  575 Shirlynn Court                Los Altos             CA        94022                  Agreement




                                                                                               Page 9 of 60
                                                  Case 19-10844-BLS               Doc 235            Filed 05/30/19          Page 74 of 124
                                                                                      In re: Achaogen, Inc.
                                                                                       Case No. 19-10844
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                      List the contract
        whom the debtor has an                                                                                                State what the contract or lease is                       number of any
        executory contract or                                                                                                 for and the nature of the debtor's       State the term   government
Line    unexpired lease              Address 1            Address 2   City                   State     Zip         Country    interest                                 remaining        contract
                                     AVDA, MARE DE
                                     DEU DE
2.199   ESTEVE QUIMICA, SA           MONTSERRAT, 12                   Barcelona                        08024       Spain      Esteve - Exhibit 6
                                     AVDA, MARE DE
                                     DEU DE                                                                                   Esteve Quimica, S.A., Master Service
2.200   ESTEVE QUIMICA, SA           MONTSERRAT, 12                   Barcelona                        08024       Spain      Agreement GMP
                                     AVDA, MARE DE
                                     DEU DE
2.201   ESTEVE QUIMICA, SA           MONTSERRAT, 12                   Barcelona                        08024       Spain      MSA GMP Exhibit 02
                                     AVDA, MARE DE
                                     DEU DE
2.202   ESTEVE QUIMICA, SA           MONTSERRAT, 12                   Barcelona                        08024       Spain      MSA GMP Exhibit 04
                                     Central Hospital 351                                                                     EUCAST, Master Services
2.203   EUCAST                       85                               Vaxjo                                        Sweden     Agreement
                                     Central Hospital 351
2.204   EUCAST                       85                               Vaxjo                                        Sweden     EUCAST, MSA Exhibit C
                                     Central Hospital 351
2.205   EUCAST                       85                               Vaxjo                                        Sweden     EUCAST, MSA Exhibit E
                                     Central Hospital 351
2.206   EUCAST                       85                               Vaxjo                                        Sweden     EUCAST, MSA Exhibit F
        Eurofins Lancaster           2425 New Holland                                                                         Eurofins - MSA Exhibit C Amendment
2.207   Laboratories Inc             Pike                             Lancaster              PA        17601                  #9
        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.208   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA Exhibit C Amendment 6

        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.209   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA GMP Exhibit A Amendment #1

        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.210   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA GMP Exhibit A Amendment #2
                                                                                                                              Eurofins Lancaster Laboratories, Inc.,
        Eurofins Lancaster           2425 New Holland                                                                         MSA GMP Exhibit A Change Order
2.211   Laboratories Inc             Pike                             Lancaster              PA        17601                  #1

        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.212   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA GMP Exhibit B Amendment #1

        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.213   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA GMP Exhibit B Amendment #2
        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.214   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA GMP Exhibit C

        Eurofins Lancaster           2425 New Holland                                                                         Eurofins Lancaster Laboratories, Inc.,
2.215   Laboratories Inc             Pike                             Lancaster              PA        17601                  MSA GMP Exhibit C Amendment #1




                                                                                           Page 10 of 60
                                                       Case 19-10844-BLS                   Doc 235           Filed 05/30/19           Page 75 of 124
                                                                                               In re: Achaogen, Inc.
                                                                                                Case No. 19-10844
                                                                                               Schedule G Attachment
                                                                                      Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                               List the contract
        whom the debtor has an                                                                                                         State what the contract or lease is                       number of any
        executory contract or                                                                                                          for and the nature of the debtor's       State the term   government
Line    unexpired lease                  Address 1              Address 2      City                  State     Zip          Country    interest                                 remaining        contract

        Eurofins Lancaster               2425 New Holland                                                                              Eurofins Lancaster Laboratories, Inc.,
2.216   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   MSA GMP Exhibit C Amendment #2

        Eurofins Lancaster               2425 New Holland                                                                              Eurofins Lancaster Laboratories, Inc.,
2.217   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   MSA GMP Exhibit C Amendment #3

        Eurofins Lancaster               2425 New Holland                                                                              Eurofins Lancaster Laboratories, Inc.,
2.218   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   MSA GMP Exhibit C Amendment #4
        Eurofins Lancaster               2425 New Holland                                                                              Eurofins Lancaster Laboratories,
2.219   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   MSA Exhibit D Amendment 1
        Eurofins Lancaster               2425 New Holland                                                                              Eurofins Lancaster Labs, MSA
2.220   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   Exhibit A Amendment 4
        Eurofins Lancaster               2425 New Holland                                                                              Eurofins, MSA Exhibit C Amendment
2.221   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   7
        Eurofins Lancaster               2425 New Holland                                                                              Eurofins, MSA Exhibit C Amendment
2.222   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   8
        Eurofins Lancaster               2425 New Holland
2.223   Laboratories Inc                 Pike                                  Lancaster             PA        17601                   Eurofins, MSA Exhibit D
2.224   Experimentica Ltd.               Microkatu 1                           Kuopio                          70211        Finland    MSA Exhibit B
        Explora BioLabs A California     11175 Flintkote
2.225   Corporation                      Avenue                 Suite B        San Diego             CA        92121                   Vivarium Service Agreement
        Explora BioLabs A California     11175 Flintkote                                                                               Vivarium Service Agreement
2.226   Corporation                      Avenue                 Suite B        San Diego             CA        92121                   Amendment 1
                                                                                                                                       Fabbrica Lombarda Amino Acid,
        Fabbrica Lombarda Amino                                                Chignolo D'Isola,                                       S.P.A., Master Service Agreement
2.227   Acid, S.P.A.                     Via Bedeschi, 22                      Bergamo                         24040        Italy      Exhibit A
                                                                                                                                       FFF, ZEMDRI Returns Exception
2.228   FFF Enterprises, Inc.            PO Box 840150                         Los Angeles           CA        90084-0150              Letter (Wesley)
                                         2350 Health                                                                                   Consulting Agreement Exhibit A
2.229   Filip van Petegem                Sciences Mall                         Vancouver                       V6T 1Z3      Canada     Amendment 1
                                         6748 Mission Street,
2.230   Financial Intellect Svc, Inc.    #216                                  Daly City             CA        94014                   Consulting Agreement
                                         6748 Mission Street,
2.231   Financial Intellect Svc, Inc.    #216                                  Daly City             CA        94014                   Consulting Agreement Exhibit A
                                                                                                                                       Fisher Clinical Services, Inc., Master
2.232   Fisher Clinical Services, Inc.   7554 Schantz Rd                       Allentown             PA        18105                   Services Agreement

                                                                                                                                       Flagship Facility Services, Services
2.233   Flagship Facility Services, Inc. 1050 N 5th Street                     San Jose              CA        95112                   Agreement Exhibit A Amendment 1
                                         1 Embarcadero
2.234   Frank Rimerman + Co., LLP        Center                                San Francisco         CA        94111                   MCA Work Order 1
2.235   Frank Rimerman + Co., LLP        Dept 2626              PO Box 39290   Los Angeles           CA        90039-0290              MCA Work Order 2
                                         1 Embarcadero
2.236   Frank Rimerman + Co., LLP        Center                                San Francisco         CA        94111                   Work Order 1 Change




                                                                                                   Page 11 of 60
                                                     Case 19-10844-BLS               Doc 235         Filed 05/30/19          Page 76 of 124
                                                                                       In re: Achaogen, Inc.
                                                                                        Case No. 19-10844
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                   List the contract
        whom the debtor has an                                                                                                State what the contract or lease is                    number of any
        executory contract or                                                                                                 for and the nature of the debtor's    State the term   government
Line    unexpired lease                 Address 1          Address 2   City                  State     Zip         Country    interest                              remaining        contract
                                        35 Northeast                                                                          FreeThink Technologies, Inc., Master
2.237   FreeThink Technologies, Inc.    Industrial Rd      2nd Floor   Branford              CT        06405                  Services Agreement
        Friedland Strategic Consulting, 52 Golden Aster                                                                       Friedland Strategic Consulting, LLC -
2.238   LLC                             Court                          Brisbane              CA        94005                  Consulting Agreement
        Friedland Strategic Consulting, 52 Golden Aster                                                                       Friedland Strategic Consulting,
2.239   LLC                             Court                          Brisbane              CA        94005                  LLC_Exhibit A_01MAR19_FE
                                        27068 La Paz Road,
2.240   From Center, Inc.               # 318                          Aliso Viejo           CA        92656                  Consulting Agreement
                                        27068 La Paz Road,
2.241   From Center, Inc.               # 318                          Aliso Viejo           CA        92656                  Consulting Agreement Exhibit A
        Full Service Technology         44061 Old Warm
2.242   Solutions, Inc.                 Springs Blvd.                  Fremont               CA        94536                  MSA Exhibit G
        Full Service Technology         44061 Old Warm
2.243   Solutions, Inc.                 Springs Blvd.                  Fremont               CA        94536                  MSA Exhibit I
2.244   Gary D. Nelson Associates       PO Box 1546                    Sonoma                CA        95476                  Contingency Recruiter Agreement
2.245   Gary Fujimoto                   20 Farm Road                   Los Altos             CA        94024                  Consulting Agreement
2.246   Gary Fujimoto                   20 Farm Road                   Los Altos             CA        94024                  Consulting Agreement Exhibit A
2.247   Gary Fujimoto                   20 Farm Road                   Los Altos             CA        94024                  Purchase Order
                                                                                                                   United
2.248   Gentronix Limited            46 Grafton Street                 Manchester                      M13 9NT     Kingdom    Master Services Agreement
                                     17 Agiou Thoma str
2.249   George Daikos                11527                             Atehns Attiki                               Greece     Consulting Agreement Exhibit A
2.250   George Miller, PhD           855 Partridge Ave                 Menlo Park            CA        94025                  Consulting Agreement

                                                                                                                              George Miller, PhD, Consulting
2.251   George Miller, PhD           855 Partridge Ave                 Menlo Park            CA        94025                  Agreement Exhibit A Amendment 1
2.252   George Zhanel, PhD           615 SS6                           Winnipeg                        R2C 2X3     Canada     Consulting agreement
2.253   George Zhanel, PhD           615 SS6                           Winnipeg                        R2C 2X3     Canada     Consulting Agreement Exhibit A
                                     9700 Village Center
2.254   Gerard Group, Inc.           Drive Ste 50-J                    Granite Bay           CA        95746                  Contingency Recruiter Agreement
                                                                                                                   United
2.255   Gerry Halls                  34 Ledborough Lane                Beaconsfield                    HP9 2DD     Kingdom    Consulting Agreement
                                                                                                                   United
2.256   Gerry Halls                  34 Ledborough Lane                Beaconsfield                    HP9 2DD     Kingdom    Consulting Agreement Exhibit A
                                                                                                                   United     Consulting Agreement Exhibit A
2.257   Gerry Halls                  34 Ledborough Lane                Beaconsfield                    HP9 2DD     Kingdom    Appendix
                                                                                                                   United     Consulting Agreement Exhibit B
2.258   Gerry Halls                  34 Ledborough Lane                Beaconsfield                    HP9 2DD     Kingdom    Appendix
2.259   Gerson Lehrman Group, Inc.   60 E 42nd St                      New York              NY        10165                  Consultant Letter
2.260   GigaGen, Inc.                409 Illinois Street               San Francisco         CA        94158                  NCI Letter
2.261   GigaGen, Inc.                409 Illinois Street               San Francisco         CA        94158                  Research Collaboration Agreement
                                                                                                                              Research Collaboration Amendment
2.262   GigaGen, Inc.                409 Illinois Street               San Francisco         CA        94158                  1
                                                                                                                              Research Collaboration Amendment
2.263   GigaGen, Inc.                409 Illinois Street               San Francisco         CA        94158                  2




                                                                                           Page 12 of 60
                                                        Case 19-10844-BLS              Doc 235          Filed 05/30/19          Page 77 of 124
                                                                                          In re: Achaogen, Inc.
                                                                                           Case No. 19-10844
                                                                                          Schedule G Attachment
                                                                                 Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                      List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                    number of any
        executory contract or                                                                                                    for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1             Address 2    City                  State     Zip         Country    interest                              remaining        contract
                                                                                                                                 Global Healthcare Exchange
        Global Healthcare Exchange     1315 W Century                                                                            (Vendormate), Master Services
2.264   (Vendormate)                   Drive, Suite 100                   Louisville            CO        80027                  Agreement
2.265   GlobalBio, Inc.                320 Concord Ave.                   Cambridge             MA        02138                  Consulting Agreement
2.266   GlobalBio, Inc.                320 Concord Ave.                   Cambridge             MA        02138                  Consulting Agreement Exhibit A
                                       2121 Avenue of the
2.267   Goldman Sachs                  Stars                 Suite 2600   Los Angeles           CA        90067                  Engagement Letter
                                       2121 Avenue of the
2.268   Goldman Sachs                  Stars                 Suite 2600   Los Angeles           CA        90067                  Letter of Indemnification
                                       200 Park Avenue                                                                           Good Apple Digital, LLC, Master
2.269   Good Apple Publishing, LLC     South                 Suite 1501   New York              NY        10003                  Services Agreement
                                       200 Park Avenue
2.270   Good Apple Publishing, LLC     South                 Suite 1501   New York              NY        10003                  MSA Exhibit A
                                       200 Park Avenue
2.271   Good Apple Publishing, LLC     South                 Suite 1501   New York              NY        10003                  MSA Exhibit B

2.272   GQR Global Markets             360 Madison Avenue                 New York              NY        10017                  Contingency Recruiter Agreement

2.273   GQR Global Markets             360 Madison Avenue                 New York              NY        10017                  Contingency Recruiter Agreement

2.274   GQR Global Markets             360 Madison Avenue                 New York              NY        10017                  Contingency Recruiter Agreement
                                       1055 Thomas
                                       Jefferson St NW,                                                                          Greenleaf, Professional Services
2.275   Greenleaf Health, Inc.         Suite 450                          Washington            DC        20007                  Agreement
        Grimaldi Recruitment Services,
2.276   LLC                            1550 Almond Court                  Walnut Creek          CA        94596                  Consulting Agreement Exhibit A
        Grimaldi Recruitment Services,
2.277   LLC                            1550 Almond Court                  Walnut Creek          CA        94596                  Consulting Agreement Termination
2.278   Groupaya, Inc.                 424 Alvarado Street                San Francisco         CA        94114                  Retainer Agreement
                                       Beytepe Mahallesi,
                                       Beytepe Yerleşkesi,
2.279   Hacettepe University           06800                              Çankaya/Ankara                              Turkey     Master Services Agreement
2.280   Halley Gilbert                 3 Chieftain Lane                   Natick                MA        1760                   Indemnification Agreement
2.281   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Consulting Agreement

2.282   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Consulting Agreement Amendment 3
2.283   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Consulting Agreement Exhibit B
                                                                                                                                 Consulting Agreement Exhibit B
2.284   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Amendment 1
                                                                                                                                 Consulting Agreement Exhibit B
2.285   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Amendment 2
                                                                                                                                 Consulting Agreement Exhibit B
2.286   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Amendment 4
                                                                                                                                 Consulting Agreement Exhibit C
2.287   Halteres Associates, LLC       5858 Horton St                     Emeryville            CA        94608                  Amendment 1




                                                                                              Page 13 of 60
                                                          Case 19-10844-BLS            Doc 235          Filed 05/30/19          Page 78 of 124
                                                                                         In re: Achaogen, Inc.
                                                                                          Case No. 19-10844
                                                                                          Schedule G Attachment
                                                                                 Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                      List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                    number of any
        executory contract or                                                                                                    for and the nature of the debtor's    State the term   government
Line    unexpired lease                  Address 1           Address 2    City                  State     Zip         Country    interest                              remaining        contract
                                                                                                                                 Consulting Agreement Exhibit C
2.288   Halteres Associates, LLC         5858 Horton St                   Emeryville            CA        94608                  Amendment 2
                                                                                                                                 Consulting Agreement Exhibit C
2.289   Halteres Associates, LLC         5858 Horton St                   Emeryville            CA        94608                  Amendment 3
                                                                                                                                 Consulting Agreement Exhibit C
2.290   Halteres Associates, LLC         5858 Horton St                   Emeryville            CA        94608                  Amendment 4
2.291   Halteres Associates, LLC         5858 Horton St                   Emeryville            CA        94608                  Termination Letter Exhibit B
                                                                                                                                 Hartford Hospital, MSA Exhibit G
2.292   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  Amendment 1

2.293   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  Master Services Agreement (BARDA)
2.294   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  Material Transfer Agreement
2.295   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  MSA Exhibit A (BARDA)
2.296   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  MSA Exhibit B (non-BARDA)
2.297   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  MSA Exhibit C (non-BARDA)
                                                                                                                                 MSA Exhibit D (BARDA) Amendment
2.298   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  1
2.299   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  MSA Exhibit E
2.300   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  MSA Exhibit F
2.301   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  MSA Exhibit G
2.302   Hartford Hospital                80 Seymour Street                Hartford              CT        06102                  Purchase Order
                                         101 Huntington Ave,                                                                     HawkPartners, LLC, Consulting
2.303   HawkPartners LLC                 Suite 2201                       Boston                MA        02199                  Agreement
                                         101 Huntington Ave,                                                                     HawkPartners, LLC, Consulting
2.304   HawkPartners LLC                 Suite 2201                       Boston                MA        02199                  Agreement Exhibit A
                                         101 Huntington Ave,                                                                     HawkPartners, LLC, Consulting
2.305   HawkPartners LLC                 Suite 2201                       Boston                MA        02199                  Agreement Exhibit B
                                         101 Huntington Ave,                                                                     HawkPartners, LLC, Consulting
2.306   HawkPartners LLC                 Suite 2201                       Boston                MA        02199                  Agreement Exhibit C
                                         101 Huntington Ave,                                                                     HawkPartners, LLC, Consulting
2.307   HawkPartners LLC                 Suite 2201                       Boston                MA        02199                  Agreement Exhibit D
                                         Chevy Chase
                                         Building; 5530
                                         Wisconsin Ave Suite
2.308   Heidi M. Jolson, LLC             852                              Chevy Chase           MD        20815                  Consulting Agreement
                                         100 Cummings
2.309   HepatoChem, Inc.                 Center, Suite 424J               Beverly               MA        1915                   MSA Exhibit A
                                         100 Cummings
2.310   HepatoChem, Inc.                 Center, Suite 424J               Beverly               MA        1915                   MSA Exhibit B (NIAID)
                                         12625 High Bluff                                                                        Heritage Global Partners, Inc.,
2.311   Heritage Global Partners, Inc.   Drive               Suite 305    San Diego             CA        92130                  Exclusive Auction Agreement
                                         144 Continente
2.312   HetNet Wireless, LLC             Avenue,             Suite #220   Brentwood             CA        94513                  Consulting Agreement
                                         144 Continente
2.313   HetNet Wireless, LLC             Avenue,             Suite #220   Brentwood             CA        94513                  Consulting Agreement Exhibit A




                                                                                              Page 14 of 60
                                                       Case 19-10844-BLS            Doc 235            Filed 05/30/19          Page 79 of 124
                                                                                         In re: Achaogen, Inc.
                                                                                          Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                   List the contract
        whom the debtor has an                                                                                                  State what the contract or lease is                  number of any
        executory contract or                                                                                                   for and the nature of the debtor's  State the term   government
Line    unexpired lease                   Address 1          Address 2   City                  State     Zip         Country    interest                            remaining        contract
                                                                                                                                HighPoint - Change Order 1 CDW
                                          301 E Germantown                                                                      Operations Managed Services Data
2.314   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Stewardship
                                                                                                                                HighPoint Solutions, Change Order
                                          301 E Germantown                                                                      #3Commercial Data Warehouse and
2.315   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  MDM
                                          301 E Germantown                                                                      Highpoint Solutions, LLC, Master
2.316   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Service Agreement
                                          301 E Germantown
2.317   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  HighPoint, Change Order 02
                                          301 E Germantown                                                                      HighPoint, Veeva Managed Services
2.318   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Change Order 2
                                          301 E Germantown                                                                      Statement of Work (Managed
2.319   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Services)
                                          301 E Germantown                                                                      Statement of Work Commercial Data
2.320   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Warehouse and MDM
                                                                                                                                Statement of Work Commercial Data
                                          301 E Germantown                                                                      Warehouse and MDM Change Order
2.321   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  #1
                                          301 E Germantown                                                                      Statement of Work Commercial
2.322   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Roadmap and PMO
                                          301 E Germantown
2.323   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Statement of Work Field IT Support
                                          301 E Germantown                                                                      Statement of Work Private Cloud
2.324   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Hosting
                                          301 E Germantown
2.325   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Statement of Work Veeva CRM
                                          301 E Germantown                                                                      Statement of Work Veeva CRM
2.326   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Change Order #1

                                          301 E Germantown                                                                      Statement of Work Veeva Managed
2.327   Highpoint Solutions, LLC          Pike                           East Norriton         PA        19401                  Services Change Order #01

                                                                                                                                Hill and Hill QA, Consulting
        Hill & Hill Quality Associates,   20643 Crow Creek                                                                      Agreement Exhibit F BARDA C-
2.328   LLC                               Rd., Suite 100                 Castro Valley         CA        94552                  Scape (Hana Huang) Amendment 3
                                                                                                                                Hill and Hill QA, Consulting
        Hill & Hill Quality Associates,   20643 Crow Creek                                                                      Agreement Exhibit J (Hana Huang)
2.329   LLC                               Rd., Suite 100                 Castro Valley         CA        94552                  Amendment 1

                                                                                                                                Hill and Hill Quality Associates LLC,
        Hill & Hill Quality Associates,   20643 Crow Creek                                                                      Consulting Agreement Exhibit F
2.330   LLC                               Rd., Suite 100                 Castro Valley         CA        94552                  Amendment 2 BARDA C-Scape




                                                                                             Page 15 of 60
                                                          Case 19-10844-BLS              Doc 235           Filed 05/30/19            Page 80 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                            List the contract
        whom the debtor has an                                                                                                        State what the contract or lease is                     number of any
        executory contract or                                                                                                         for and the nature of the debtor's     State the term   government
Line    unexpired lease                   Address 1            Address 2   City                    State     Zip          Country     interest                               remaining        contract
                                                                                                                                      Hill and Hill Quality Associates, LLC,
        Hill & Hill Quality Associates,   20643 Crow Creek                                                                            Consulting Agreement Exhibit E
2.331   LLC                               Rd., Suite 100                   Castro Valley           CA        94552                    Amendment 1

        Hill & Hill Quality Associates,   20643 Crow Creek                                                                            Hill and Hill Quality Associates, LLC,,
2.332   LLC                               Rd., Suite 100                   Castro Valley           CA        94552                    Consulting Agreement, Exhibit I
                                                                                                                                      Hill and Hill Quality Consulting,
        Hill & Hill Quality Associates,   20643 Crow Creek                                                                            Consulting Agreement Exhibit I
2.333   LLC                               Rd., Suite 100                   Castro Valley           CA        94552                    Amendment 1 (Azeb Negassi)

        Hill & Hill Quality Associates,   20643 Crow Creek                                                                            Hill and Hill, Consulting Agreement
2.334   LLC                               Rd., Suite 100                   Castro Valley           CA        94552                    Exhibit E (Derrick Hill) Amendment 3
                                                                                                                          United
2.335   Hill Medical Limited              7 Grant Avenue                   Edinburgh                                      Kingdom     Consulting Agreement
                                                                                                                          United
2.336   Hill Medical Limited              7 Grant Avenue                   Edinburgh                                      Kingdom     Consulting Agreement Exhibit A

2.337   Hina Patel                        1 Tower Place        Suite 400   South San Francisco     CA        94080                    Consulting Agreement (BARDA)

2.338   Hina Patel                        1 Tower Place        Suite 400   South San Francisco     CA        94080                    Consulting Agreement Exhibit A
        Hire Power Professional           41207 N Panther                                                                             Hire Power Professional Services,
2.339   Services                          Creek Trail                      Anthem                  AZ        85086                    Contingency Recruiter Agreement
        Hire Power Professional           41207 N Panther                                                                             Hire Power, Consultant Staffing
2.340   Services                          Creek Trail                      Anthem                  AZ        85086                    Agreement Exhibit A (Feng Jin)
2.341   Hospira, Inc.                     PO Box 100539                    Atlanta                 GA        30384-0539               Change Order 22
2.342   Hospira, Inc.                     PO Box 100539                    Atlanta                 GA        30384-0539               Hospira Change Order 23 (FE)
                                          Sete Casas 2674-
2.343   Hovione International Limited     506                              Loures                  PT        2674-506     Portugal    Work Plan C-04 A#1
                                          Sete Casas 2674-
2.344   Hovione International Limited     506                              Loures                            2674-506     Portugal    Work Plan C-11
                                          496 Panoramic
2.345   Howard Raff, PhD                  Highway                          Mill Valley             CA        94941                    Consulting Agreement
                                          70 Saratoga Ave.,                                                                           HPM Systems Inc., Quote 218272
2.346   HPM Systems, Inc.                 Suite 200                        Santa Clara             CA        95051                    (Calibration Services 2018-2019)
                                          957 Buckingham                                                                  United      Hypha Discovery Limited, Master
2.347   Hypha Discovery Limited           Avenue                           Slough                            SL1 4NKL     Kingdom     Services Agreement
                                          957 Buckingham                                                                  United      Hypha Discovery Limited, MSA
2.348   Hypha Discovery Limited           Avenue                           Slough                            SL1 4NKL     Kingdom     Exhibit A
                                                                                                                          United
2.349   Ian Wilding Associates Limited 10Glebe Street          Beeston     Nottingham, Notts                 NG9 1BZ      Kingdom     Consulting Agreement Exhibit A
                                                                                                                                      ibacon GmbH, Master Services
2.350   ibacon GmbH                       Arheilger Weg 17                 Rossdorf                DE        64380                    Agreement
                                          1900 Glades Road ,
2.351   Icagen, Corp.                     Suite 265                        Boca Raton              FL        33431                    MSA Exhibit F




                                                                                                 Page 16 of 60
                                                  Case 19-10844-BLS             Doc 235            Filed 05/30/19          Page 81 of 124
                                                                                    In re: Achaogen, Inc.
                                                                                     Case No. 19-10844
                                                                                     Schedule G Attachment
                                                                            Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                  List the contract
        whom the debtor has an                                                                                              State what the contract or lease is                     number of any
        executory contract or                                                                                               for and the nature of the debtor's     State the term   government
Line    unexpired lease               Address 1          Address 2   City                  State     Zip         Country    interest                               remaining        contract
                                      1900 Glades Road ,
2.352   Icagen, Corp.                 Suite 265                      Boca Raton            FL        33431                  MSA Exhibit G
                                      1900 Glades Road ,
2.353   Icagen, Corp.                 Suite 265                      Boca Raton            FL        33431                  MSA Exhibit H
                                      1900 Glades Road ,
2.354   Icagen, Corp.                 Suite 265                      Boca Raton            FL        33431                  MSA Exhibit I
                                      1900 Glades Road ,
2.355   Icagen, Corp.                 Suite 265                      Boca Raton            FL        33431                  MSA Exhibit J
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and
2.356   Ireland                       Leopardstown                   Dublin                          18          Ireland    Consulting Agreement Exhibit A
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and                                                                        ICON Clinical Research, L.P.,
2.357   Ireland                       Leopardstown                   Dublin                          18          Ireland    Consulting Agreement
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and                                                                        ICON Clinical Research, L.P.,
2.358   Ireland                       Leopardstown                   Dublin                          18          Ireland    Consulting Agreement Exhibit A
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and                                                                        ICON Clinical Research, L.P., Master
2.359   Ireland                       Leopardstown                   Dublin                          18          Ireland    Services Agreement
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and
2.360   Ireland                       Leopardstown                   Dublin                          18          Ireland    Letter of Compliance
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and
2.361   Ireland                       Leopardstown                   Dublin                          18          Ireland    MSA Exhibit 1
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and
2.362   Ireland                       Leopardstown                   Dublin                          18          Ireland    MSA Exhibit 1 Amendment 1
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and
2.363   Ireland                       Leopardstown                   Dublin                          18          Ireland    Start Up Agreement
                                      South County
                                      Business Park,
        Icon Clinical Research Ltd-   Carmanhall and
2.364   Ireland                       Leopardstown                   Dublin                          18          Ireland    SUA Amendment




                                                                                         Page 17 of 60
                                                   Case 19-10844-BLS              Doc 235           Filed 05/30/19          Page 82 of 124
                                                                                     In re: Achaogen, Inc.
                                                                                      Case No. 19-10844
                                                                                      Schedule G Attachment
                                                                             Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                   List the contract
        whom the debtor has an                                                                                               State what the contract or lease is                     number of any
        executory contract or                                                                                                for and the nature of the debtor's     State the term   government
Line    unexpired lease                Address 1          Address 2   City                  State     Zip         Country    interest                               remaining        contract
                                       South County
                                       Business Park,
        Icon Clinical Research Ltd-    Carmanhall and
2.365   Ireland                        Leopardstown                   Dublin                          18          Ireland    SUA Amendment 2
                                       South County
                                       Business Park,
        Icon Clinical Research Ltd-    Carmanhall and
2.366   Ireland                        Leopardstown                   Dublin                          18          Ireland    SUA Amendment 3
                                       South County
                                       Business Park,
                                       Carmanhall and
2.367   ICON Clinical Research, L.P.   Leopardstown                   Dublin                          18          Ireland    Letter of Compliance
                                       South County
                                       Business Park,
                                       Carmanhall and
2.368   ICON Clinical Research, L.P.   Leopardstown                   Dublin                          18          Ireland    MSA Exhibit 1 Amendment 1
                                       South County
                                       Business Park,
                                       Carmanhall and
2.369   ICON Clinical Research, L.P.   Leopardstown                   Dublin                          18          Ireland    Start Up Agreement
                                       South County
                                       Business Park,
                                       Carmanhall and
2.370   ICON Clinical Research, L.P.   Leopardstown                   Dublin                          18          Ireland    SUA Amendment
                                       South County
                                       Business Park,
                                       Carmanhall and
2.371   ICON Clinical Research, L.P.   Leopardstown                   Dublin                          18          Ireland    SUA Amendment 2
                                       South County
                                       Business Park,
                                       Carmanhall and
2.372   ICON Clinical Research, L.P.   Leopardstown                   Dublin                          18          Ireland    SUA Amendment 3
                                       South County
                                       Business Park,
                                       Carmanhall and
2.373   Ideaya Biosciences             Leopardstown                   Dublin                          18          Ireland    Acknowledgement and Release Form
                                       1835A South Centre                                                                    Impact Clinical, Exhibit F Amendment
2.374   Impact Clinical, LLC           City Prkwy                     Escondido             CA        92025                  2
2.375   IMS Health Incorporated        One IMS Drive                  Plymouth Meeting      PA        19462                  Statement of Work
2.376   IMS Health Incorporated        One IMS Drive                  Plymouth Meeting      PA        19462                  Statement of Work
                                       1731 Embacadero
2.377   Infovity, Inc.                 Road Suite 230                 Palo Alto             CA        94303                  Professional Services Agreement
                                       1731 Embacadero
2.378   Infovity, Inc.                 Road Suite 230                 Palo Alto             CA        94303                  Statement of Work




                                                                                          Page 18 of 60
                                                            Case 19-10844-BLS                    Doc 235          Filed 05/30/19           Page 83 of 124
                                                                                                   In re: Achaogen, Inc.
                                                                                                    Case No. 19-10844
                                                                                                    Schedule G Attachment
                                                                                           Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                                 List the contract
        whom the debtor has an                                                                                                              State what the contract or lease is                    number of any
        executory contract or                                                                                                               for and the nature of the debtor's    State the term   government
Line    unexpired lease                      Address 1            Address 2         City                  State     Zip          Country    interest                              remaining        contract
                                             1731 Embacadero
2.379   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 1
                                             1731 Embacadero
2.380   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 2
                                             1731 Embacadero
2.381   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 3
                                             1731 Embacadero
2.382   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 4
                                             1731 Embacadero
2.383   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 5
                                             1731 Embacadero
2.384   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 6
                                             1731 Embacadero
2.385   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 7
                                             1731 Embacadero
2.386   Infovity, Inc.                       Road Suite 230                         Palo Alto             CA        94303                   Statement of Work Amendment 8

        Institut fuer biologische Analytik                                                                                                  ibacon, Master Services Agreement
2.387   und Consultin IBACON GmbH            Arheilger Weg 17                       Rossdorf              DE        64380                   Exhibit A
        Institute for Clinical
2.388   Pharmacodynamics, Inc.               242 Broadway         Suite 101         Schenectady           NY        12305                   ICPD, MSA Exhibit T Amendment 2
        Institute for Clinical
2.389   Pharmacodynamics, Inc.               242 Broadway         Suite 101         Schenectady           NY        12305                   ICPD, MSA Exhibit X
        Integrated Project Management        200 South Frontage
2.390   Company, Inc.                        Road                 Suite 220         Burr Ridge            IL        60527                   Consulting Agreement
        Integrated Project Management        200 South Frontage
2.391   Company, Inc.                        Road                 Suite 220         Burr Ridge            IL        60527                   Consulting Agreement Exhibit A
                                             1920 Association
2.392   Intelligize, Inc.                    Drive, Suite 200                       Reston                VA        20191                   Intelligize, Inc., Order Form

2.393   IntelliSyn Pharma, Inc.              250 William Street   Suite E100        Atlanta               GA        30303-6002              INAP SOC 2 Bridge Letter May 2018
2.394   IntelliSyn Pharma, Inc.              250 William Street   Suite E100        Atlanta               GA        30303-6002              INAP, Sales Order
                                                                                                                                            Internap, Inc., Master Services
2.395   IntelliSyn Pharma, Inc.              250 William Street   Suite E100        Atlanta               GA        30303-6002              Agreement
                                                                                                                                            Internap, Inc., Sales Order (2018-
2.396   IntelliSyn Pharma, Inc.              250 William Street   Suite E100        Atlanta               GA        30303-6002              68298)
                                             7171 Frederick-
2.397   IntelliSyn Pharma, Inc.              Banting              Laboratory 3314   Montreal                        H4S 1Z9      Canada     MSA Exhibit C

        International Health                                                                                                                International Health Management
2.398   Management Associates, Inc.          2122 Palmer Drive                      Schaumburg            IL        60173                   Associates, Inc., MSA Exhibit D

        International Health                                                                                                                International Health Management
2.399   Management Associates, Inc.          2122 Palmer Drive                      Schaumburg            IL        60173                   Associates, Inc._MSA Exhibit E




                                                                                                        Page 19 of 60
                                                       Case 19-10844-BLS             Doc 235          Filed 05/30/19          Page 84 of 124
                                                                                       In re: Achaogen, Inc.
                                                                                        Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                    List the contract
        whom the debtor has an                                                                                                 State what the contract or lease is                    number of any
        executory contract or                                                                                                  for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1            Address 2   City                  State     Zip         Country    interest                              remaining        contract
                                       1534 N. Moorpark
2.400   Interstate Recruiters Corp     Road Suite 356                   Thousand Oaks         CA        91360                  Contingency Recruiter Agreement
                                       2 Riverway, Suite
2.401   Intertek USA, Inc.             500                              Houston               TX        77056                  Master Services Agreement
                                       2 Riverway, Suite
2.402   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit A
                                       2 Riverway, Suite
2.403   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit B
                                       2 Riverway, Suite
2.404   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit C
                                       2 Riverway, Suite
2.405   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit D
                                       2 Riverway, Suite
2.406   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit E
                                       2 Riverway, Suite
2.407   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit F
                                       2 Riverway, Suite
2.408   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit G
                                       2 Riverway, Suite
2.409   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit H
                                       2 Riverway, Suite
2.410   Intertek USA, Inc.             500                              Houston               TX        77056                  MSA Exhibit H Amendment
        inVentive Health Consulting,
2.411   Inc.                           470 Atlantic Ave                 Boston                MA        2210                   MSA Exhibit 1
        inVentive Health Consulting,
2.412   Inc.                           470 Atlantic Ave                 Boston                MA        2210                   Name Change Notice
                                                                                                                               Ionis Pharmaceuticals, License
2.413   Ionis Pharmaceuticals, Inc     2855 Gazelle Court               Carlsbad              CA        92010                  Agreement
2.414   IONTOX, LLC                    4025 Bronson Blvd.               Kalamazoo             MI        49008                  Master Services Agreement
2.415   IONTOX, LLC                    4025 Bronson Blvd.               Kalamazoo             MI        49008                  MSA Exhibit A
                                       1600 Shattuck Ave
2.416   IP Checkups, Inc.              #114                             Berkeley              CA        94709                  Service Agreement
2.417   IQVIA AG                       100 IMS Drive                    Parsippany            NJ        07054                  IQVIA, Ad Hoc Stewardship SOW

2.418   IQVIA AG                       100 IMS Drive                    Parsippany            NJ        07054                  IQVIA, Statement of Work #1244338

2.419   IQVIA AG                       100 IMS Drive                    Parsippany            NJ        07054                  IQVIA, Statement of Work #1248316
                                                                                                                               IQVIA, Statement of Work (GMI:
2.420   IQVIA AG                       100 IMS Drive                    Parsippany            NJ        07054                  Selected Antimicrobials in Europe
                                                                                                                               IQVIA, Statement of Work (ZEMDRI
2.421   IQVIA AG                       100 IMS Drive                    Parsippany            NJ        07054                  Wave 1 ATU)

2.422   IQVIA AG                       100 IMS Drive                    Parsippany            NJ        07054                  IQVIA, Statement of Work 2444821
                                       323 Greenway
2.423   Isaac Thomsen, MD              Avenue                           Nashville             TN        37205                  Consulting Agreement and Exhibit A




                                                                                            Page 20 of 60
                                                      Case 19-10844-BLS                  Doc 235          Filed 05/30/19       Page 85 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                     List the contract
        whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
        executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line    unexpired lease                 Address 1            Address 2   City                     State     Zip      Country    interest                              remaining        contract

2.424   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     Master Services Agreement

2.425   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Amendment 5

2.426   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CU

2.427   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CV

2.428   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CW

2.429   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CW Appendix 1

2.430   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CX

2.431   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CX Amendment 1

2.432   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CY

2.433   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CY Amendment 1

2.434   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CY Amendment 1

2.435   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CY Amendment 1

2.436   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CZ

2.437   ITR Laboratories Canada, Inc.   19601 Clark Graham               Baie d'Urfe (Montreal)             H9X3T1   Canada     MSA Exhibit CZ Amendment 1
                                        505 Coast Blvd                                                                          JadeBio, Inc., Master Services
2.438   JadeBio, Inc.                   South, Ste 310                   La Jolla                 CA        92037               Agreement
                                        505 Coast Blvd
2.439   JadeBio, Inc.                   South, Ste 310                   La Jolla                 CA        92037               JadeBio, MSA Exhibit A
                                        12115 Frederick
2.440   JAMES A. POLLI , PHD, RPH       Road                             Ellicott City            MD        21042               Consulting Agreement
                                        12115 Frederick
2.441   JAMES A. POLLI , PHD, RPH       Road                             Ellicott City            MD        21042               Consulting Agreement

2.442   Jane Ambler, PhD                261 Willis Road                  Sudbury                  MA        01776               Consulting Agreement Amendment 1
2.443   Jane Ambler, PhD                261 Willis Road                  Sudbury                  MA        01776               Consulting Agreement Exhibit A

2.444   Jay Stewart                     123 Red Hawk Court               Brisbane                 CA        94005               Consulting Agreement and Exhibit A
                                                                                                                                Consulting Agreement Exhibit A
2.445   Jeurgen Pfeiffer                PO Box 87                        Moss Beach               CA        94038               Amendment 1
2.446   JH Technologies                 213 Hammond Ave                  Fremont                  CA        94539               Service/Repair Estimate




                                                                                               Page 21 of 60
                                                     Case 19-10844-BLS           Doc 235              Filed 05/30/19        Page 86 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                      Schedule G Attachment
                                                                             Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                  List the contract
        whom the debtor has an                                                                                               State what the contract or lease is                    number of any
        executory contract or                                                                                                for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1          Address 2   City                    State     Zip       Country    interest                              remaining        contract
        Jo Ann Z. Wilson Consulting,                                                                                         Jo Ann Z. Wilson Consulting, LLC,
2.447   LLC                            74 Seward Street               San Francisco           CA        94114                Consulting Agreement Exhibit A

2.448   Jochum Shore & Trossevin PC 1100 H Street NW      Suite 410   Washington              DC        20005                Engagement Letter
                                      480 Hazelwood
2.449   Joe Walter Kutz, Jr.          Cove                            Coppell                 TX        75019                Consulting Agreement
                                      480 Hazelwood
2.450   Joe Walter Kutz, Jr.          Cove                            Coppell                 TX        75019                Consulting Agreement Exhibit A
                                      480 Hazelwood                                                                          Consulting Agreement Exhibit A
2.451   Joe Walter Kutz, Jr.          Cove                            Coppell                 TX        75019                Amendment 1
                                      480 Hazelwood                                                                          Consulting Agreement Exhibit A
2.452   Joe Walter Kutz, Jr.          Cove                            Coppell                 TX        75019                Amendment 1 (BARDA)
                                      480 Hazelwood                                                                          Consulting Agreement Exhibit A
2.453   Joe Walter Kutz, Jr.          Cove                            Coppell                 TX        75019                Amendment 2 (BARDA)
                                      Norwich Research                                                            United
2.454   John Innes Centre             Park                            Norwich Norfolk                   NR4 7UH   Kingdom    Material Transfer Agreement
                                      Norwich Research                                                            United
2.455   John Innes Centre             Park                            Norwich Norfolk                   NR4 7UH   Kingdom    Material Transfer Agreement
                                      11041 Fremont Ave
2.456   Johnny Lai                    North                           Seattle                 WA        98133                Consulting Agreement Amendment 1
                                      11041 Fremont Ave                                                                      Consulting Agreement Exhibit A
2.457   Johnny Lai                    North                           Seattle                 WA        98133                Amendment 1
        Jones Microbiology Institute, 345 Beaver Kreek
2.458   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, Exhbit B
        Jones Microbiology Institute, 345 Beaver Kreek                                                                       JMI Laboratories, Master Services
2.459   Inc.                          Centre, Suite A                 North Liberty           IA        52317                Agreement
        Jones Microbiology Institute, 345 Beaver Kreek                                                                       JMI Laboratories, Master Services
2.460   Inc.                          Centre, Suite A                 North Liberty           IA        52317                Agreement (BARDA)
        Jones Microbiology Institute, 345 Beaver Kreek                                                                       JMI Laboratories, Material Transfer
2.461   Inc.                          Centre, Suite A                 North Liberty           IA        52317                Agreement
        Jones Microbiology Institute, 345 Beaver Kreek                                                                       JMI Laboratories, Material Transfer
2.462   Inc.                          Centre, Suite A                 North Liberty           IA        52317                Agreement
        Jones Microbiology Institute, 345 Beaver Kreek
2.463   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, MSA Exhibit A
        Jones Microbiology Institute, 345 Beaver Kreek
2.464   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, MSA Exhibit A BARDA
        Jones Microbiology Institute, 345 Beaver Kreek
2.465   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, MSA Exhibit A BARDA Amendment 1
        Jones Microbiology Institute, 345 Beaver Kreek
2.466   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, MSA Exhibit AA
        Jones Microbiology Institute, 345 Beaver Kreek
2.467   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, MSA Exhibit AB
        Jones Microbiology Institute, 345 Beaver Kreek
2.468   Inc.                          Centre, Suite A                 North Liberty           IA        52317                JMI Laboratories, MSA Exhibit AC




                                                                                            Page 22 of 60
                                                        Case 19-10844-BLS           Doc 235              Filed 05/30/19        Page 87 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                     List the contract
        whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
        executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line    unexpired lease                 Address 1          Address 2    City                     State     Zip       Country    interest                              remaining        contract
        Jones Microbiology Institute,   345 Beaver Kreek
2.469   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit B
        Jones Microbiology Institute,   345 Beaver Kreek
2.470   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit B Amendment 1 BARDA
        Jones Microbiology Institute,   345 Beaver Kreek
2.471   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit C
        Jones Microbiology Institute,   345 Beaver Kreek
2.472   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit C Amendment 1
        Jones Microbiology Institute,   345 Beaver Kreek
2.473   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit C BARDA
        Jones Microbiology Institute,   345 Beaver Kreek
2.474   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit D
        Jones Microbiology Institute,   345 Beaver Kreek
2.475   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit D
        Jones Microbiology Institute,   345 Beaver Kreek
2.476   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit E
        Jones Microbiology Institute,   345 Beaver Kreek
2.477   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit F
        Jones Microbiology Institute,   345 Beaver Kreek
2.478   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit F
        Jones Microbiology Institute,   345 Beaver Kreek
2.479   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit O
        Jones Microbiology Institute,   345 Beaver Kreek
2.480   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit P
        Jones Microbiology Institute,   345 Beaver Kreek
2.481   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit R
        Jones Microbiology Institute,   345 Beaver Kreek
2.482   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit S
        Jones Microbiology Institute,   345 Beaver Kreek
2.483   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit T
        Jones Microbiology Institute,   345 Beaver Kreek
2.484   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit Y
        Jones Microbiology Institute,   345 Beaver Kreek
2.485   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit Z
        Jones Microbiology Institute,   345 Beaver Kreek
2.486   Inc.                            Centre, Suite A                 North Liberty            IA        52317                JMI Laboratories, MSA Exhibit Z Amendment #1
        Jones Microbiology Institute,   345 Beaver Kreek
2.487   Inc.                            Centre, Suite A                 North Liberty            IA        52317                MSA Exhibit X
                                                                                                                                JSJD Media, LLC d/b/a Association
                                        500 N Central                                                                           Revenue Partners, Master Services
2.488   JSJD Media LLC                  Expressway,        Suite 231    Plano                    TX        75074                Agreement

                                        500 N Central                                                                           JSJD Media, LLC d/b/a Association
2.489   JSJD Media LLC                  Expressway,        Suite 231    Plano                    TX        75074                Revenue Partners, MSA Exhibit A
2.490   J-Star Research, Inc.           3001 Hadley Road   Units 1-5A   South Plainfield         NJ        07080                Master Services Agreement




                                                                                               Page 23 of 60
                                                    Case 19-10844-BLS                Doc 235              Filed 05/30/19           Page 88 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                         List the contract
        whom the debtor has an                                                                                                      State what the contract or lease is                    number of any
        executory contract or                                                                                                       for and the nature of the debtor's    State the term   government
Line    unexpired lease              Address 1              Address 2    City                     State     Zip          Country    interest                              remaining        contract
                                                                                                                                    Master Services Agreement
2.491   J-Star Research, Inc.        3001 Hadley Road       Units 1-5A   South Plainfield         NJ        07080                   (Signature)
2.492   Julia B. Lewis, MD           1733 Hillmont Drive                 Nashville                TN        37215                   Consulting Agreement (BARDA)
                                                                                                                                    Consulting Agreement (BARDA)
2.493   Julia B. Lewis, MD           1733 Hillmont Drive                 Nashville                TN        37215                   Exhibit A
        Kapodistrian University of
2.494   Athens                       6 Christou Lada str.                Athens                             115 28       Greece     MSA Exhibit A
        Kapodistrian University of
2.495   Athens                       6 Christou Lada str.                Athens                             115 28       Greece     MSA Exhibit A Amendment 1
                                     2308 E. Liden Hill
2.496   Karen Bush, PhD              Drive                               Bloomington              IN        47401                   Consulting Agreement
                                     2308 E. Liden Hill
2.497   Karen Bush, PhD              Drive                               Bloomington              IN        47401                   Consulting Agreement Exhibit A
2.498   Karen E. Faulhaber, Inc.     5540 Bromely Drive                  Oak Park                 CA        91377                   Consulting Agreement
2.499   Karen E. Faulhaber, Inc.     5540 Bromely Drive                  Oak Park                 CA        91377                   Consulting Agreement Exhibit A

2.500   Katherine Luepke             2199 Edison Avenue                  Atlanta                  GA        30305                   Consulting Agreement (BARDA)
                                                                                                                                    Consulting Agreement (BARDA)
2.501   Katherine Luepke             2199 Edison Avenue                  Atlanta                  GA        30305                   Exhibit A
                                                                                                                                    KBA Docusys, Lease and
2.502   KBA Docusys, Inc             PO Box 41602                        Philadelphia             PA        19101-1602              Maintenance Agreement
                                                                                                                                    KBA Docusys, Lease and
2.503   KBA Docusys, Inc             PO Box 41602                        Philadelphia             PA        19101-1602              Maintenance Agreement
2.504   Keenepharma, LLC             PO Box 165                          Keene                    NY        12942                   Consulting Agreement
                                                                                                                                    Kindle Communications, LLC, Master
2.505   Kindle Communications, LLC   168 N. Clinton Street 6th Floor     Chicago                  IL        60661                   Services Agreement
2.506   Kirk Hanak                   12806 Mueller Drive                 Groveland                CA        95321                   Consulting Agreement
2.507   Kirk Hanak                   12806 Mueller Drive                 Groveland                CA        95321                   Consulting Agreement Exhibit A
                                                                                                                                    Kirksville Web Design, Master
2.508   Kirksville Web Design        3500 S Scott Blvd      Apt 6B       Columbia                 MO        65203                   Services Agreement
                                     220 Gilbraltar Rd,
2.509   Klein Hersh International    Suite 150                           Horsham                  PA        19044                   Contingency Recruiter Agreement
                                     220 Gilbraltar Rd,
2.510   Klein Hersh International    Suite 150                           Horsham                  PA        19044                   Retained Recruiter Agreement
                                     220 Gilbraltar Rd,
2.511   Klein Hersh International    Suite 150                           Horsham                  PA        19044                   Retained Recruiter Agreement
                                     2000 Crow Canyon
2.512   Kovarus, Inc.                Pl # 250                            San Ramon                CA        94538                   Consulting Agreement
                                     2000 Crow Canyon                                                                               Consulting Agreement Exhibit
2.513   Kovarus, Inc.                Pl # 250                            San Ramon                CA        94538                   Amendment 1
                                     2000 Crow Canyon
2.514   Kovarus, Inc.                Pl # 250                            San Ramon                CA        94538                   Contingency Recruiter Agreement
                                     2000 Crow Canyon
2.515   Kovarus, Inc.                Pl # 250                            San Ramon                CA        94538                   Kovarus Credit Application




                                                                                                Page 24 of 60
                                                   Case 19-10844-BLS                 Doc 235           Filed 05/30/19            Page 89 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                        List the contract
        whom the debtor has an                                                                                                    State what the contract or lease is                     number of any
        executory contract or                                                                                                     for and the nature of the debtor's     State the term   government
Line    unexpired lease              Address 1           Address 2      City                   State     Zip         Country      interest                               remaining        contract
                                     3 Chestnut Ridge                                                                             Management Services Engagement
2.516   KPMG                         Road                               Montvale               NJ        07645                    Letter
                                     3 Chestnut Ridge
2.517   KPMG                         Road                               Montvale               NJ        07645                    Startup Services Engagement Letter
                                     5160 Diamond                                                                                 Kristie Kooken, Consulting
2.518   Kristie Kooken               Heights             Blvd, C101     San Francisco          CA        94131                    Agreement
                                     5160 Diamond                                                                                 Kristie Kooken, Consulting
2.519   Kristie Kooken               Heights             Blvd, C101     San Francisco          CA        94131                    Agreement Exhibit A

2.520   Kristin Lowland Lanzi        162 Dorado Ter                     San Francisco          CA        94112                    Kristin Lanzi, Consulting Agreement
2.521   Kurzweil and Associates      204 Riviera Dr.                    San Rafael             CA        94960                    Consulting Agreement
2.522   Kurzweil and Associates      204 Riviera Dr.                    San Rafael             CA        94960                    Consulting Agreement Exhibit A
                                                                                                                                  Consulting Agreement Exhibit A
2.523   Kurzweil and Associates      204 Riviera Dr.                    San Rafael             CA        94960                    Amendment 1
                                     Ladislao Martinez                                                                            Laboratorio Hidalgo, Clinical Trial
2.524   Laboratorio Hidalgo          43, Martinez                       Buenos Aires                     B1640EYA    Argentina    Agreement Amendment 2
                                     Ladislao Martinez                                                                            Laboratorio Hidalgo, Clinical Trial
2.525   Laboratorio Hidalgo          43, Martinez                       Buenos Aires                     B1640EYA    Argentina    Agreement Termination Letter
                                     26214 Center Ridge                                                                           Laboratory Specialists, Inc., Master
2.526   Laboratory Specialists, Inc. Road                               Westlake               OH        44145                    Services Agreement
                                     26214 Center Ridge                                                                           Laboratory Specialists, Inc., MSA
2.527   Laboratory Specialists, Inc. Road                               Westlake               OH        44145                    Exhibit C
        LabWorks Equipment Service, 102 Hamilton Drive,
2.528   Inc.                         Ste. B                             Novato                 CA        94949                    Service Proposal
                                     One Federal Street
2.529   Leerink Partners, LLC        37th Fl                            Boston                 MA        02110                    Underwriting Agreement
2.530   LekasMiller Design           1460 Maria Lane    Ste 260         Walnut Creek           CA        94596                    Consulting Agreement
                                     1900 Gough Street
2.531   Leonard Presta               Apt 206                            San Francisco          CA        94109                    Consulting Agreement
                                     1900 Gough Street
2.532   Leonard Presta               Apt 206                            San Francisco          CA        94109                    Consulting Agreement Exhibit A
2.533   Lexem Strategy, LLC          44 Mine Road       Suite 2, #224   Stafford               VA        22554                    Consulting Agreement
        Lhasa Limited Registered     Granary Wharf                                                                   United
2.534   Office                       house                              Leeds                                        Kingdom      Evaluation Agreement
        Lhasa Limited Registered     Granary Wharf                                                                   United
2.535   Office                       house                              Leeds                                        Kingdom      Evaluation Agreement
        Lhasa Limited Registered     Granary Wharf                                                                   United
2.536   Office                       house                              Leeds                                        Kingdom      Project Agreement
        Lhasa Limited Registered     Granary Wharf                                                                   United
2.537   Office                       house                              Leeds                                        Kingdom      Project Agreement
        Lhasa Limited Registered     Granary Wharf                                                                   United
2.538   Office                       house                              Leeds                                        Kingdom      Software Sponsorship Agreement
        Lhasa Limited Registered     Granary Wharf                                                                   United
2.539   Office                       house                              Leeds                                        Kingdom      Software Sponsorship Agreement




                                                                                             Page 25 of 60
                                                     Case 19-10844-BLS              Doc 235           Filed 05/30/19          Page 90 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                    List the contract
        whom the debtor has an                                                                                                 State what the contract or lease is                    number of any
        executory contract or                                                                                                  for and the nature of the debtor's    State the term   government
Line    unexpired lease              Address 1             Address 2   City                   State     Zip         Country    interest                              remaining        contract
        Lhasa Limited Registered     Granary Wharf                                                                  United
2.540   Office                       house                             Leeds                                        Kingdom    Variations Agreement
        Lhasa Limited Registered     Granary Wharf                                                                  United
2.541   Office                       house                             Leeds                                        Kingdom    Variations Agreement
                                     5980 Horton Street,                                                                       Crystal Bioscience, Inc.,
2.542   Ligand Pharmaceuticals       Suite 405                         Emeryville             CA        94608                  Collaboration_Agreement
                                     5000 Executive                                                                            Lindquist, LLP, 401k Engagement
2.543   Lindquist, LLP               Parkway, Suite 400                San Ramon              CA        94583                  Letter

2.544   Linnaeus Bioscience, Inc.    3210 Marryfield Row               San Diego              CA        92121                  Master Services Agreement

2.545   Linnaeus Bioscience, Inc.    3210 Marryfield Row               San Diego              CA        92121                  MSA Exhibit A
                                     1137 Monte Sereno                                                                         Lisa Moran, Consulting Agreement
2.546   Lisa Moran                   Drive                             Thousand Oaks          CA        91360                  Exhibit A
                                     1137 Monte Sereno                                                                         Lisa Moran, Consulting Agreement
2.547   Lisa Moran                   Drive                             Thousand Oaks          CA        91360                  Exhibit B
                                     1137 Monte Sereno                                                                         Lisa Moran, Consulting Agreement
2.548   Lisa Moran                   Drive                             Thousand Oaks          CA        91360                  Exhibit C
                                     59 Monte Vista                                                                            Little Rumble, Master Services
2.549   Little Rumble                Avenue                            Oakland                CA        94611                  Agreement
                                     59 Monte Vista
2.550   Little Rumble                Avenue                            Oakland                CA        94611                  Statement of Work
2.551   Lori Martin                  183 Kent Road                     Pacifica               CA        94044                  Consulting Agreement
2.552   Lori Martin                  183 Kent Road                     Pacifica               CA        94044                  Consulting Agreement Exhibit A
                                                                                                                               Consulting Agreement Exhibit A
2.553   Lori Martin                  183 Kent Road                     Pacifica               CA        94044                  (updated)
        Lucy Rose and Associates,
2.554   LLC                          Rt 1, Box 568                     Roseland               VA        22967                  Consulting Agreement
                                     5527 Bordeaux                                                                             Lucy Panganiban-Lustan, Consulting
2.555   Lucy-Panganiban-Lustan       Court                             Vallejo                CA        94591-6308             Agreement
2.556   Lutz Wevelsiep               Rotstauden 7                      Steinen                          79585      Germany     Consulting Agreement Exhibit A

                                                                                                                               Lutz Wevelsiep, Consulting
2.557   Lutz Wevelsiep               Rotstauden 7                      Steinen                          79585       Germany    Agreement Exhibit A Amendment 1
                                     9232 Bernardo
2.558   Luvanco, LLC                 Lakes Drive                       San Diego              CA        92127                  Consulting Agreement
                                     9232 Bernardo
2.559   Luvanco, LLC                 Lakes Drive                       San Diego              CA        92127                  Consulting Agreement Exhibit A
                                                                                                                               Macromoltek, Inc., Master Services
2.560   Macromoltek, Inc.            2110 Hartford Road                Austin                 TX        78703                  Agreement and Exhibit A
2.561   MAD-ID                       537 Calico Retreat                Mount Pleasant         SC        29464                  Grant Request
                                                                                                                               MAD-ID, Consulting Agreement
2.562   MAD-ID                       537 Calico Retreat                Mount Pleasant         SC        29464                  Exhibit E
                                     100 Second Ave
2.563   Marcus & Associates          South                             St. Petersburg         FL        33701                  Letter of Agreement




                                                                                            Page 26 of 60
                                                     Case 19-10844-BLS                    Doc 235          Filed 05/30/19             Page 91 of 124
                                                                                             In re: Achaogen, Inc.
                                                                                              Case No. 19-10844
                                                                                            Schedule G Attachment
                                                                                   Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                            List the contract
        whom the debtor has an                                                                                                         State what the contract or lease is                    number of any
        executory contract or                                                                                                          for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1           Address 2        City                   State     Zip          Country      interest                              remaining        contract
                                       100 Second Ave
2.564   Marcus & Associates            South                                St. Petersburg         FL        33701                     Letter of Agreement
                                       100 Second Ave
2.565   Marcus & Associates            South                                St. Petersburg         FL        33701                     Letter of Agreement
                                       100 Second Ave
2.566   Marcus & Associates            South                                St. Petersburg         FL        33701                     Letter of Agreement
        Marion Weinreb & Associates,                                                                                                   Consulting Agreement Exhibit E
2.567   Inc.                         58 Vista Del Sol                       Mill Valley            CA        94941                     Amendment 1
        Marion Weinreb & Associates,
2.568   Inc.                         58 Vista Del Sol                       Mill Valley            CA        94941                     Request to Consent for Assignment

2.569   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Consulting Agreement Amendment 1
2.570   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Consulting Agreement Exhibit A
                                                                                                                                       Consulting Agreement Exhibit A
2.571   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Amendment 1
                                                                                                                                       Consulting Agreement Exhibit A
2.572   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Amendment 2
                                                                                                                                       Consulting Agreement Exhibit A
2.573   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Amendment 3
                                                                                                                                       Consulting Agreement Exhibit A
2.574   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Amendment 4
2.575   Martin Stryjewski, MD          Parana 1165                          Buenos Aires                     1640         Argentina    Consulting Agreement Exhibit B
                                       2960 Rollingwood                                                                                Mary Poulhazan, Consulting
2.576   Mary Poulhazan                 Drive                                San Bruno              CA        94066                     Agreement
                                       2960 Rollingwood                                                                                Mary Poulhazan, Consulting
2.577   Mary Poulhazan                 Drive                                San Bruno              CA        94066                     Agreement
        Mason Professional Services,                                                                                                   Mason Professional Services, LLC,
2.578   LLC                            PO Box 170280                        Chicago                IL        60617                     Consulting Agreement
                                       Mast House, Derby                                                                  United       Master Service Agreement
2.579   Mast International Division    Road, Bottle                         Merseyside                       L20 1EA      Kingdom      Amendment #1
                                       Mast House, Derby                                                                  United       Master Service Agreement
2.580   Mast International Division    Road, Bottle                         Merseyside                       L20 1EA      Kingdom      Amendment #2
2.581   Master Control Inc.            6350 South          Suite 300 East   Salt Lake City         UT        84121                     End User License Agreement
2.582   Maxygen                        725 San Aleso Ave   Suite 2          Sunnyvale              CA        94085                     Maxygen, Bill of Sale
                                       2307 Grosvenor
2.583   Maya Leabman                   Heights Court                        Livermore              CA        9455094582                Consulting Agreement
                                       2307 Grosvenor
2.584   Maya Leabman                   Heights Court                        Livermore              CA        9455094582                Consulting Agreement Exhibit A
                                       2307 Grosvenor
2.585   Maya Leabman                   Heights Court                        Livermore              CA        9455094582                Consulting Agreement Exhibit B
                                       555 California St
2.586   McKinsey & Company, Inc.       suite 4800                           San Francisco          CA        94104                     Consulting Agreement
                                       555 California St
2.587   McKinsey & Company, Inc.       suite 4800                           San Francisco          CA        94104                     Consulting Agreement Exhibit A




                                                                                                 Page 27 of 60
                                                       Case 19-10844-BLS              Doc 235            Filed 05/30/19          Page 92 of 124
                                                                                          In re: Achaogen, Inc.
                                                                                           Case No. 19-10844
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                        List the contract
        whom the debtor has an                                                                                                    State what the contract or lease is                     number of any
        executory contract or                                                                                                     for and the nature of the debtor's     State the term   government
Line    unexpired lease                Address 1             Address 2   City                    State     Zip         Country    interest                               remaining        contract
                                       1280 Main Street
2.588   McMaster University            West, Suite D                     Hamilton                          L8P 4S3     Canada     Research Agreement
                                       1280 Main Street
2.589   McMaster University            West, Suite D                     Hamilton                          L8P 4S3     Canada     Research Agreement Amendment 1
                                       1280 Main Street
2.590   McMaster University            West, Suite D                     Hamilton                          L8P 4S3     Canada     Research Agreement Amendment 2
        Medical Affairs Strategic      14 Olde Lantern
2.591   Solutions, LLC                 Road                              Acton                   MA        01720                  Consulting Agreement
        Medical Affairs Strategic      14 Olde Lantern
2.592   Solutions, LLC                 Road                              Acton                   MA        01720                  Consulting Agreement Exhibit A
        Medical Affairs Strategic      14 Olde Lantern                                                                            Consulting Agreement Exhibit A
2.593   Solutions, LLC                 Road                              Acton                   MA        01720                  Amendment 1
        Medical Communication          201 South Maple                                                                            IntegriChain, Inc., MSA and Project
2.594   Technologies, Inc              Avenue                            Ambler                  PA        19002                  Addendum
                                                                                                                                  Medical Media Services, Inc., Master
2.595   Medical Media Services, Inc.   43 Briarcliff Rd.                 Larchmont               NY        10538                  Services Agreement
                                       12186 Collections
2.596   Medscape, LLC                  Center Drive                      Chicago                 IL        60693                  Grant Agreement
                                       15770 Dallas
2.597   Meeting Protocol Worldwide     Parkway # 1075                    Dallas                  TX        75248                  Services Agreement
        Memorial Sloan Kettering
2.598   Cancer Center                  1275 York Ave                     New York                NY        10065                  License Agreement Amendment

                                       2 Church Fram                                                                   United
2.599   Mervyn Bibb                    Barns, Rectory Lane               Norwich                           NR9 3PF     Kingdom    Consulting Agreement Exhibit A
                                       6555 Pelican Creek
2.600   Metrohm USA, Inc.              Circle                            Riverview               FL        33578                  Material Transfer Agreement
2.601   MG West                        2 Shaw Alley #2                   San Francisco           CA        94105                  Proposal
                                       950 Casanueva                                                                              Michael Fischbach, PhD, Consulting
2.602   Michael Fischbach, PhD         Place                             Stanford                CA        94305                  Agreement
                                       950 Casanueva                                                                              Michael Fischbach, PhD,
2.603   Michael Fischbach, PhD         Place                             Stanford                CA        94305                  Indemnification Agreement
                                       2335 Manning                                                                               Michael Jung, Ph.D, Consulting
2.604   Michael Jung, PhD              Avenue                            Los Angeles             CA        90064                  Agreement, Exhibit C
                                       1032 Delaware
2.605   Michael Lopez, PhD             Street, Unit B                    Berkeley                CA        94710                  Consulting Agreement
                                       1032 Delaware
2.606   Michael Lopez, PhD             Street, Unit B                    Berkeley                CA        94710                  Consulting Agreement Exhibit A
                                                                                                                                  Michal Nowicki, Consulting
2.607   Michal Nowicki                 Borelowskiego 9 m.5               Czestochowa                       PL42-218    Poland     Agreement
2.608   Microgenics Corp               46500 Kato Road                   Fremont                 CA        94538                  CDCA Amendment 1
                                                                                                                                  Collaborative Development and
2.609   Microgenics Corp               46500 Kato Road                   Fremont                 CA        94538                  Commercialization Agreement
2.610   Microgenics Corp               46500 Kato Road                   Fremont                 CA        94538                  Material Transfer Agreement
2.611   Microgenics Corp               46500 Kato Road                   Fremont                 CA        94538                  Material Transfer Agreement




                                                                                               Page 28 of 60
                                                   Case 19-10844-BLS                      Doc 235            Filed 05/30/19           Page 93 of 124
                                                                                               In re: Achaogen, Inc.
                                                                                                Case No. 19-10844
                                                                                              Schedule G Attachment
                                                                                     Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                             List the contract
        whom the debtor has an                                                                                                         State what the contract or lease is                     number of any
        executory contract or                                                                                                          for and the nature of the debtor's     State the term   government
Line    unexpired lease               Address 1             Address 2         City                   State     Zip          Country    interest                               remaining        contract

2.612   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Microgenics - CDCA Amendment 2
                                                                                                                                       Microgenics Corporation, Safety Data
2.613   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Exchange Agreement
2.614   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Microgenics, MTA Amendment 1
                                                                                                                                       Microgenics, Safety Data Exchange
2.615   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Agreement
2.616   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Quality Agreement
2.617   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Quality Agreement
2.618   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Quality Agreement Memo
2.619   Microgenics Corp              46500 Kato Road                         Fremont                CA        94538                   Quality Agreement Memo

2.620   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Amendment 1
2.621   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit A
2.622   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit B
2.623   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit C
2.624   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit D
2.625   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit E
2.626   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit F
2.627   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit G
2.628   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Consulting Agreement Exhibit H
2.629   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Master Services Agreement

2.630   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   Master Services Agreement (NIAID)
2.631   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   MSA (NIAID) Exhibit B
2.632   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   MSA Amendment 1
2.633   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   MSA Exhibit G
2.634   Micromyx, LLC                 4717 Campus Drive                       Kalamazoo              MI        49008                   MSA Exhibit H
                                      Alexander House, 38                                                                   United     Micron Research Ltd, Change Order
2.635   Micron Research Limited       Forehill                                Cambridgshire                    CB7 4AF      Kingdom    2
                                      Alexander House, 38                                                                   United     The Micron Group Ltd, Master
2.636   Micron Research Limited       Forehill                                Cambridgshire                    CB7 4AF      Kingdom    Services Agreement
                                      Alexander House, 38                                                                   United
2.637   Micron Research Limited       Forehill                                Cambridgshire                    CB7 4AF      Kingdom    The Micron Group, MSA Exhibit A

                                                                                                                                       Microsoft, Volume Licensing
2.638   Microsoft Corporation         One Microsoft Way                       Redmond                WA        98052-6399              Customer Price Sheet-0737229.001
                                      10 Granary Wharf      Wetmore Rd,                                                     United     MidWinter Solutions Limited, Master
2.639   MidWinter Solutions Limited   Business Park         Burton-on-Trent   Stratfordshire                   DE14 1DU     Kingdom    Service Agreement
        Miles Ahead BioConsulting,
2.640   LLC                           14 Walkup Road                          Sudbury                MA        01776                   Consulting Agreement
        Miles Ahead BioConsulting,
2.641   LLC                           14 Walkup Road                          Sudbury                MA        01776                   Consulting Agreement Exhibit A
        Miles Ahead BioConsulting,
2.642   LLC                           14 Walkup Road                          Sudbury                MA        01776                   Consulting Agreement Exhibit B




                                                                                                   Page 29 of 60
                                                     Case 19-10844-BLS                Doc 235           Filed 05/30/19          Page 94 of 124
                                                                                          In re: Achaogen, Inc.
                                                                                           Case No. 19-10844
                                                                                          Schedule G Attachment
                                                                                 Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                      List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                    number of any
        executory contract or                                                                                                    for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1              Address 2   City                  State     Zip         Country    interest                              remaining        contract

2.643   Mimecast North America, Inc.   480 Pleasant Street    Suite C10   Watertown             MA        02472                  Mimecast (SHI), Quote 15786673
                                       1238 Mossy Oak                                                                            Modality Solutions, LLC., Master
2.644   Modality Solutions, LLC        Drive                              League City           TX        77573                  Services Agreement
2.645   Morrison Foerster LLP          25 Market St                       San Francisco         CA        94105                  Engagement Letter
                                                                                                                                 2018 SOX Compliance Engagement
2.646   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Letter

2.647   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Engagement Letter Amendment

2.648   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Engagement Letter Amendment
                                                                                                                                 Engagement Letter and Professional
2.649   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Services Agreement
                                                                                                                                 Engagement Letter and Professional
2.650   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Services Agreement
                                                                                                                                 Master Services Agreement
2.651   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Addendum
                                                                                                                                 Master Services Agreement
2.652   Moss Adams LLP                 101 2nd St Suite 900               San Francisco         CA        94105                  Addendum
                                       Two Financial
                                       Center, 60 South                                                                          Order Form - Reimbursement
2.653   Motus, LLC                     Street               12th Floor    Boston                MA        02111                  Solution
                                       Two Financial
                                       Center, 60 South
2.654   Motus, LLC                     Street               12th Floor    Boston                MA        02111                  Service Agreement
2.655   MPI Research, Inc.             54943 N Main St.                   Mattawan              MI        49071                  Archived Materials Report
2.656   MPI Research, Inc.             54943 N Main St.                   Mattawan              MI        49071                  Archived Materials Report
2.657   MPI Research, Inc.             54943 N Main St.                   Mattawan              MI        49071                  Archived Materials Report
2.658   MPI Research, Inc.             54943 N Main St.                   Mattawan              MI        49071                  Archived Materials Report
2.659   MPI Research, Inc.             54943 N Main St.                   Mattawan              MI        49071                  MSA Amendment 5
2.660   Muroplex Laboratories, LLC     719 Virginia Avenue                Indianapolis          IN        46203                  Consulting Agreement
2.661   Muroplex Laboratories, LLC     719 Virginia Avenue                Indianapolis          IN        46203                  Consulting Agreement Exhibit A
                                                                                                                                 Consulting Agreement Exhibit E
2.662   MWA Consulting, Inc.           971 Baileyana Road                 Hillsborough          CA        94010                  Amendment 2
                                                                                                                                 Consulting Agreement Exhibit E
2.663   MWA Consulting, Inc.           971 Baileyana Road                 Hillsborough          CA        94010                  Amendment 3
                                                                                                                                 Consulting Agreement Exhibit E
2.664   MWA Consulting, Inc.           971 Baileyana Road                 Hillsborough          CA        94010                  Amendment 4

2.665   MWA Life Sciences, Inc.        971 Baileyana Road                 Hillsborough          CA        94010                  Consultant Staffing Agreement

2.666   MWA Life Sciences, Inc.        971 Baileyana Road                 Hillsborough          CA        94010                  Consulting Agreement Exhibit A

2.667   MWA Life Sciences, Inc.        971 Baileyana Road                 Hillsborough          CA        94010                  Consulting Agreement Exhibit B




                                                                                              Page 30 of 60
                                                    Case 19-10844-BLS             Doc 235            Filed 05/30/19          Page 95 of 124
                                                                                      In re: Achaogen, Inc.
                                                                                       Case No. 19-10844
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                   List the contract
        whom the debtor has an                                                                                                State what the contract or lease is                    number of any
        executory contract or                                                                                                 for and the nature of the debtor's    State the term   government
Line    unexpired lease               Address 1          Address 2   City                    State     Zip         Country    interest                              remaining        contract
                                      1508 Cherry Wood
2.668   Myers Quality Consulting, LLC Court                          Westfield               IN        46074                  Consulting Agreement
                                      1508 Cherry Wood
2.669   Myers Quality Consulting, LLC Court                          Westfield               IN        46074                  Consulting Agreement Exhibit A
                                      1508 Cherry Wood                                                                        Consulting Agreement Exhibit A
2.670   Myers Quality Consulting, LLC Court                          Westfield               IN        46074                  Amendment 1
                                                                                                                              Contract Research Support
2.671   NAMSA                        9 Morgan                        Irvine                  CA        92618                  Agreement Change Order 1
2.672   NAMSA                        9 Morgan                        Irvine                  CA        92618                  Letter of Intent
                                     3100 Central
2.673   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  Master Service Agreement
                                     3100 Central
2.674   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  Master Service Agreement (NIAID)
                                     3100 Central
2.675   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A
                                     3100 Central
2.676   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A Amendment 1
                                     3100 Central
2.677   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A Amendment 2
                                     3100 Central
2.678   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A Amendment 3
                                     3100 Central
2.679   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A Amendment 4
                                     3100 Central
2.680   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A Amendment 5
                                     3100 Central
2.681   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA (NIAID) Exhibit A Amendment 6
                                     3100 Central
2.682   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Amendment 1
                                     3100 Central
2.683   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit B
                                     3100 Central
2.684   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit B Amendment 1
                                     3100 Central
2.685   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit C
                                     3100 Central
2.686   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit E
                                     3100 Central
2.687   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit E Amendment 1
                                     3100 Central
2.688   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit F
                                     3100 Central
2.689   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit G
                                     3100 Central
2.690   Nanosyn, Inc.                Expressway                      Santa Clara             CA        95051                  MSA Exhibit H




                                                                                           Page 31 of 60
                                                           Case 19-10844-BLS                 Doc 235           Filed 05/30/19          Page 96 of 124
                                                                                                 In re: Achaogen, Inc.
                                                                                                  Case No. 19-10844
                                                                                                 Schedule G Attachment
                                                                                        Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                              List the contract
        whom the debtor has an                                                                                                          State what the contract or lease is                     number of any
        executory contract or                                                                                                           for and the nature of the debtor's     State the term   government
Line    unexpired lease                     Address 1             Address 2      City                  State     Zip         Country    interest                               remaining        contract
                                            550 Front Street, #
2.691   Napoleone Ferrara, MD               1103                                 San Diego             CA        92101                  Consulting Agreement and Exhibit A
                                            550 Front Street, #                                                                         Napoleone Ferrara, SAB Amendment
2.692   Napoleone Ferrara, MD               1103                                 San Diego             CA        92101                  1
        Nasdaq Corporate Solutions,
2.693   LLC                                 One Liberty Plaza     165 Broadway   New York              NY        10006                  Migration Service Order
        Nasdaq Corporate Solutions,
2.694   LLC                                 One Liberty Plaza     165 Broadway   New York              NY        10006                  Notice of Assignment
        Nasdaq Corporate Solutions,
2.695   LLC                                 One Liberty Plaza     165 Broadway   New York              NY        10006                  Opt-in Form
        Nasdaq Corporate Solutions,
2.696   LLC                                 One Liberty Plaza     165 Broadway   New York              NY        10006                  Service Order
        NASDAQ OMX Corporate
2.697   Solutions, LLC                      One Liberty Plaza     165 Broadway   New York              NY        10006                  Master Services Agreement
        NASDAQ OMX Corporate
2.698   Solutions, LLC                      One Liberty Plaza     165 Broadway   New York              NY        10006                  Service Order

                                                                                                                                        National Institute of Allergy and
        National Institute of Allergy and   5601 Fishers Lane                                                                           Infectious Diseases, Division of
2.699   Infectious Diseases                 MSC 9806                             Bethesda              MD        20892                  Microbiology and Infectious Diseases
        National Institutes of Diabetes
        and Digestive and Kidney            MSC2560, 31 Center
2.700   Diseases                            Drive                                Bethesda              MD        20892                  Gift Letter Agreement
        National Institutes of Diabetes
        and Digestive and Kidney            MSC2560, 31 Center
2.701   Diseases                            Drive                                Bethesda              MD        20892                  Gift Letter Agreement
        National Institutes of Diabetes
        and Digestive and Kidney            MSC2560, 31 Center
2.702   Diseases                            Drive                                Bethesda              MD        20892                  Gift Letter Agreement
        National Institutes of Diabetes
        and Digestive and Kidney            MSC2560, 31 Center
2.703   Diseases                            Drive                                Bethesda              MD        20892                  Research Collaboration Agreement
        National Institutes of Diabetes
        and Digestive and Kidney            MSC2560, 31 Center                                                                          Research Collaboration Agreement
2.704   Diseases                            Drive                                Bethesda              MD        20892                  Amendment 1
2.705   National Institutes of Health       9650 Rockville Pike                  Bethesda              MD        20814                  Letter of Agreement
                                                                                                                                        National Institutes of Health, NIH
2.706   National Institutes of Health       9650 Rockville Pike                  Bethesda              MD        20814                  Registration Form
        NDA Regulatory Development,         One Broadway, 14th                                                                          Consulting Agreement Exhibit B
2.707   Inc.                                Floor                                Cambridge             MA        2142                   Amendment #1
        NDA Regulatory Development,         One Broadway, 14th
2.708   Inc.                                Floor                                Cambridge             MA        2142                   Work Order RMP QPPV Services
        NDA Regulatory Development,         One Broadway, 14th
2.709   Inc.                                Floor                                Cambridge             MA        2142                   Work Order SOP Services
2.710   Neustar                             505 Howard St                        San Francisco         CA        94150                  Master Services Agreement




                                                                                                     Page 32 of 60
                                                       Case 19-10844-BLS               Doc 235            Filed 05/30/19         Page 97 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                       List the contract
        whom the debtor has an                                                                                                    State what the contract or lease is                    number of any
        executory contract or                                                                                                     for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1              Address 2   City                    State     Zip        Country    interest                              remaining        contract
2.711   Neustar                        505 Howard St                      San Francisco           CA        94150                 MSA Addendum 2010
2.712   Neustar                        505 Howard St                      San Francisco           CA        94150                 MSA Addendum 2013
2.713   Neustar                        505 Howard St                      San Francisco           CA        94150                 MSA Addendum 2017
        New Cingular Wireless PCS,
2.714   LLC                            575 Morosgo Drive                  Atlanta                 GA        30324                 Service Agreement
                                       4901 Morena Blvd,                                                                          Nexus Contingent Workforce,
2.715   Nexus Contingent Workforce     Suite 122                          San Diego               CA        92117                 Services Agreement
2.716   NIAID                          5601 Fishers Lane                  Rockville               MD        20852                 Award Contract
2.717   NIAID                          5601 Fishers Lane                  Rockville               MD        20852                 Modification 4
2.718   NIAID                          5601 Fishers Lane                  Rockville               MD        20852                 Non-Clinical Evaluation Agreement
2.719   Nicholas Noinaj, PhD           5209 Ingalls Ln                    West Lafayette          IN        47906                 Consulting Agreement
2.720   Nicholas Noinaj, PhD           5209 Ingalls Ln                    West Lafayette          IN        47906                 Consulting Agreement Exhibit A

2.721   Nine41 Consulting, Inc.        2518 E. Lincoln Lane               St. George              UT        84790                 Consulting Quote

2.722   Nine41 Consulting, Inc.        2518 E. Lincoln Lane               St. George              UT        84790                 Consulting Quote
        NorCal BioPharma Advisors,
2.723   LLC                            11210 99th Ave, SW                 Vashon                  WA        98070                 Consulting Agreement
                                       3129 Corporate                                                                             NorCal Moving - 4th Floor
2.724   Nor-Cal Moving Services        Place                              Hayward                 CA        94545                 Consolidation Move

                                      3129 Corporate                                                                              NOR-CAL Moving Services,
2.725   Nor-Cal Moving Services       Place                               Hayward                 CA        94545                 September 2018 Relocation Estimate
                                      430 D Street, Suite
2.726   NorthStar Consulting, LLC     2A                                  Davis                   CA        95616                 Consulting Agreement
                                      430 D Street, Suite
2.727   NorthStar Consulting, LLC     2A                                  Davis                   CA        95616                 Consulting Agreement Exhibit A
                                      555 California St
2.728   Norton Rose Fulbright US, LLP Suite 3300                          San Francisco           CA        94104                 Engagement Letter

2.729   Novome Biotechnologies, Inc.   100 Kimball Way                    South San Francisco     CA        94080                 Novome Bio, Bill of Sale

2.730   Novome Biotechnologies, Inc.   100 Kimball Way                    South San Francisco     NC        94080                 Novome, Bill of Sale
                                       2525 Meridian                                                                              Nuventra, Inc., Master Services
2.731   Nuventra, Inc.                 Parkway Suite 200                  Durham                  NC        27713                 Agreement
2.732   NVC Consulting, LLC            183 Springfield Ave.               Summit                  NJ        07901                 MSA Exhibit A
2.733   NVC Consulting, LLC            183 Springfield Ave.               Summit                  NJ        07901                 MSA Exhibit B
2.734   NVC Consulting, LLC            183 Springfield Ave.               Summit                  NJ        07901                 MSA Exhibit C
2.735   Okta, Inc.                     301 Brannan Street                 San Francisco           CA        94107                 Okta, 2019 Renewal

2.736   Okta, Inc.                     301 Brannan Street                 San Francisco           CA        94107                 Okta, Master Subscription Agreement
2.737   Okta, Inc.                     301 Brannan Street                 San Francisco           CA        94107                 Order Form (True Up)

2.738   Olon Ricerca BioScience, LLC 7528 Auburn RD                       Concord                 OH        44077                 Letter of Assignment

2.739   OneCompensation                1165 Lincoln Avenue Suite325       San Jose                CA        95125                 Service Agreement




                                                                                                Page 33 of 60
                                                    Case 19-10844-BLS                Doc 235          Filed 05/30/19          Page 98 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                  List the contract
        whom the debtor has an                                                                                                 State what the contract or lease is                  number of any
        executory contract or                                                                                                  for and the nature of the debtor's  State the term   government
Line    unexpired lease              Address 1              Address 2   City                  State     Zip         Country    interest                            remaining        contract
                                     31829 RANCHO                                                                              OPATS LLC, Master Services
2.740   Opats LLC                    VISTA ROAD                         Temecula              CA        92592                  Agreement
        Operational Compliance                                                                                                 OCS - Consulting Agreement Exhibit
2.741   Solutions, LLC               506 Blair Ave.                     Piedmont              CA        94611                  B
                                     245 1st Street, 18th
2.742   Optiva Biotechnology         Floor                              Cambridge             MA        02142                  MSA Exhibit A
                                     245 1st Street, 18th                                                                      Opus Regulatory, Inc., Consulting
2.743   Optiva Biotechnology         Floor                              Cambridge             MA        02142                  Agreement Exhibit A
                                                                                                                               Opus Regulatory, Inc., Consulting
                                                                                                                               Agreement Exhibit A Amendment 3
                                     245 1st Street, 18th                                                                      (Nancy Nazari) (agp102557)
2.744   Optiva Biotechnology         Floor                              Cambridge             MA        02142                  27Feb19_FE

2.745   OR Consulting                913 Azalea Avenue                  Burlingame            CA        94010                  Consulting Agreement and Exhibit A

2.746   Oracle America, Inc.         500 Oracle Parkway                 Redwood City          CA        94065                  Ordering Document

2.747   Oracle America, Inc.         500 Oracle Parkway                 Redwood City          CA        94065                  Ordering Document
2.748   Organic Consultants, Inc.    90 North Polk          Suite 200   Eugene                OR        94702                  MSA Exhibit B
2.749   Organic Consultants, Inc.    90 North Polk          Suite 200   Eugene                OR        94702                  MSA Exhibit B Amendment 1
2.750   Organic Consultants, Inc.    90 North Polk          Suite 200   Eugene                OR        94702                  MSA Exhibit C
2.751   Organic Consultants, Inc.    90 North Polk          Suite 200   Eugene                OR        94702                  MSA Exhibit C Amendment 1
2.752   Organic Consultants, Inc.    90 North Polk          Suite 200   Eugene                OR        94702                  MSA Exhibit C Amendment 2
2.753   Organic Consultants, Inc.    90 North Polk          Suite 200   Eugene                OR        94702                  MSA Exhibit D

                                                                                                                               Orvera Scientific, Ltd., Consulting
2.754   Orvera Scientific Ltd.       38 Eaton Avenue                    Toronto                         M4J 2Z5     Canada     Agreement Exhibit A Amendment 1
                                                                                                                               Orvera Scientific, Ltd., Consulting
2.755   Orvera Scientific Ltd.         38 Eaton Avenue                  Toronto                         M4J 2Z5     Canada     Agreement Exhibit B
        Paradigm Structural Engineers,
2.756   Inc.                           639 Front Street   4Th Floor     San Francisco         CA        94111                  Consulting Agreement
2.757   Parella Weinberg Partners      767 Fifth Avenue                 New York              NY        10153                  Engagement Letter
                                       The Quays, 101-105                                                           United
2.758   Parexel International, LLC     Oxford Road                      Uxbridge                        UB8 1LZ     Kingdom    Parexel - Service Agreement Exhibit I
                                       The Quays, 101-105                                                           United
2.759   Parexel International, LLC     Oxford Road                      Uxbridge                        UB8 1LZ     Kingdom    PAREXEL, Change in Scope 1
                                       The Quays, 101-105                                                           United
2.760   Parexel International, LLC     Oxford Road                      Uxbridge                        UB8 1LZ     Kingdom    PAREXEL, Service Agreement
                                       The Quays, 101-105                                                           United
2.761   Parexel International, LLC     Oxford Road                      Uxbridge                        UB8 1LZ     Kingdom    PAREXEL, Service Agreement
                                       The Quays, 101-105                                                           United
2.762   Parexel International, LLC     Oxford Road                      Uxbridge                        UB8 1LZ     Kingdom    PAREXEL, Service Agreement
                                       The Quays, 101-105                                                           United     PAREXEL, Service Agreement
2.763   Parexel International, LLC     Oxford Road                      Uxbridge                        UB8 1LZ     Kingdom    Exhibit C Work Order




                                                                                            Page 34 of 60
                                                       Case 19-10844-BLS                Doc 235            Filed 05/30/19          Page 99 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                             Schedule G Attachment
                                                                                    Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                        List the contract
        whom the debtor has an                                                                                                      State what the contract or lease is                   number of any
        executory contract or                                                                                                       for and the nature of the debtor's   State the term   government
Line    unexpired lease                 Address 1          Address 2       City                    State     Zip         Country    interest                             remaining        contract
                                        The Quays, 101-105                                                               United     Parexel, Service Agreement Exhibit H
2.764   Parexel International, LLC      Oxford Road                        Uxbridge                          UB8 1LZ     Kingdom    Amendment 1

2.765   Patricia Nash                   675 29th Ave                       San Mateo               CA        94403                  Consulting Agreement Amendment 2
                                                                                                                                    Paul B. Watkins, Consulting
2.766   Paul B. Watkins, Inc.           116 Carolina Ave                   Chapel Hill             NC        27514                  Agreement Exhibit B
2.767   Paul Stone                      501 Second Street      Suite 350   San Francisco           CA        94107                  Consulting Agreement
2.768   Paul Stone                      501 Second Street      Suite 350   San Francisco           CA        94107                  Consulting Agreement Exhibit A
2.769   Paul Stone                      501 Second Street      Suite 350   San Francisco           CA        94107                  Termination Letter
                                                                                                                                    PSI CRO AG., Change Notification
2.770   PCI of Illinois                 Baarerstrasse 113a                 ZUG                     CH        6300                   Form 11 (ACHN-490-009)
                                                                                                                                    PSI CRO AG., Change Notification
2.771   PCI of Illinois                 Baarerstrasse 113a                 ZUG                     CH        6300                   Form 12 (AHCN-490-009)
                                                                                                                                    PSI CRO AG., Change Notification
2.772   PCI of Illinois                 Baarerstrasse 113a                 ZUG                     CH        6300                   Form 13 (AHCN-490-009)
                                                                                                                                    PSI CRO AG., Change Notification
2.773   PCI of Illinois                 Baarerstrasse 113a                 ZUG                     CH        6300                   Form 14 (AHCN-490-009)
                                                                                                                                    PSI CRO AG., Change Notification
2.774   PCI of Illinois                 Baarerstrasse 113a                 ZUG                     CH        6300                   Form 15 (ACHN-490-009)
                                                                                                                                    PSI CRO AG., Exhibit 1 Change
2.775   PCI of Illinois                 Baarerstrasse 113a                 ZUG                     CH        6300                   Notification 10 (ACHN-490-009)
2.776   Perceptive Informatics, Inc.    195 West Street                    Waltham                 MA        02451                  Master Services Agreement
2.777   PerkinElmer Informatics, Inc.   710 Bridgeport Ave                 Shelton                 CT        06484                  Service Estimate EM56162
                                        416 S. Dawson
2.778   Personify                       Street                             Raleigh                 NC        27601                  Contingency Recruiter Agreement

2.779   Peter Steyger, PhD              2426 NE 7th Avenue                 Portland                OR        97212                  Consulting Agreement

2.780   Peter Steyger, PhD              2426 NE 7th Avenue                 Portland                OR        97212                  Consulting Agreement Exhibit A

2.781   Pfizer, Inc.                    235 East 42nd Street               New York                NY        10017                  Letter of Engagement

                                                                                                                                    Pfizer CenterOne Plazomicin Project
2.782   Pfizer, Inc.                    235 East 42nd Street               New York                NY        10017                  Kalamazoo Statement of Work
        Pharmacology Discovery          158 LI-The Road                                                                             Pharmacology Discovery Services
2.783   Services Taiwan, Ltd.           Peitou                             Taipei                            11259       Taiwan     Taiwan, Ltd., SOW AB79462
        Pharmacology Discovery          158 LI-The Road
2.784   Services Taiwan, Ltd.           Peitou                             Taipei                            11259       Taiwan     Statement of Work
2.785   PharmaLex GmbH                  Bahnstrabe 42-46                   Friedrichsdorf                    61381       Germany    Consulting Agreement Exhibit B
2.786   PharmaLex GmbH                  Bahnstrabe 42-46                   Friedrichsdorf                    61381       Germany    Consulting Agreement Exhibit C

2.787   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA        92618                  Master Services Agreement

2.788   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA        92618                  MSA Amendment 1




                                                                                                 Page 35 of 60
                                                     Case 19-10844-BLS                 Doc 235          Filed 05/30/19             Page 100 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                             Schedule G Attachment
                                                                                    Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                          List the contract
        whom the debtor has an                                                                                                       State what the contract or lease is                    number of any
        executory contract or                                                                                                        for and the nature of the debtor's    State the term   government
Line    unexpired lease                 Address 1              Address 2   City                    State    Zip          Country     interest                              remaining        contract

2.789   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 1

2.790   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 1 Amendment 1

2.791   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 1 Amendment 2

2.792   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 11

2.793   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 12

2.794   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 13

2.795   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 3

2.796   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 4

2.797   Pharmaron, Inc.                 6 Venture, Suite 250               Irvine                  CA       92618                    MSA Work Order 5
                                                                                                                                     Pharmavize n.v. (Ardena), Master
2.798   Pharmavize NV                   Kleinier 4                         Gent                             9030         Belgium     Services Agreement
                                        5 East Welling
2.799   pharmD Consulting, LLC          Avenue                             Pennington              NJ       08534                    Consulting Agreement Exhibit A
                                                                                                                                     Pharm-Olam International, Ltd, EU
                                        450 N. Sam Houston                                                                           Data Protection Representative
2.800   Pharm-Olam International, Ltd   Parkway #250                       Houston                 TX       77060                    Service Agreement

                                        450 N. Sam Houston                                                                           Pharm-Olam International, Ltd,
2.801   Pharm-Olam International, Ltd   Parkway #250                       Houston                 TX       77060                    Master Services Agreement

                                        450 N. Sam Houston                                                                           Pharm-Olam International, Ltd, MSA
2.802   Pharm-Olam International, Ltd   Parkway #250                       Houston                 TX       77060                    Amendment 1

                                        450 N. Sam Houston                                                                           Pharm-Olam International, Ltd, MSA
2.803   Pharm-Olam International, Ltd   Parkway #250                       Houston                 TX       77060                    Exhibit 2

                                        450 N. Sam Houston                                                                           Pharm-Olam International, Ltd,
2.804   Pharm-Olam International, Ltd   Parkway #250                       Houston                 TX       77060                    Transfer of Responsibilities
2.805   Phemomenex, Inc.                411 Madrid Ave                     Torrance                CA       90501                    Material Transfer Agreement
2.806   Pitney Bowes                    3001 Summer St                     Stamford                CT       6905                     Lease Agreement
2.807   Pitney Bowes                    3001 Summer St                     Stamford                CT       6905                     Lease Agreement
2.808   Pivot Interior, Inc.            3355 Scott Blvd.   Suite 110       Santa Clara             CA       95054                    Expansion Design Proposal
2.809   Pivot Interior, Inc.            3355 Scott Blvd.   Suite 110       Santa Clara             CA       95054                    Office Design Proposal
                                                                                                                                     Planet Pharma - Consulting
                                        800 Hillgrove                                                                                Agreement Exhibit DO Amendment 2
2.810   PLANET PHARMA, LLC              Avenue, Suite 102,                 Western Springs         IL       60558                    (Naveen Bobbili)




                                                                                                 Page 36 of 60
                                                   Case 19-10844-BLS            Doc 235          Filed 05/30/19             Page 101 of 124
                                                                                      In re: Achaogen, Inc.
                                                                                       Case No. 19-10844
                                                                                      Schedule G Attachment
                                                                             Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                   List the contract
        whom the debtor has an                                                                                                State what the contract or lease is                    number of any
        executory contract or                                                                                                 for and the nature of the debtor's    State the term   government
Line    unexpired lease              Address 1            Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                                                                                                              Planet Pharma LLC Exhibit CW
                                     800 Hillgrove                                                                            Amendment No 2 (kent cheung)
2.811   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    _docusigned_doc
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit BA (John Hoskins)
2.812   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Amendment 1
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit DI (VijayDantuluri)
2.813   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Amendment 2
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit DN (Seema
2.814   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Tiwari) Amendment 1
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit DO (Naveen
2.815   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Bobbili)
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit DO (Naveen
2.816   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Bobbili) Amendment 1
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit DP (Lee
2.817   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Greenberg)
                                                                                                                              Planet Pharma, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit DR - BARDA
2.818   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    (John Hoskins)

                                                                                                                              Planet Pharma, LLC - Consulting
                                     800 Hillgrove                                                                            Agreement - Exhibit DO Amendment
2.819   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    3 (Naveen Bobbili) (AGP105232)_FE

                                     800 Hillgrove                                                                            Planet Pharma, LLC, Consulting
2.820   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    Agreement Exhibit BQ Amendment 2
                                                                                                                              Planet Pharma, LLC, Consulting
                                                                                                                              Agreement Exhibit BQ Amendment 3
                                     800 Hillgrove                                                                            (Bradley kumagai)_ 25Feb19
2.821   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    (AGP100499)_FE_doc
                                                                                                                              Planet Pharma, LLC, Consulting
                                     800 Hillgrove                                                                            Agreement Exhibit CW Amendment 1
2.822   PLANET PHARMA, LLC           Avenue, Suite 102,               Western Springs       IL       60558                    (Kent Cheung)
                                                                                                                              PM Biosolutions, Consulting
2.823   PM Biosolutions, Inc         86 Keith Street                  St. Augustine         FL       32084                    Agreement
                                                                                                                              PM Biosolutions, Consulting
2.824   PM Biosolutions, Inc         86 Keith Street                  St. Augustine         FL       32084                    Agreement Exhibit D
                                                                                                                              PM Biosolutions, Inc., Consulting
                                                                                                                              Agreement Exhibit D Amendment 1
2.825   PM Biosolutions, Inc         86 Keith Street                  St. Augustine         FL       32084                    BARDA C-Scape




                                                                                          Page 37 of 60
                                                  Case 19-10844-BLS               Doc 235       Filed 05/30/19             Page 102 of 124
                                                                                     In re: Achaogen, Inc.
                                                                                      Case No. 19-10844
                                                                                     Schedule G Attachment
                                                                            Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                    List the contract
        whom the debtor has an                                                                                               State what the contract or lease is                      number of any
        executory contract or                                                                                                for and the nature of the debtor's      State the term   government
Line    unexpired lease              Address 1           Address 2   City                  State    Zip          Country     interest                                remaining        contract

                                                                                                                             PM Biosolutions, Inc., Consulting
2.826   PM Biosolutions, Inc         86 Keith Street                 St. Augustine         FL       32084                    Agreement, Exhibit E Amendment 1
2.827   Politico LLC                 1000 Wilson Blvd                Arlington             VA       22209                    Service Agreement
                                     Z.A. de Glatigne-
2.828   Porsolt S.A.S.               53940 Le Genest                 Saint-Isle                                  France      Master Services Agreement
                                     Z.A. de Glatigne-
2.829   Porsolt S.A.S.               53940 Le Genest                 Saint-Isle                                  France      MSA Exhibit A

2.830   Powered Research LLC         PO Box 14466                    RTP                   NC       27709                    Master Service Agreement Exhibit A
2.831   Powered Research LLC         PO Box 14466                    RTP                   NC       27709                    MSA Exhibit B
                                     26361 Network
2.832   PPD Development              Place                           Chicago               IL       60673                    Analysis of Plazomicin Proposal
                                     26361 Network                                                                           Analysis of Plazomicin Proposal
2.833   PPD Development              Place                           Chicago               IL       60673                    Amendment 1
                                     26361 Network
2.834   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form
                                     26361 Network
2.835   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 27
                                     26361 Network
2.836   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 28
                                     26361 Network
2.837   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 29
                                     26361 Network
2.838   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 32
                                     26361 Network
2.839   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 33
                                     26361 Network                                                                           Change Notification Form 33
2.840   PPD Development              Place                           Chicago               IL       60673                    (revised)
                                     26361 Network
2.841   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 34
                                     26361 Network
2.842   PPD Development              Place                           Chicago               IL       60673                    Change Notification Form 35
                                     26361 Network
2.843   PPD Development              Place                           Chicago               IL       60673                    Compatibility Study Proposal
                                     26361 Network
2.844   PPD Development              Place                           Chicago               IL       60673                    Compatibility Study Proposal
                                     26361 Network
2.845   PPD Development              Place                           Chicago               IL       60673                    Compatibility Study Proposal
                                                                                                                             Lab Services (Compatibility Study for
                                     26361 Network                                                                           Plazo Injection Drug
2.846   PPD Development              Place                           Chicago               IL       60673                    Product)Amendment #1
                                     26361 Network
2.847   PPD Development              Place                           Chicago               IL       60673                    Master Services Agreement (BARDA)




                                                                                         Page 38 of 60
                                                 Case 19-10844-BLS         Doc 235          Filed 05/30/19             Page 103 of 124
                                                                                In re: Achaogen, Inc.
                                                                                 Case No. 19-10844
                                                                                 Schedule G Attachment
                                                                        Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                              List the contract
        whom the debtor has an                                                                                           State what the contract or lease is                    number of any
        executory contract or                                                                                            for and the nature of the debtor's    State the term   government
Line    unexpired lease              Address 1       Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                     26361 Network                                                                       Method Evaluation Proposal
2.848   PPD Development              Place                       Chicago               IL       60673                    (BARDA)
                                     26361 Network
2.849   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Amendment 1
                                     26361 Network
2.850   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Amendment 2
                                     26361 Network
2.851   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Amendment 3
                                     26361 Network
2.852   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 1
                                     26361 Network
2.853   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 2
                                     26361 Network                                                                       MSA (BARDA) Exhibit 2 Amendment
2.854   PPD Development              Place                       Chicago               IL       60673                    1
                                     26361 Network
2.855   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 3
                                     26361 Network
2.856   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 3 Modification
                                     26361 Network                                                                       MSA (BARDA) Exhibit 3 Modification
2.857   PPD Development              Place                       Chicago               IL       60673                    Spreadsheet
                                     26361 Network
2.858   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 4
                                     26361 Network                                                                       MSA (BARDA) Exhibit 4 Change
2.859   PPD Development              Place                       Chicago               IL       60673                    Notification Form 1
                                     26361 Network
2.860   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 4 Modification
                                     26361 Network
2.861   PPD Development              Place                       Chicago               IL       60673                    MSA (BARDA) Exhibit 6
                                     26361 Network                                                                       MSA (BARDA) Exhibit 6 Amendment
2.862   PPD Development              Place                       Chicago               IL       60673                    1
                                     26361 Network
2.863   PPD Development              Place                       Chicago               IL       60673                    Open Proposal for ID Testing
                                     26361 Network
2.864   PPD Development              Place                       Chicago               IL       60673                    PPD 85370 Particulate Matter SOW
                                                                                                                         PPD Development, LLC, Lab
                                     26361 Network                                                                       Services (Evaluation of Isotopic
2.865   PPD Development              Place                       Chicago               IL       60673                    Purity...)
                                     26361 Network                                                                       PPD, Analysis of Plazomicin
2.866   PPD Development              Place                       Chicago               IL       60673                    SulfateDrug Product
                                     26361 Network
2.867   PPD Development              Place                       Chicago               IL       60673                    Proposal Agreement
                                     26361 Network
2.868   PPD Development              Place                       Chicago               IL       60673                    Proposal Amendment 1
                                     26361 Network
2.869   PPD Development              Place                       Chicago               IL       60673                    Proposal Amendment 1




                                                                                     Page 39 of 60
                                                    Case 19-10844-BLS                Doc 235          Filed 05/30/19           Page 104 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                         List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                       number of any
        executory contract or                                                                                                    for and the nature of the debtor's       State the term   government
Line    unexpired lease               Address 1              Address 2   City                    State    Zip        Country     interest                                 remaining        contract
                                      26361 Network
2.870   PPD Development               Place                              Chicago                 IL       60673                  Proposal Amendment 2
                                      26361 Network
2.871   PPD Development               Place                              Chicago                 IL       60673                  Proposal Amendment 3
                                      26361 Network
2.872   PPD Development               Place                              Chicago                 IL       60673                  Quote
2.873   Prashant Donthamsetti         442 Cavour St.                     Oakland                 CA       94618                  Consulting Agreement Exhibit A
2.874   Preclinical Solutions, LLC    719 Hill St.                       Whitinsville            MA       01588                  Consulting Agreement
2.875   Preclinical Solutions, LLC    719 Hill St.                       Whitinsville            MA       01588                  Consulting Agreement Exhibit A
2.876   Preclinical Solutions, LLC    719 Hill St.                       Whitinsville            MA       01588                  Consulting Agreement Exhibit B

2.877   Premier Medical Partners, LLC 62 Mohawk Trail                    Westfield               NJ       07090                  Placement Agreement
                                      Three Embarcadero
2.878   PricewaterhouseCoopers, LLP Center                               San Francisco           CA       94111                  Engagement Letter
                                      Three Embarcadero
2.879   PricewaterhouseCoopers, LLP Center                               San Francisco           CA       94111                  Engagement Letter
                                      26-28 Frederick                                                                United      PrimeVigilance Limited, MSA Exhibit
2.880   PrimeVigilance Limited        Sanger Road                        Guilford, Surry                  GU2 7YD    Kingdom     I
                                      26-28 Frederick                                                                United      PrimeVigilance, MSA Exhibit 1
2.881   PrimeVigilance Limited        Sanger Road                        Guilford, Surry                  GU2 7YD    Kingdom     Amendment #2
                                      23 Orchard Rd, Suite                                                                       Service Agreement and SOW
2.882   Princeton Search, LLC         103                                Skillman                NJ       08558                  Amendment #1

2.883   ProCE, Inc.                    848 W. Bartlett Road Suite 3E     Bertlett                IL       60103                  Grant Agreement - CME
2.884   Prodigy United, Inc.           139 Lembi Dr                      Folsom                  CA       95630                  Consulting Agreement
                                       2884 Sand Hill Road,                                                                      Protiviti, Inc., Agreement to Purchase
2.885   Protiviti Inc.                 Suite 200                         Menlo Park              CA       94025                  - Nintex
                                       2884 Sand Hill Road,
2.886   Protiviti Inc.                 Suite 200                         Menlo Park              CA       94025                  Protiviti, Inc., Statement of Work
        Qualyst Transporter Solutions, 2810 Meridian
2.887   LLC                            Parkway                           Durham                  NC       27713                  Master Services Agreement
        Qualyst Transporter Solutions, 2810 Meridian
2.888   LLC                            Parkway                           Durham                  NC       27713                  MSA Exhibit A (PE)
        Qualyst Transporter Solutions, 2810 Meridian
2.889   LLC                            Parkway                           Durham                  NC       27713                  MSA Exhibit A (PE)
                                       969-G Edgewater                                                                           Quintara Discovery, Inc., Master
2.890   Quintara Discovery, Inc.       Blvd. # 695                       Foster City             CA       94404                  Services Agreement
                                       969-G Edgewater                                                                           Quintara Discovery, Inc., MSA
2.891   Quintara Discovery, Inc.       Blvd. # 695                       Foster City             CA       94404                  Amendment 1
                                       969-G Edgewater                                                                           Quintara Discovery, Inc., MSA Exhibit
2.892   Quintara Discovery, Inc.       Blvd. # 695                       Foster City             CA       94404                  10
                                       969-G Edgewater                                                                           Quintara Discovery, Inc., MSA Exhibit
2.893   Quintara Discovery, Inc.       Blvd. # 695                       Foster City             CA       94404                  3
                                       969-G Edgewater                                                                           Quintara Discovery, Inc., MSA Exhibit
2.894   Quintara Discovery, Inc.       Blvd. # 695                       Foster City             CA       94404                  3 Amendment 3




                                                                                               Page 40 of 60
                                                   Case 19-10844-BLS                 Doc 235        Filed 05/30/19             Page 105 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                      List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                    number of any
        executory contract or                                                                                                    for and the nature of the debtor's    State the term   government
Line    unexpired lease               Address 1             Address 2   City                   State    Zip          Country     interest                              remaining        contract
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.895   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    4
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.896   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    5
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.897   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    6
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.898   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    7
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.899   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    7 Amendment 1
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.900   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    8
                                      969-G Edgewater                                                                            Quintara Discovery, Inc., MSA Exhibit
2.901   Quintara Discovery, Inc.      Blvd. # 695                       Foster City            CA       94404                    9
                                                                                                                                 Quintiles IMS, Pricing Insights
2.902   Quintiles IMS Incorporated    4820 Emperor Blvd                 Durham                 CT       27703                    Proposal
2.903   Quintiles IMS Incorporated    4820 Emperor Blvd                 Durham                 CT       27703                    Quintiles IMS, Statement of Work
2.904   Quintiles IMS Incorporated    4820 Emperor Blvd                 Durham                 CT       27703                    Quintiles IMS, Statement of Work
        R. M. Alden Research
2.905   Laboratory                    6133 Bristol Parkway Suite 175    Culver City            CA       94080                    Master Services Agreement
        R. M. Alden Research
2.906   Laboratory                    6133 Bristol Parkway Suite 175    Culver City            CA       94080                    MSA Exhibit A
                                      1550 4th Street
2.907   Rada Savic, PhD               B19B                              San Francisco          CA       94158                    Consulting Agreement
                                      2570 North First
2.908   Radford                       Street               Suite 500    San Jose               CA       95131                    Engagement Letter
                                      2570 North First
2.909   Radford                       Street               Suite 500    San Jose               CA       95131                    Statement of Work
        Raland Compliance Partners,   1250 South Grove                                                                           MSA (BARDA) Exhibit A Amendment
2.910   LLC                           Avenie, Suite 200                 Barrington             IL       60010                    1
        Raland Compliance Partners,   1250 South Grove
2.911   LLC                           Avenie, Suite 200                 Barrington             IL       60010                    MSA Exhibit A (BARDA)
                                                                                                                                 Red House Consulting, Consulting
                                                                                                                                 Agreement (Denise Powell) SOW
2.912   Red House Consulting, LLC     2830 Russell Street               Berkeley               CA       94705                    2019
                                                                                                                                 Red House Consulting, LLC, Scope
2.913   Red House Consulting, LLC     2830 Russell Street               Berkeley               CA       94705                    of Work 2018
                                                                                                                                 Red House Consulting, MSA, SOW
2.914   Red House Consulting, LLC     2830 Russell Street               Berkeley               CA       94705                    Amendment 1
2.915   Reed Smith, LLP               101 2nd St #1800                  San Francisco          CA       94105                    Letter of Agreement
                                      1007 Whitehead                                                                             Rees Scientific, Environmental
2.916   Rees Scientific               Road Ext                          Trenton                NJ       08638                    Monitoring -Quote 70094RQ2
                                                                                                                                 EUCAST & Region Kronoberg, Study
2.917   Region Kronoberg              Nygatan 20, 352 31                Vaxjo                           351 85       Sweden      Proposal




                                                                                             Page 41 of 60
                                                      Case 19-10844-BLS               Doc 235          Filed 05/30/19             Page 106 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                            Schedule G Attachment
                                                                                   Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                          List the contract
        whom the debtor has an                                                                                                      State what the contract or lease is                     number of any
        executory contract or                                                                                                       for and the nature of the debtor's     State the term   government
Line    unexpired lease                  Address 1            Address 2   City                    State    Zip          Country     interest                               remaining        contract
                                         8000 Jarvis Avenue,
2.918   Regulatory Professionals, Inc.   Suite 100                        Newark                  CA       94560                    Consulting Agreement
                                         8000 Jarvis Avenue,
2.919   Regulatory Professionals, Inc.   Suite 100                        Newark                  CA       94560                    Consulting Agreement Exhibit A
                                         12076 Santa Fe Trail
2.920   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Antibody Development Agreement
                                         12076 Santa Fe Trail                                                                       Antibody Development Agreement
2.921   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Amendment 1
                                         12076 Santa Fe Trail                                                                       Master Services Agreement - Thermo
2.922   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Fisher Scientific
                                                                                                                                    Master Services Agreement
                                         12076 Santa Fe Trail                                                                       Amendment #1 - Thermo Fisher
2.923   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Scientific
                                         12076 Santa Fe Trail                                                                       Thermo Fisher Scientific, Inc.,
2.924   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Distribution Agreement
                                         12076 Santa Fe Trail
2.925   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Work Order 1
                                         12076 Santa Fe Trail
2.926   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Work Order 2
                                         12076 Santa Fe Trail
2.927   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Work Order 3
                                         12076 Santa Fe Trail
2.928   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Work Order 4
                                         12076 Santa Fe Trail
2.929   Remel, Inc.                      Drive                            Lenexa                  KS       66215                    Work Order 5

2.930   Rene Ricks                     2 Emshee Lane                      Martinez                CA       94553                    Consulting Agreement and Exhibit A
        ResearchTriangle Institute dba
        RTI International; RTI Health                                     Research Triangle                                         RTI Health Solutions, Master Service
2.931   Solutions                      PO Box 121294                      Park                    NC       27709                    Agreement
        ResearchTriangle Institute dba
        RTI International; RTI Health                                     Research Triangle                                         RTI Health Solutions, Master Service
2.932   Solutions                      PO Box 121294                      Park                    NC       27709                    Agreement Exhibit A
                                       17101 Armstrong                                                                              Master Services Agreement, Exhibit
2.933   Resources Connection Inc.      Avenue, Suite 100                  Irvine                  CA       92614                    A
                                       317 George St.,
2.934   Return on Focus                Suite 410                          New Brunswick           NJ       08901                    MSA Exhibit A
                                       317 George St.,
2.935   Return on Focus                Suite 410                          New Brunswick           NJ       08901                    MSA Exhibit B
                                       317 George St.,
2.936   Return on Focus                Suite 410                          New Brunswick           NJ       08901                    MSA Exhibit C
                                       317 George St.,
2.937   Return on Focus                Suite 410                          New Brunswick           NJ       08901                    MSA Exhibit D
                                       317 George St.,
2.938   Return on Focus                Suite 410                          New Brunswick           NJ       08901                    MSA Exhibit E




                                                                                                Page 42 of 60
                                                   Case 19-10844-BLS                Doc 235         Filed 05/30/19             Page 107 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                      List the contract
        whom the debtor has an                                                                                                   State what the contract or lease is                    number of any
        executory contract or                                                                                                    for and the nature of the debtor's    State the term   government
Line    unexpired lease               Address 1              Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                                                                                                                 RevHealth - Consulting Agreement
2.939   RevHealth, LLC                55 Bank Street                     Morristown            NJ       7960                     Exhibit F
                                                                                                                                 RevHealth, LLC, Consulting
2.940   RevHealth, LLC                55 Bank Street                     Morristown            NJ       7960                     Agreement Exhibit A
                                                                                                                                 RevHealth, LLC, Consulting
2.941   RevHealth, LLC                55 Bank Street                     Morristown            NJ       7960                     Agreement Exhibit B
2.942   Ricerca BioSciences, LLC      7528 Auburn RD                     Concord               OH       44077                    MSA Exhibit B
2.943   Ricerca BioSciences, LLC      7528 Auburn RD                     Concord               OH       44077                    Statement of Work
2.944   Richard Theolis               407 National Street                Santa Cruz            CA       95060                    Consulting Agreement
2.945   Richard Theolis               407 National Street                Santa Cruz            CA       95060                    Consulting Agreement Exhibit A
                                                                                                                                 Consulting Agreement Exhibit A
2.946   Richard Theolis               407 National Street                Santa Cruz            CA       95060                    Amendment 1

                                      24677 Network                                                                              Right Management, Career Transition
2.947   Right Management, Inc         Place                              Chicago               IL       60673-1246               Services Agreement Addendum
                                      24677 Network                                                                              Right Management, Master Services
2.948   Right Management, Inc         Place                              Chicago               IL       60673-1246               Agreement
                                      10550 Forest Hill
2.949   Rima Abdel-Massih             Drive                              Wexford               PA       15090                    Consulting Agreement Exhibit A
2.950   RMI Laboratories, LLC         1317 Bulrush Court                 Carlsbad              CA       92011                    MSA (BARDA) Exhibit A
2.951   RMI Laboratories, LLC         1317 Bulrush Court                 Carlsbad              CA       92011                    MSA Exhibit A and Appendix I
2.952   RMI Laboratories, LLC         1317 Bulrush Court                 Carlsbad              CA       92011                    MSA Exhibit B and Appendix I
2.953   RMI Laboratories, LLC         1317 Bulrush Court                 Carlsbad              CA       92011                    MSA Exhibit C Amendment 1
2.954   RMI Laboratories, LLC         1317 Bulrush Court                 Carlsbad              CA       92011                    MSA Exhibit C and Appendix I
2.955   RMI Laboratories, LLC         1317 Bulrush Court                 Carlsbad              CA       92011                    MSA Exhibit D and Appendix I

2.956   Robert Ferris Consulting      1018 Rachele Rd.                   Walnut Creek          CA       94597                    Consulting Agreement Amendment 1
                                                                                                                                 Consulting Agreement Exhibit A
2.957   Robert Ferris Consulting      1018 Rachele Rd.                   Walnut Creek          CA       94597                    Amendment 1
                                                                                                                                 Consulting Agreement Exhibit A
2.958   Robert Ferris Consulting      1018 Rachele Rd.                   Walnut Creek          CA       94597                    Amendment 2
2.959   Robin Cooper, PhD             1628 Guava Trail                   Eastpoint             FL       32328                    Consulting Agreement
2.960   Robin Cooper, PhD             1628 Guava Trail                   Eastpoint             FL       32328                    Consulting Agreement Exhibit A
        Rock Solid Meetings and       321 High School Rd,
2.961   Events                        Suite D3 / 103                     Bainbridge Island     WA       98110                    Consulting Agreement Exhibit B
        Rock Solid Meetings and       321 High School Rd,                                                                        Consulting Agreement Exhibit B
2.962   Events                        Suite D3 / 103                     Bainbridge Island     WA       98110                    Amendment #1
        Rock Solid Meetings and       321 High School Rd,
2.963   Events                        Suite D3 / 103                     Bainbridge Island     WA       98110                    Consulting Agreement Exhibit C
        Rock Solid Meetings and       321 High School Rd,                                                                        Consulting Agreement Exhibit D
2.964   Events                        Suite D3 / 103                     Bainbridge Island     WA       98110                    Amendment 1
                                      836 S. Bundry Drive,
2.965   Romney Humphries, MD          # 309                              Los Angeles           CA       90049                    Consulting Agreement and Exhibit A
                                      200 Park Avenue,
2.966   Russell Reynolds Associates   Suite 2300                         New York              NY       10166-0002               Engagement Letter




                                                                                             Page 43 of 60
                                                   Case 19-10844-BLS           Doc 235          Filed 05/30/19             Page 108 of 124
                                                                                    In re: Achaogen, Inc.
                                                                                     Case No. 19-10844
                                                                                     Schedule G Attachment
                                                                            Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                  List the contract
        whom the debtor has an                                                                                               State what the contract or lease is                    number of any
        executory contract or                                                                                                for and the nature of the debtor's    State the term   government
Line    unexpired lease               Address 1          Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                                                                                                             S. Hanessian Consultants Inc.,
2.967   S. Hanessian Consultants, Inc. 65 Gables Court               Beaconsfield                   H9W 5H3      Canada      Consulting Agreement Exhibit B
                                       5250 Lankershim
2.968   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Dialpad Ordering Document
                                       5250 Lankershim
2.969   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    G Suite Order Document
                                       5250 Lankershim                                                                       G Suite Order Document - 2018
2.970   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    BetterCloud Renewal
                                       5250 Lankershim                                                                       G Suite Order Document - 2018
2.971   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Jamboard Renewal
                                       5250 Lankershim
2.972   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    G Suite Ordering Document
                                       5250 Lankershim
2.973   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    G Suite Ordering Document
                                       5250 Lankershim                                                                       G Suite Ordering Document 100
2.974   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Enterprise Licenses
                                       5250 Lankershim
2.975   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    G Suite Ordering Document 2018
                                       5250 Lankershim                                                                       G Suite Ordering Document 50
2.976   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Enterprise Licenses
                                       5250 Lankershim
2.977   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Jamboard Ordering Document
                                       5250 Lankershim
2.978   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    MSA Exhibit A
                                       5250 Lankershim
2.979   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Ordering Document
                                       5250 Lankershim
2.980   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Ordering Document
                                       5250 Lankershim
2.981   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Ordering Document
                                       5250 Lankershim
2.982   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Ordering Document (Dialpad)
                                       5250 Lankershim                                                                       Ordering Document 300 Enterprise
2.983   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Licenses
                                       5250 Lankershim                                                                       SADA Systems, G-Suite Ordering
2.984   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    Document 2019 Renewal
                                       5250 Lankershim
2.985   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    SADA Systems, Inc., GADs Order
                                       5250 Lankershim
2.986   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    SADA Systems, Inc., GADs order
                                       5250 Lankershim
2.987   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    SOW Time and Materials
                                       5250 Lankershim
2.988   SADA Systems, Inc.             Blvd #620                     North Hollywood       CA       91601                    User Increase Quote 1 CFM License




                                                                                         Page 44 of 60
                                                     Case 19-10844-BLS                  Doc 235          Filed 05/30/19           Page 109 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                            Schedule G Attachment
                                                                                   Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                         List the contract
        whom the debtor has an                                                                                                      State what the contract or lease is                    number of any
        executory contract or                                                                                                       for and the nature of the debtor's    State the term   government
Line    unexpired lease                Address 1            Address 2       City                    State    Zip        Country     interest                              remaining        contract
                                       1924 Old Middlefield
2.989   SafeBridge Consultants, Inc.   Way                                  Mountain View           CA       94043                  Consulting Agreement Amendment 1
                                       1924 Old Middlefield
2.990   SafeBridge Consultants, Inc.   Way                                  Mountain View           CA       94043                  Consulting Agreement and Exhibit A
                                       1924 Old Middlefield
2.991   SafeBridge Consultants, Inc.   Way                                  Mountain View           CA       94043                  Consulting Agreement Exhibit B
                                       1924 Old Middlefield
2.992   SafeBridge Consultants, Inc.   Way                                  Mountain View           CA       94043                  Consulting Agreement Exhibit C
                                       1924 Old Middlefield
2.993   SafeBridge Consultants, Inc.   Way                                  Mountain View           CA       94043                  Consulting Agreement Exhibit D
                                       4670 DeMoss Road,
2.994   SAI MedPartners, LLC           Suite 300                            Reading                 PA       19606                  Consulting Agreement
                                       4670 DeMoss Road,
2.995   SAI MedPartners, LLC           Suite 300                            Reading                 PA       19606                  Consulting Agreement Exhibit A
                                       4670 DeMoss Road,
2.996   SAI MedPartners, LLC           Suite 300                            Reading                 PA       19606                  Consulting Agreement Exhibit B
                                       4670 DeMoss Road,
2.997   SAI MedPartners, LLC           Suite 300                            Reading                 PA       19606                  Consulting Agreement Exhibit C
                                       4670 DeMoss Road,
2.998   SAI MedPartners, LLC           Suite 300                            Reading                 PA       19606                  Consulting Agreement Exhibit D
                                                                                                                                    Sana Biotech, Notice of Term
2.999   Sana Biotechnology, Inc.       1 Tower Place 5th Fl                 South San Francisco     CA       94080                  Commencement

                                       100 SAS Campus                                                                               SAS Institute, Inc., MLA Amendment
2.1000 SAS Institute, Inc.             Drive                                Cary                    NC       27513                  2 to Services Supplement #3
                                       150 California Street,
2.1001 Savills Studley, Inc.           14th Floor                           San Francisco           CA       94111                  Project Advisory Services Agreement
                                       150 California Street,
2.1002 Savills Studley, Inc.           14th Floor                           San Francisco           CA       94111                  Project Advisory Services Agreement

                                       910 Thompson                                                                                 Service Agreement TI Mavericks
2.1003 SC Builders, Inc.               Place                                Sunnyvale               CA       94085                  Conference Room Change Order #1
                                                                                                                                    Schoenherr Consulting, LLC,
2.1004 Schoenherr Consulting, LLC      1 Hawthorne Street       18D         San Francisco           CA       94111                  Consulting Agreement
2.1005 Science Exchange Inc.           555 Bryant Street        Suite 939   Palo Alto               CA       94301                  Master Services Agreement
                                       2540 Olentangy
2.1006 SciFinder CAS                   River Rd                             Columbus                OH       43202                  Renewal Fee Notice
                                       2540 Olentangy
2.1007 SciFinder CAS                   River Rd                             Columbus                OH       43202                  Renewal Fee Notice
                                       585 Grove Street,
2.1008 SciLucent, LLC                  Suite 300                            Herndon                 VA       20170                  Consulting Agreement
                                       585 Grove Street,
2.1009 SciLucent, LLC                  Suite 300                            Herndon                 VA       20170                  Consulting Agreement Exhibit A
                                       585 Grove Street,
2.1010 SciLucent, LLC                  Suite 300                            Herndon                 VA       20170                  Consulting Agreement Exhibit B




                                                                                                  Page 45 of 60
                                                     Case 19-10844-BLS                 Doc 235         Filed 05/30/19             Page 110 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                            Schedule G Attachment
                                                                                   Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                          List the contract
        whom the debtor has an                                                                                                      State what the contract or lease is                     number of any
        executory contract or                                                                                                       for and the nature of the debtor's     State the term   government
Line    unexpired lease                 Address 1             Address 2   City                    State    Zip          Country     interest                               remaining        contract

2.1011 Scout RFP, Inc.                  318 Brannan Street, Floor 1       San Francisco           CA       94107                    Letter of Understanding

2.1012 Scout RFP, Inc.                  318 Brannan Street, Floor 1       San Francisco           CA       94107                    Scout RFP, Order Form 2
2.1013 Search Group of San Diego        9259 Fostoria Court Suite B       San Diego               CA       92127                    Retainer Search Fee Agreement
2.1014 Secretary of State, California   1500 11th St                      Sacramento              CA       95814                    Good Standing Certificates
                                        7460 Warren
2.1015 SEMbio Partners, Inc.            Parkway, Suite 230                Frisco                  TX       75034                    Recruiting Agreement
       Sequoia Consulting Group,                                                                                                    Consulting Agreement Exhibit A
2.1016 LLC                              125 N. Acacia Ave     Suite 101   Solana Beach            CA       92075                    Amendment 1
                                                                                                                                    SeraCare Life Sciences, Inc., Master
2.1017 SeraCare Life Sciences, Inc.     37 Birch St                       Milford                 MA       1757                     Services Agreement
2.1018 SGS North America, Inc.          20535 Belshaw Ave                 Carson                  CA       90746                    Consulting Agreement Exhibit A
                                        14542 Heatherton                                                                            Chemistry Advisory Board Meeting
2.1019 Shahriar Mobashery               Dr.                               Granger                 IN       46530                    Agreement - Shahriar Mobashery
2.1020 Shana Azri-Meehan                214 Skyline Drive                 Millington              NJ       07946                    Consulting Agreement Exhibit A
                                                                                                                                    Consulting Agreement Exhibit A
2.1021 Shana Azri-Meehan                214 Skyline Drive                 Millington              NJ       07946                    Amendment 1
2.1022 Shana Azri-Meehan                214 Skyline Drive                 Millington              NJ       07946                    Consulting Agreement Exhibit B
                                                                                                                                    Consulting Agreement Exhibit B
2.1023 Shana Azri-Meehan                214 Skyline Drive                 Millington              NJ       07946                    Amendment 1
                                        No.5 Bldg 998 Halei
2.1024 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Letter of Assignment
                                        No.5 Bldg 998 Halei
2.1025 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Letter of Assurance
                                        No.5 Bldg 998 Halei
2.1026 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Master Services Agreement
                                        No.5 Bldg 998 Halei
2.1027 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       MSA Amendment 7
                                        No.5 Bldg 998 Halei
2.1028 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15005-4917-PK-R)
                                        No.5 Bldg 998 Halei
2.1029 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15006-0119-PK-R)
                                        No.5 Bldg 998 Halei
2.1030 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15007-0158-PK-R)
                                        No.5 Bldg 998 Halei
2.1031 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15030-0265-PK-R)
                                        No.5 Bldg 998 Halei
2.1032 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15049-0181-PK-R)
                                        No.5 Bldg 998 Halei
2.1033 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15050-0312-PK-R)
                                        No.5 Bldg 998 Halei
2.1034 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15051-0320-PK-R)
                                        No.5 Bldg 998 Halei
2.1035 Shanghai ChemPartner Co. Ltd     Rd                                Zhangjiang                       201203       China       Proposal (A15053-0328-PK-R)




                                                                                                Page 46 of 60
                                                  Case 19-10844-BLS             Doc 235          Filed 05/30/19             Page 111 of 124
                                                                                     In re: Achaogen, Inc.
                                                                                      Case No. 19-10844
                                                                                      Schedule G Attachment
                                                                             Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                    List the contract
       whom the debtor has an                                                                                                 State what the contract or lease is                    number of any
       executory contract or                                                                                                  for and the nature of the debtor's    State the term   government
Line   unexpired lease                Address 1           Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                      No.5 Bldg 998 Halei
2.1036 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15054-0345-PK-R)
                                      No.5 Bldg 998 Halei
2.1037 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15055-0381-PK-R)
                                      No.5 Bldg 998 Halei
2.1038 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15056-0386-PK-R)
                                      No.5 Bldg 998 Halei
2.1039 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15068-5300-PK-R)
                                      No.5 Bldg 998 Halei
2.1040 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15069-5302-PK-R)
                                      No.5 Bldg 998 Halei
2.1041 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15071-0437-PK-R)
                                      No.5 Bldg 998 Halei
2.1042 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15072-0365-PK-R)
                                      No.5 Bldg 998 Halei
2.1043 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15073-0379-PK-R)
                                      No.5 Bldg 998 Halei
2.1044 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15077-0432-PK-R)
                                      No.5 Bldg 998 Halei
2.1045 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15078-0467-PK-R)
                                      No.5 Bldg 998 Halei
2.1046 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15079-0468-PK-R)
                                      No.5 Bldg 998 Halei
2.1047 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15080-0469-PK-R)
                                      No.5 Bldg 998 Halei
2.1048 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15081-5244-PK-R)
                                      No.5 Bldg 998 Halei
2.1049 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A15083-0472-PK-R)
                                      No.5 Bldg 998 Halei
2.1050 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16004-9942-PK-M)
                                      No.5 Bldg 998 Halei
2.1051 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16005-4975-PK-M)
                                      No.5 Bldg 998 Halei
2.1052 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16015-0516-PK-R)
                                      No.5 Bldg 998 Halei
2.1053 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16016-0498-PK-R)
                                      No.5 Bldg 998 Halei
2.1054 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16017-0505-PK-R)
                                      No.5 Bldg 998 Halei
2.1055 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16018-0506-PK-R)
                                      No.5 Bldg 998 Halei
2.1056 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16019-0514-PK-R)
                                      No.5 Bldg 998 Halei
2.1057 Shanghai ChemPartner Co. Ltd   Rd                              Zhangjiang                     201203       China       Proposal (A16054-5289-PK-M)




                                                                                          Page 47 of 60
                                                   Case 19-10844-BLS               Doc 235       Filed 05/30/19             Page 112 of 124
                                                                                     In re: Achaogen, Inc.
                                                                                      Case No. 19-10844
                                                                                      Schedule G Attachment
                                                                             Executory Contracts and Unexpired Leases




         Name of other parties with                                                                                                                                                  List the contract
         whom the debtor has an                                                                                               State what the contract or lease is                    number of any
         executory contract or                                                                                                for and the nature of the debtor's    State the term   government
Line     unexpired lease              Address 1           Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                      No.5 Bldg 998 Halei
2.1058   Shanghai ChemPartner Co. Ltd Rd                              Zhangjiang                     201203       China       Proposal (A16085-5289-PK-M)
2.1059   Shanghai Medicilon Inc.      585 Chuanda Road                Shanghai                       201299       China       Master Services Agreement
2.1060   Shanghai Medicilon Inc.      585 Chuanda Road                Shanghai                       201299       China       MSA Exhibit B
2.1061   Shanghai Medicilon Inc.      585 Chuanda Road                Shanghai                       201299       China       MSA Exhibit C
2.1062   Shanghai Medicilon Inc.      585 Chuanda Road                Shanghai                       201299       China       MSA Exhibit D

2.1063 Shuang Wu                      411 Imperial Dr                 Pacifica              CA       94044                    Shuang Wu, Consulting Agreement

                                      3859 S. Valley View
2.1064 Sigma Global, Inc.             Blvd., Suite 2 #198             Las Vegas             NV       89103                    Consulting Agreement

                                      3859 S. Valley View
2.1065 Sigma Global, Inc.             Blvd., Suite 2 #198             Las Vegas             NV       89103                    Consulting Agreement Exhibit A
       Signature Staff Resources,
2.1066 LLC                            2460 North F.M. 740             Health                TX       75032                    Consulting Agreement

2.1067 Silicon Valley Bank            3003 Tasman Drive               Santa Clara           CA       95054                    Deposit Account Control Agreement
2.1068 Silicon Valley Bank            3003 Tasman Drive               Santa Clara           CA       95054                    LSA Disclosure Schedules
                                      2310 Homestead
       Silicon Valley Corporate       Road, Suite C-1
2.1069 Relocation                     #405                            Los Altos             CA       94024                    Relocation Service Agreement
                                      2310 Homestead
       Silicon Valley Corporate       Road, Suite C-1
2.1070 Relocation                     #405                            Los Altos             CA       94024                    Relocation Service Agreement
                                      2310 Homestead
       Silicon Valley Corporate       Road, Suite C-1
2.1071 Relocation                     #405                            Los Altos             CA       94024                    Relocation Service Agreement
                                                                                                                              Simon-Kucher & Partners, LLC,
2.1072 Simon-Kucher & Partners, LLC One Canal Park                    Cambridge             MA       02141                    Master Services Agreement
                                      42505 Tenth Street
2.1073 Simulations Plus, Inc.         West                            Lancaster             CA       93534                    Consulting Agreement and Exhibit A
       Sky Insurance Technologies,                                                                                            Sky Insurance Technologies,
2.1074 LLC                            18 Interchange Blvd Suite A     Greenville            SC       29607                    Services Agreement
2.1075 Slack Technologies, Inc.       6900 Grove Rd                   Thorofare             NJ       08086                    Slack Technologies, Inc, Renewal
                                      4757 Nexus Center
2.1076 Snap Bio, Inc.                 Dr                              San Diego             CA       92121                    Letter of Assignment
       Society of Infectious Diseases 1300 Wilson Blvd.,
2.1077 Pharmacists                    Suite 300                       Arlington             VA       22209                    Purchase Order
       Society of Infectious Diseases 1300 Wilson Blvd.,
2.1078 Pharmacists                    Suite 300                       Arlington             VA       22209                    Purchase Order
       Society of Infectious Diseases 1300 Wilson Blvd.,
2.1079 Pharmacists                    Suite 300                       Arlington             VA       22209                    Sponsorship Payment
       Society of Infectious Diseases 1300 Wilson Blvd.,
2.1080 Pharmacists                    Suite 300                       Arlington             VA       22209                    Sponsorship Payment




                                                                                          Page 48 of 60
                                                   Case 19-10844-BLS              Doc 235          Filed 05/30/19             Page 113 of 124
                                                                                       In re: Achaogen, Inc.
                                                                                        Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




         Name of other parties with                                                                                                                                                    List the contract
         whom the debtor has an                                                                                                 State what the contract or lease is                    number of any
         executory contract or                                                                                                  for and the nature of the debtor's    State the term   government
Line     unexpired lease              Address 1            Address 2   City                   State    Zip          Country     interest                              remaining        contract
                                      281 Winter Street,                                                                        SoftWorld, Inc._MSA Exhibit R
2.1081 Softworld, Inc.                Suite 301                        Waltham                MA       02451                    (AGR10546) 08MAR19_FE
                                      500 Park Ave, 3rd
2.1082   Solar Capital, Ltd.          Floor                            New York               NY       10022                    Success Fee Agreement
2.1083   Solvias AG                   Romerpark 2                      Kaiseragust                     4303         Switzerland MSA (BARDA) Exhibit A
2.1084   Solvias AG                   Romerpark 2                      Kaiseragust                     4303         Switzerland MSA (BARDA) Quote
2.1085   SP Scientfic                 PO Box 48330                     Newark                 NJ       07101                    Service Agreement
                                      33117 Collection
2.1086 Spanning Cloud Apps LLC        Center Drive                     Chicago                IL       60693                    Subscription Agreement
                                      333 Ravenswood
2.1087 SRI International              Ave                              Menlo Park             CA       94025                    MSA Task Order 2
                                      333 Ravenswood
2.1088 SRI International              Ave                              Menlo Park             CA       94025                    MSA Task Order 2 (Option 1)
                                      333 Ravenswood
2.1089 SRI International              Ave                              Menlo Park             CA       94025                    MSA Task Order 3
                                      333 Ravenswood
2.1090 SRI International              Ave                              Menlo Park             CA       94025                    MSA Task Order 3 Modification 1
                                      333 Ravenswood
2.1091 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, MSA Amendment 1
                                      333 Ravenswood                                                                            SRI International, MSA Task Order
2.1092 SRI International              Ave                              Menlo Park             CA       94025                    11
                                      333 Ravenswood
2.1093 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, MSA Task Order 5
                                      333 Ravenswood
2.1094 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, MSA Task Order 6
                                      333 Ravenswood
2.1095 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, MSA Task Order 7
                                      333 Ravenswood
2.1096 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, MSA Task Order 8
                                      333 Ravenswood
2.1097 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, MSA Task Order 9
                                      333 Ravenswood
2.1098 SRI International              Ave                              Menlo Park             CA       94025                    SRI International, Work Order 12
       St. Jude Children's Research   262 Danny Thomas
2.1099 Hospital, Inc.                 Place                            Memphis                TN       38105                    Material Transfer Agreement
       St. Jude Children's Research   262 Danny Thomas
2.1100 Hospital, Inc.                 Place                            Memphis                TN       38105                    Material Transfer Agreement

                                      333 Campus Dr,
2.1101 Stanford University            Mudd 175, MC 5080                Stanford               CA       94305                    Service Center Agreement
2.1102 Staples                        500 Staples Dr                   Framingham             MA       01702-4478               Premium Membership Agreement
2.1103 Starback Consulting            724 Oeste Drive                  Davis                  CA       95616                    Consulting Agreement
                                                                                                                                Consulting Agreement Exhibit A
2.1104 Starback Consulting            724 Oeste Drive                  Davis                  CA       95616                    (BARDA)
2.1105 Starback Consulting            724 Oeste Drive                  Davis                  CA       95616                    Consulting Agreement Exhibit B




                                                                                            Page 49 of 60
                                                   Case 19-10844-BLS              Doc 235         Filed 05/30/19             Page 114 of 124
                                                                                      In re: Achaogen, Inc.
                                                                                       Case No. 19-10844
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                     List the contract
       whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
       executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line   unexpired lease                Address 1            Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                      67 Lower Church Hill
2.1106 Steeprock, Inc.                Road                             Washington            CT       06794                    SteepRock, Inc., Statement of Work
       Stemcell Technologies          12698 Gateway
2.1107 Canada, Inc.                   Drive, Building 2                Tukwila               WA       98168                    Purchase Order

                                    1660 Summerhouse
2.1108 Stevens, Blair & Company LLC Lane #702                          Sarasota              FL       34242                    Consulting Agreement

                                    1660 Summerhouse
2.1109 Stevens, Blair & Company LLC Lane #702                          Sarasota              FL       34242                    Consulting Agreement Exhibit A

                                      1660 Summerhouse                                                                         Stevens, Blair and Company, LLC,
2.1110 Stevens, Blair & Company LLC Lane #702                          Sarasota              FL       34242                    Consulting Agreement, Exhibit B
                                      1475 S. Bascom                                                                           Stock & Options Solutions, Master
2.1111 Stock & Option Solutions, Inc. Ave.                 Suite 203   Campbell              CA       95008-0603               Services Agreement
                                      1475 S. Bascom                                                                           Stock & Options Solutions, MSA
2.1112 Stock & Option Solutions, Inc. Ave.                 Suite 203   Campbell              CA       95008-0603               Exhibit A
       Strategic Pharma Consulting,
2.1113 LLC                            3890 Aragon Lane                 San Ramon             CA       94583                    Consulting Agreement
       Strategic Pharma Consulting,
2.1114 LLC                            3890 Aragon Lane                 San Ramon             CA       94583                    Consulting Agreement Exhibit A
       Strategic Pharma Consulting,                                                                                            Consulting Agreement Exhibit A
2.1115 LLC                            3890 Aragon Lane                 San Ramon             CA       94583                    Amendment A
       Strickland Quality Assurance   Windswept, Holywell,                                                         United      Strickland Quality Assurance Ltd
2.1116 Ltd                            St Ives                          Cambridgeshire                 PE27 4TQ     Kingdom     Exhibit A (agr10511)_docusigned
                                      Blding 8, 249 Faladi
       Sundia Meditech Company,       Road, Pilot Free
2.1117 Ltd.                           Trade Zone                       Shanghai                       201203       China       MSA Exhibit F 20171120 DMPK
                                      Blding 8, 249 Faladi
       Sundia Meditech Company,       Road, Pilot Free
2.1118 Ltd.                           Trade Zone                       Shanghai                       201203       China       MSA Exhibit F Quote 12192017
                                      Blding 8, 249 Faladi
       Sundia Meditech Company,       Road, Pilot Free
2.1119 Ltd.                           Trade Zone                       Shanghai                       201203       China       MSA Exhibit H
                                      Blding 8, 249 Faladi
       Sundia Meditech Company,       Road, Pilot Free
2.1120 Ltd.                           Trade Zone                       Shanghai                       201203       China       Purchase Order Quote

2.1121 Sunzel Consulting, LLC         86 Cherry Farm Lane              West Chester          PA       19382                    Consulting Agreement

2.1122 Susanne Paul Somerville        230 Baltimore Ave                Corte Madera          CA       94925                    Consulting Agreement Amendment 1
2.1123 Susanne Paul Somerville        230 Baltimore Ave                Corte Madera          CA       94925                    Consulting Agreement Exhibit A
                                                                                                                               Consulting Agreement Exhibit A
2.1124 Susanne Paul Somerville        230 Baltimore Ave                Corte Madera          CA       94925                    Amendment
2.1125 Susanne Paul Somerville        230 Baltimore Ave                Corte Madera          CA       94925                    Consulting Agreement Exhibit B




                                                                                           Page 50 of 60
                                                     Case 19-10844-BLS              Doc 235         Filed 05/30/19             Page 115 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




         Name of other parties with                                                                                                                                                     List the contract
         whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
         executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line     unexpired lease               Address 1             Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                                                                                                                 Consulting Agreement Exhibit B
2.1126 Susanne Paul Somerville         230 Baltimore Ave                 Corte Madera          CA       94925                    Amendment
2.1127 Susanne Paul Somerville         230 Baltimore Ave                 Corte Madera          CA       94925                    Consulting Agreement Exhibit C
                                                                                                                                 Consulting Agreement Exhibit C
2.1128 Susanne Paul Somerville         230 Baltimore Ave                 Corte Madera          CA       94925                    Amendment

2.1129 Switch, Ltd.                    6795 S. Edmond St.                Las Vegas             NV       89118                    Order Form
                                                                                                                     United      Sygnature Discovery Limited, Master
2.1130 Sygnature Discovery Limited     Biocity                           Nottingham                     NG1 1GF      Kingdom     Services Agreement
                                       116 North Third
2.1131 Symbiotix, LLC                  Street, Suite 150                 Danville              CA       40422                    Master Services Agreement
                                       116 North Third
2.1132 Symbiotix, LLC                  Street, Suite 150                 Danville              CA       40422                    MSA Exhibit A
                                       116 North Third
2.1133 Symbiotix, LLC                  Street, Suite 150                 Danville              CA       40422                    MSA Exhibit B

2.1134 SymCognition, LLC               879 Skyridge Drive                Pacifica              CA       94044                    Consulting Agreement Amendment 1
2.1135 SymCognition, LLC               879 Skyridge Drive                Pacifica              CA       94044                    Consulting Agreement Exhibit A
                                                                                                                                 Consulting Agreement Exhibit A
2.1136 SymCognition, LLC               879 Skyridge Drive                Pacifica              CA       94044                    Amendment 1
                                                                                                                                 Consulting Agreement Exhibit A
2.1137 SymCognition, LLC               879 Skyridge Drive                Pacifica              CA       94044                    Amendment 2
                                                                                                                                 Consulting Agreement Exhibit A
2.1138   SymCognition, LLC             879 Skyridge Drive                Pacifica              CA       94044                    Amendment 3
2.1139   SymCognition, LLC             879 Skyridge Drive                Pacifica              CA       94044                    Consulting Agreement Exhibit B
2.1140   SymCognition, LLC             879 Skyridge Drive                Pacifica              CA       94044                    Consulting Agreement Exhibit C
2.1141   SymCognition, LLC             879 Skyridge Drive                Pacifica              CA       94044                    Consulting Agreement Exhibit D
                                       Zone, Biocon Park,
                                       Plot N 2& 3,
                                       Bommasandra
                                       Industrial Area, IV               Jigani Link Road,
2.1142 Syngene International Limited   Phase                             Bengaluru                                   India       MSA Exhibit A
                                       Zone, Biocon Park,
                                       Plot N 2& 3,
                                       Bommasandra
                                       Industrial Area, IV               Jigani Link Road,
2.1143 Syngene International Limited   Phase                             Bengaluru                                   India       MSA Exhibit B
                                       Zone, Biocon Park,
                                       Plot N 2& 3,
                                       Bommasandra
                                       Industrial Area, IV               Jigani Link Road,
2.1144 Syngene International Limited   Phase                             Bengaluru                                   India       MSA Exhibit C




                                                                                             Page 51 of 60
                                                        Case 19-10844-BLS          Doc 235          Filed 05/30/19            Page 116 of 124
                                                                                         In re: Achaogen, Inc.
                                                                                          Case No. 19-10844
                                                                                        Schedule G Attachment
                                                                               Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                      List the contract
       whom the debtor has an                                                                                                   State what the contract or lease is                    number of any
       executory contract or                                                                                                    for and the nature of the debtor's    State the term   government
Line   unexpired lease                 Address 1           Address 2    City                   State    Zip         Country     interest                              remaining        contract
                                       Zone, Biocon Park,
                                       Plot N 2& 3,
                                       Bommasandra
                                       Industrial Area, IV              Jigani Link Road,
2.1145 Syngene International Limited   Phase                            Bengaluru                                   India       MSA Exhibit D
       Takmos LLC (dba Renee C         4744 Telephone                                                                           Takmos LLC, Consulting Agreement
2.1146 Hartsook)                       Road                Ste. 3-195   Ventura                CA       93003                   Exhibit A
2.1147 Taos Mountain, LLC              121 Daggett Drive                San Jose               CA       95134                   MSA Exhibit A #2
2.1148 Taos Mountain, LLC              121 Daggett Drive                San Jose               CA       95134                   MSA Exhibit A #3
                                       224 South 200 West
2.1149 Teem Technologies, Inc          suite 100                        Salt Lake City         UT       84101                   Sales Order
                                                                                                                                Teem Technologies, Inc., Renewal
                                       224 South 200 West                                                                       Agreement (AGR10533)
2.1150 Teem Technologies, Inc          suite 100                        Salt Lake City         UT       84101                   28Feb19_FE

                                                                                                                                Tervela, Cloud FastPath Addendum 1
2.1151 Tervela, Inc.                   50 Milk Street                   Boston                 MA       02109                   Order Form Subscription Renewal
2.1152 Tervela, Inc.                   50 Milk Street                   Boston                 MA       02109                   Tervela, Inc., Order Form
       The Ascent Services Group,
2.1153 Inc.                            1001 Galaxy Way                  Concord                CA       94520                   Consulting Agreement Exhibit A
       The Ascent Services Group,                                                                                               Consulting Agreement Exhibit A
2.1154 Inc.                            1001 Galaxy Way                  Concord                CA       94520                   Amendment 1
       The Ascent Services Group,
2.1155 Inc.                            1001 Galaxy Way                  Concord                CA       94520                   Consulting Agreement Exhibit A-2
       The Ascent Services Group,                                                                                               Consulting Agreement Exhibit A-2
2.1156 Inc.                            1001 Galaxy Way                  Concord                CA       94520                   Amendment 1
       The Ascent Services Group,
2.1157 Inc.                            1001 Galaxy Way                  Concord                CA       94520                   Consulting Agreement Exhibit B
       The Ascent Services Group,
2.1158 Inc.                            1001 Galaxy Way                  Concord                CA       94520                   Contingency Recruiter Agreement
                                       28 2ns Street, 3rd                                                                       The Big Quiz Thing, LLC,
2.1159 The Big Quiz Thing, LLC         Floor                            San Francisco          CA       94105                   Performance Agreement
                                       3 Waters Park Drive
2.1160 The Cohen Group                 # 226                            San Mateo              CA       94403                   Professional Services Agreement

2.1161 The Hibbert Company             400 Pennington Ave               Trenton                NJ       08618                   Master Services Agreement

2.1162 The Hibbert Company             400 Pennington Ave               Trenton                NJ       08618                   Master Services Agreement Exhibit A

2.1163 The Hibbert Company             400 Pennington Ave               Trenton                NJ       08618                   Master Services Agreement Exhibit B
                                       2000 S. Colorado
2.1164 The Leyden Group, Inc.          Blvd #420                        Denver                 CP       80222                   Contingency Recruiter Agreement
                                       220 Newport Center
2.1165 The Lyndon Group, LLC           Dr                 #11-529       Newport Beach          CA       92660                   Lyndon Group MSA and Exhibit A




                                                                                             Page 52 of 60
                                                       Case 19-10844-BLS                Doc 235         Filed 05/30/19             Page 117 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                             Schedule G Attachment
                                                                                    Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                          List the contract
        whom the debtor has an                                                                                                       State what the contract or lease is                    number of any
        executory contract or                                                                                                        for and the nature of the debtor's    State the term   government
Line    unexpired lease                  Address 1            Address 2      City                  State    Zip          Country     interest                              remaining        contract
                                         545 West 45th Street                                                                        McMahon Group, Master Services
2.1166 The McMahon Group LLC             - 8th Floor                         New York              NY       10036-3409               Agreement
                                         545 West 45th Street                                                                        McMahon Group, Master Services
2.1167 The McMahon Group LLC             - 8th Floor                         New York              NY       10036-3409               Agreement Exhibit A
                                         610 10th ST NW,
2.1168 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Amendment 1
                                         610 10th ST NW,
2.1169 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Amendment 1
                                         610 10th ST NW,
2.1170 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Amendment 2
                                         610 10th ST NW,
2.1171 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Amendment 2
                                         610 10th ST NW,
2.1172 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Amendment 3
                                         610 10th ST NW,
2.1173 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Amendment 4
                                         610 10th ST NW,
2.1174 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Exhibit A & B
                                         610 10th ST NW,
2.1175 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Consulting Agreement Exhibit A & B
                                         610 10th ST NW,                                                                             The McManus Group, Consulting
2.1176 The McManus Group, LLC            Suite 300                           Washington            DC       20001                    Agreement
                                         231 Marketplace,                                                                            The Piras Group, Master Services
2.1177 The Piras Group                   #534                                San Ramon             CA       94583                    Agreement
       The University of Florida Board
2.1178 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    Letter of Authorization
       The University of Florida Board
2.1179 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    Master Services Agreement
       The University of Florida Board
2.1180 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    Master Services Agreement (NIAID)
       The University of Florida Board
2.1181 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    Material Transfer Agreement
       The University of Florida Board
2.1182 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    Material Transfer Agreement
       The University of Florida Board
2.1183 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    MSA Amendment 5
       The University of Florida Board
2.1184 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    MSA Exhibit K Amendment 1
       The University of Florida Board
2.1185 of Trustees                       123 Tigert Hall     PO Box 113125   Gainesville           FL       32611                    MSA Exhibit L

2.1186 The Uppsala Monitoring Centre Bredgränd 7                             Uppsala                        S-751 40     Sweden      License Agreement
                                     12088 Collections
2.1187 Thermo                        Center Drive                            Chicago               IL       60693                    Statement of Work




                                                                                                 Page 53 of 60
                                                     Case 19-10844-BLS                Doc 235         Filed 05/30/19             Page 118 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases




         Name of other parties with                                                                                                                                                       List the contract
         whom the debtor has an                                                                                                    State what the contract or lease is                    number of any
         executory contract or                                                                                                     for and the nature of the debtor's    State the term   government
Line     unexpired lease                Address 1              Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                        12088 Collections
2.1188 Thermo                           Center Drive                       Chicago               IL       60693                    Statement of Work
                                        13551 Collections
2.1189 Thermo Fisher Scientific, Inc.   Center Drive                       Chicago               IL       60693                    Antibody Development Agreement

         Thesaurus Information &        885 North San                                                                              Thesaurus Information & Strategies,
2.1190   Strategies, Inc.               Antonio Road                       Los Altos             CA       94022                    Inc., MSA Exhibit A Amendment 1
2.1191   ThinkingAhead                  2451 Atrium Way                    Nashville             TN       37214                    Contingency Recruiter Agreement
2.1192   ThinkMac Consulting, LLC       124 Camden Lane                    Hercules              CA       94547                    Consulting Agreement
2.1193   Thomas E. Willnow, PhD         Bieselheider Weg 9                 Berlin                         13465        Germany     Consulting Agreement
2.1194   Thomas E. Willnow, PhD         Bieselheider Weg 9                 Berlin                         13465        Germany     Consulting Agreement Exhibit A
2.1195   Thomas Ott                     439 Riverview Circle               New Hope              PA       18938                    Consulting Agreement
2.1196   Thomas Ott                     439 Riverview Circle               New Hope              PA       18938                    Consulting Agreement Exhibit A
2.1197   Thomas Silhavy                 22 Van Doren Way                   Belle Mead            NJ       08502                    Consulting Agreement Exhibit A

2.1198 Thomas Silhavy                   22 Van Doren Way                   Belle Mead            NJ       08502                    Thomas Silhavy, SAB Amendment 1
2.1199 Thomas Twaddell                  600 Duncan Street                  San Francisco         CA       94131                    Consulting Agreement
2.1200 Thomas Twaddell                  600 Duncan Street                  San Francisco         CA       94131                    Consulting Agreement Exhibit A
                                                                                                                                   Consulting Agreement Exhibit A
2.1201 Thomas Twaddell                  600 Duncan Street                  San Francisco         CA       94131                    Amendment 1

2.1202 Tiber Creek Partners, LLC        111 Church St NW                   Vienna                VA       22180                    Consulting Agreement Amendment 1
                                                                                                                                   Consulting Agreement Exhibit A
2.1203 Tiber Creek Partners, LLC        111 Church St NW                   Vienna                VA       22180                    Amendment 1
                                        21 Clarence Place,
2.1204 Timothy Keeler                   Suite 406                          San Francisco         CA       94107                    Consulting Agreement
                                        21 Clarence Place,
2.1205 Timothy Keeler                   Suite 406                          San Francisco         CA       94107                    Consulting Agreement Exhibit A
                                        21 Clarence Place,
2.1206 Timothy Keeler                   Suite 406                          San Francisco         CA       94107                    Consulting Agreement Exhibit B

                                                                                                                                   TM Consulting Services, Consulting
2.1207 TM Consulting Services LLC       426 Antelope Drive                 Sedona                AZ       86336                    Agreement Exhibit A Amendment 2
                                        125 Townpark Drive
2.1208 TMAC Direct                      Unit 160                           Kennesaw              GA       30144                    Contingency Recruiter Agreement
                                                                                                                                   Consulting Agreement Exhibit A
2.1209 Tod Steinfeld                    308 Almaden Way                    San Mateo             CA       94403                    Amendment 1
       Tonn and Wong DMPK               2029 Seabrook                                                                              Consulting Agreement Exhibit A
2.1210 Solutions, LLC                   Court                              Redwood City          CA       94065                    Amendment 1
       Tonn and Wong DMPK               2029 Seabrook                                                                              Consulting Agreement Exhibit A
2.1211 Solutions, LLC                   Court                              Redwood City          CA       94065                    Amendment 2
                                                                                                                                   Total Renal Research, Inc. d/b/a
                                                                                                                                   DaVita Clinical Research_Exhibit A
2.1212 Total Renal Research Inc.        21602 Vermont Ave                  Torrance              CA       90502                    (AGR10537) 22FEB19_FE




                                                                                               Page 54 of 60
                                                     Case 19-10844-BLS                Doc 235          Filed 05/30/19             Page 119 of 124
                                                                                           In re: Achaogen, Inc.
                                                                                            Case No. 19-10844
                                                                                            Schedule G Attachment
                                                                                   Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                          List the contract
       whom the debtor has an                                                                                                       State what the contract or lease is                    number of any
       executory contract or                                                                                                        for and the nature of the debtor's    State the term   government
Line   unexpired lease                   Address 1            Address 2   City                    State    Zip          Country     interest                              remaining        contract
       Toxocodynamix International,      504 Crystal Heights
2.1213 LLC                               Drive                            Hendersonville          NC       28739                    Consulting Agreement
       Toxocodynamix International,      504 Crystal Heights
2.1214 LLC                               Drive                            Hendersonville          NC       28739                    Consulting Agreement Exhibit A
       Toxocodynamix International,      504 Crystal Heights
2.1215 LLC                               Drive                            Hendersonville          NC       28739                    Consulting Agreement Exhibit B
                                         400 Riverpark Drive,
2.1216   Tracelink, Inc.                 Suite 200                        North Reading           MA       01864                    Change Order
                                         400 Riverpark Drive,
2.1217   Tracelink, Inc.                 Suite 200                        North Reading           MA       01864                    Enterprise Agreement
                                         400 Riverpark Drive,
2.1218   Tracelink, Inc.                 Suite 200                        North Reading           MA       01864                    Enterprise Agreement Amendment 1
                                         3 Park Avenue, 39th
2.1219   TransPerfect Global, Inc.       Floor                            New York                NY       10016                    Master Service Agreement SOW
                                         3 Park Avenue, 39th
2.1220   TransPerfect Global, Inc.       Floor                            New York                NY       10016                    Professional Services Agreement
                                         3 Park Avenue, 39th
2.1221   TransPerfect Global, Inc.       Floor                            New York                NY       10016                    Professional Services Agreement
                                         3 Park Avenue, 39th
2.1222   TransPerfect Global, Inc.       Floor                            New York                NY       10016                    Publications Agreement
2.1223   Trianni, Inc.                   1515 5th Ave.                    San Francisco           CA       94122                    License Agreement
         Trident Rx Consulting Services, 16313 Jousting
2.1224   LLC                             Terrace                          Darwood                 MD       20855                    Consulting Agreement
         Trident Rx Consulting Services, 16313 Jousting
2.1225   LLC                             Terrace                          Darwood                 MD       20855                    Consulting Agreement Exhibit A
         Trident Rx Consulting Services, 16313 Jousting                                                                             Consulting Agreement Exhibit A
2.1226   LLC                             Terrace                          Darwood                 MD       20855                    (BARDA)
                                                                                                                                    Trinity Partners, LLC, Consulting
2.1227 Trinity Partners, LLC           230 Third Avenue                   Waltham                 MA       02451                    Agreement Amendment 1
2.1228 Truven Health Analytics, Inc.   Eisenhower Plaza                   Ann Arbor               MI       48108                    MSA Exhibit A
2.1229 Two Labs Marketing, LLC         110 Riverbend Ave                  Powell                  OH       43065                    Independent Contractor Agreement
                                       555 Mission Street                                                                           Securities Account Control
2.1230 U.S. Bank, N.A.                 Suite 900                          San Francisco           CA       94105                    Agreement
       U.S. Department of Veterans                                                                                                  VA, Cooperative Research and
2.1231 Affairs                         One Veterans Dr                    Minneapolis             MN       55417                    Development Agreement (CRADA)
                                       No 16 Yenikoy
2.1232 Ufuk Hasdemir                   Sanyer                             Istanbul                                      Turkey      Consulting Agreement
                                       No 16 Yenikoy
2.1233 Ufuk Hasdemir                   Sanyer                             Istanbul                                      Turkey      Consulting Agreement Exhibit A
                                       22970 Indian Creek
2.1234 Unanet, Inc.                    Drive                Suite 200     Dulles                  VA       20166                    License Proposal
                                       22970 Indian Creek
2.1235 Unanet, Inc.                    Drive                Suite 200     Dulles                  VA       20166                    Order Form (Additional User)
                                       22970 Indian Creek
2.1236 Unanet, Inc.                    Drive                Suite 200     Dulles                  VA       20166                    Software License Proposal




                                                                                                Page 55 of 60
                                                     Case 19-10844-BLS                  Doc 235         Filed 05/30/19               Page 120 of 124
                                                                                            In re: Achaogen, Inc.
                                                                                             Case No. 19-10844
                                                                                             Schedule G Attachment
                                                                                    Executory Contracts and Unexpired Leases




        Name of other parties with                                                                                                                                                               List the contract
        whom the debtor has an                                                                                                         State what the contract or lease is                       number of any
        executory contract or                                                                                                          for and the nature of the debtor's       State the term   government
Line    unexpired lease                 Address 1              Address 2   City                    State    Zip          Country       interest                                 remaining        contract
                                        22970 Indian Creek
2.1237 Unanet, Inc.                     Drive                  Suite 200   Dulles                  VA       20166                      Statement of Work
                                        Avenue de l'Europe
2.1238 Universite de Fribourg           20, 1700                           Fribourg                         CH-1700      Switzerland Master Services Agreement
2.1239 University of Buffalo            520 Lee Entrance       Suite 211   Amherst                 NY       14228                    Materials Transfer Agreement
       University of California, San
2.1240 Diego                            9500 Gilman Drive                  La Jolla                CA       92093                      Consulting Agreement

       University of California, San    1855 Folsom Street,
2.1241 Francisco                        Suite 425, Box 0897                San Francisco           CA       94103                      Affiliation Agreement

       University of California, San    1855 Folsom Street,
2.1242 Francisco                        Suite 425, Box 0897                San Francisco           CA       94103                      Material Transfer Agreement

       University of California, San    1855 Folsom Street,
2.1243 Francisco                        Suite 425, Box 0897                San Francisco           CA       94103                      Services Agreement
       University of Colorado, School   12850 E. Montview
2.1244 of Pharmacy                      Blvd. V20-1116                     Aurora                  CO       80045                      Clinical Training Agreement
                                                                                                                                       University of Houston, Material
2.1245 University of Houston            4849 Calhoun Road                  Houston                 TX       77204                      Transfer Agreement

                                        Office of Technology                                                                           University of Kentucky (Burgess),
2.1246 University of Kentucky           ASTeCC A144                        Lexington               KY       40506                      Material Transfer Agreement
                                        OlsahusentraBe 40-
2.1247 University of Kiel               60                                 Kiel                             D-24098      Germany       Material Transfer Agreement
                                        2900 Edouard-
2.1248 University of Montreal           Montpeit                           Montreal                Quebec H3T 1J4        Canada        Material Transfer Agreement

                                        116 Atwood Street,                                                                             University of Pittsburgh, Investigator
2.1249 University of Pittsburgh         Suite 201                          Pittsburgh              PA       15260                      Initiated Research Agreement
2.1250 University of Queensland         St Lucia QLD 4072                  Brisbane                                      Australia     Material Transfer Agreement
                                                                                                                                       University of South Florida Board of
       University of South Florida      3702 Spectrum Blvd,                                                                            Trustees, Material Transfer
2.1251 Board of Trustees                Suite 165                          Tampa                   Fl       33612                      Agreement
                                        275 Sacramento                                                                                 UpCounsel, Inc._Exhibit A
2.1252 UpCounsel Inc                    Street, 3rd Floor                  San Francisco           CA       94105                      Amendment No. 1_21Feb19
                                        1135 West Campus
2.1253 Valentino Stella, PhD            Road                               Lawrence                KS       66044                      Consulting Agreement Exhibit A
                                        330 Bear Hill Road,
2.1254 Validated Cloud Inc.             Ste 205                            Waltham                 MA       02451                      Change Order Form
                                        330 Bear Hill Road,
2.1255 Validated Cloud Inc.             Ste 205                            Waltham                 MA       02451                      Commencement Notice
                                        330 Bear Hill Road,
2.1256 Validated Cloud Inc.             Ste 205                            Waltham                 MA       02451                      Order Form




                                                                                                 Page 56 of 60
                                                    Case 19-10844-BLS                Doc 235        Filed 05/30/19             Page 121 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




         Name of other parties with                                                                                                                                                     List the contract
         whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
         executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line     unexpired lease               Address 1             Address 2   City                  State    Zip          Country     interest                              remaining        contract
                                       330 Bear Hill Road,                                                                       Validated Cloud, Order Form
2.1257 Validated Cloud Inc.            Ste 205                           Waltham               MA       02451                    #20171221-00

2.1258 Vandana Menon                   1880 Beacon Street                Newton                MA       02468                    Consulting Agreement

2.1259 Vandana Menon                   1880 Beacon Street                Newton                MA       02468                    Consulting Agreement Exhibit A

2.1260 Veeva System, Inc.              4280 Hacienda Drive               Pleasanton            CA       94588                    Order Form (eTMF Renewal 2018)

2.1261 Veeva System, Inc.              4280 Hacienda Drive               Pleasanton            CA       94588                    Order Form (Vault Renewal 2018)

2.1262 Veeva System, Inc.              4280 Hacienda Drive               Pleasanton            CA       94588                    SOW Managed Services

2.1263 Veeva System, Inc.              4280 Hacienda Drive               Pleasanton            CA       94588                    Statement of Work (eTMF)

2.1264 Veeva System, Inc.              4280 Hacienda Drive               Pleasanton            CA       94588                    Veeva ETMF 120 Archive Sites
                                                                                                                                 Veeva Systems, Inc.CRM
2.1265 Veeva System, Inc.              4280 Hacienda Drive               Pleasanton            CA       94588                    (AGR10548)
                                                                                                                                 Consulting Agreement and Exhibit A
                                       Dept 2357 PO Box                                                                          Fully Paid license renewal on
2.1266 Venture Technologies            11407                             Birmingham            AL       35246                    11/22/19
                                       Dept 2357 PO Box
2.1267 Venture Technologies            11407                             Birmingham            AL       35246                    Credit Application

2.1268 Veolia ES Technical Solutions   1125 Hensley St                   Richmond              CA       94801                    Environmental Services Agreement
                                                                                                                                 Zeryn Sarpangal-veolia_decon _lab
                                                                                                                                 pack 3.7.19 (agr10540) (corrected
2.1269 Veolia ES Technical Solutions   1125 Hensley St                   Richmond              CA       94801                    version)_docusigned
2.1270 Veristat, LLC                   118 Turnpike Road                 Southborough          MA       01772                    MSA (BARDA) Exhibit 1
                                                                                                                                 MSA (BARDA) Exhibit 1 Change
2.1271 Veristat, LLC                   118 Turnpike Road                 Southborough          MA       01772                    Order 1
                                                                                                                                 MSA (BARDA) Exhibit 1 Change
2.1272 Veristat, LLC                   118 Turnpike Road                 Southborough          MA       01772                    Order 2
                                                                                                                                 MSA (BARDA) Exhibit 1 Change
2.1273 Veristat, LLC                   118 Turnpike Road                 Southborough          MA       01772                    Order 3

                                       476 Ridgecrest                                                                            Vertical Ergonomics, Consulting
2.1274   Vertical Ergonomics           Circle                            Livermore             CA       94551                    Agreement Exhibit A Amendment 1
2.1275   Vet Path Services, Inc.       6450 Castle Drive                 Mason                 OH       45040                    Master Services Agreement
2.1276   Vet Path Services, Inc.       6450 Castle Drive                 Mason                 OH       45040                    MSA Exhibit B
2.1277   Vet Path Services, Inc.       6450 Castle Drive                 Mason                 OH       45040                    MSA Exhibit B Amendment 1
2.1278   Vet Path Services, Inc.       6450 Castle Drive                 Mason                 OH       45040                    MSA Exhibit C Amendment
2.1279   Vincent Tam                   6318 Meredith Drive               Bellaire              TX       77401                    Consulting Agreement Exhibit A
                                                                                                                                 Consulting Agreement Exhibit A
2.1280 Vincent Tam                     6318 Meredith Drive               Bellaire              TX       77401                    Amendment 1




                                                                                             Page 57 of 60
                                                    Case 19-10844-BLS              Doc 235        Filed 05/30/19             Page 122 of 124
                                                                                      In re: Achaogen, Inc.
                                                                                       Case No. 19-10844
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                       List the contract
       whom the debtor has an                                                                                                  State what the contract or lease is                      number of any
       executory contract or                                                                                                   for and the nature of the debtor's      State the term   government
Line   unexpired lease               Address 1             Address 2   City                  State    Zip          Country     interest                                remaining        contract

2.1281 Visceral, LLC                 1335 6th Ave                      San Diego             CA       92101                    Consulting Agreement Amendment 1
2.1282 Visceral, LLC                 1335 6th Ave                      San Diego             CA       92101                    Consulting Agreement Exhibit A
2.1283 Visceral, LLC                 1335 6th Ave                      San Diego             CA       92101                    Consulting Agreement Exhibit B
                                                                                                                               Consulting Agreement Exhibit B
2.1284 Visceral, LLC                 1335 6th Ave                      San Diego             CA       92101                    Amendment 1
2.1285 Visceral, LLC                 1335 6th Ave                      San Diego             CA       92101                    Cost Estimate
                                     701 Grant Avenue
2.1286 Visions Management            Unit A                            Novato                CA       94945                    Consulting Agreement
                                     701 Grant Avenue
2.1287 Visions Management            Unit A                            Novato                CA       94945                    Consulting Agreement Exhibit A
                                     701 Grant Avenue                                                                          Consulting Agreement Exhibit A
2.1288 Visions Management            Unit A                            Novato                CA       94945                    Amendment 1
                                     334 Aidisheng Rd.
2.1289 Viva Biotech (Shanghai) Ltd   High-Tech Park                    Zhangjiang                     201203       China       MSA Exhibit A
                                     334 Aidisheng Rd.                                                                         Viva Biotech (Shanghai), Master
2.1290 Viva Biotech (Shanghai) Ltd   High-Tech Park                    Zhangjiang                     201203       China       Services Agreement
2.1291 Volochem, Inc.                PO Box 1053                       Milbrae               CA       94030                    Master Services Agreement
                                     1, 100 Matsonford
2.1292 VWR International, LLC        Rd #200                           Randor                PA       19087                    Veterinary Accreditation
                                     2708 Wemberly                                                                             Wemberly Scientific, Inc., Consulting
2.1293 Wemberly Scientific, Inc.     Drive                             Belmont               CA       94002                    Agreement
       WIL Research Laboratories,
2.1294 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     Master Services Agreement (BARDA)
       WIL Research Laboratories,
2.1295 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA (BARDA) Exhibit A
       WIL Research Laboratories,
2.1296 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit A
       WIL Research Laboratories,
2.1297 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit A Change Order
       WIL Research Laboratories,
2.1298 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit D
       WIL Research Laboratories,
2.1299 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit E and Appendix 1
       WIL Research Laboratories,
2.1300 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit E Work Order
       WIL Research Laboratories,
2.1301 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit F
       WIL Research Laboratories,
2.1302 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit G
       WIL Research Laboratories,
2.1303 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit H
       WIL Research Laboratories,
2.1304 LLC                           251 Ballardvale St.               Wilmington            MA       1887                     MSA Exhibit H Amendment 1




                                                                                           Page 58 of 60
                                                    Case 19-10844-BLS               Doc 235         Filed 05/30/19             Page 123 of 124
                                                                                        In re: Achaogen, Inc.
                                                                                         Case No. 19-10844
                                                                                         Schedule G Attachment
                                                                                Executory Contracts and Unexpired Leases




         Name of other parties with                                                                                                                                                     List the contract
         whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
         executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line     unexpired lease              Address 1              Address 2   City                  State    Zip          Country     interest                              remaining        contract
         WIL Research Laboratories,
2.1305   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     MSA Exhibit I
         WIL Research Laboratories,
2.1306   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     MSA Exhibit I Proposal
         WIL Research Laboratories,
2.1307   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     MSA Exhibit J
         WIL Research Laboratories,
2.1308   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     MSA Exhibit J and Proposal
         WIL Research Laboratories,
2.1309   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     MSA Exhibit K
         WIL Research Laboratories,
2.1310   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     MSA Exhibit K and Proposal
         WIL Research Laboratories,
2.1311   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     Research Proposal
         WIL Research Laboratories,
2.1312   LLC                          251 Ballardvale St.                Wilmington            MA       1887                     Research Proposal
2.1313   Wiley-VCH                    5300 Chiron Way                    Emeryville            CA       94608                    Copyright Transfer Agreement
         Winnipeg Regional Health
         Authority Health Sciences    820 Sherbrook
2.1314   Centre                       Street                             Winnipeg                       R3A 1R9      Canada      Master Services Agreement
         Winnipeg Regional Health
         Authority Health Sciences    820 Sherbrook
2.1315   Centre                       Street                             Winnipeg                       R3A 1R9      Canada      MSA Exhibit A
         Winnipeg Regional Health
         Authority Health Sciences    820 Sherbrook
2.1316   Centre                       Street                             Winnipeg                       R3A 1R9      Canada      MSA Exhibit A
                                      2029 Seabrook
2.1317 Wong DMPK Consulting, LLC      Court Seabrook
                                      2029                               Redwood City          CA       94065                    Consulting Agreement
2.1318 Wong DMPK Consulting, LLC      Court                              Redwood City          CA       94065                    Consulting Agreement Exhibit A
                                      2029 Seabrook                                                                              Consulting Agreement Exhibit A
2.1319 Wong DMPK Consulting, LLC      Court                              Redwood City          CA       94065                    Amendment 1
                                      2029 Seabrook                                                                              Consulting Agreement Exhibit A
2.1320 Wong DMPK Consulting, LLC      Court                              Redwood City          CA       94065                    Amendment 2
                                      6230 Stoneridge Mall
2.1321 Workday, Inc.                  Rd                                 Pleasanton            CA       94588                    Change Order
                                      6230 Stoneridge Mall
2.1322 Workday, Inc.                  Rd                                 Pleasanton            CA       94588                    Change Order Add'l Scope
                                      6230 Stoneridge Mall
2.1323 Workday, Inc.                  Rd                                 Pleasanton            CA       94588                    Change Order Go Live Extension
                                      6230 Stoneridge Mall
2.1324 Workday, Inc.                  Rd                                 Pleasanton            CA       94588                    MSA Order Form 00131021.0

2.1325 Workiva, Inc.                  2900 University Blvd               Ames                  IA       50010                    Consulting Services Order
                                                                                                                                 Master Subscription and Services
2.1326 Workiva, Inc.                  2900 University Blvd               Ames                  IA       50010                    Agreement




                                                                                             Page 59 of 60
                                                 Case 19-10844-BLS                 Doc 235         Filed 05/30/19            Page 124 of 124
                                                                                       In re: Achaogen, Inc.
                                                                                        Case No. 19-10844
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases




       Name of other parties with                                                                                                                                                     List the contract
       whom the debtor has an                                                                                                  State what the contract or lease is                    number of any
       executory contract or                                                                                                   for and the nature of the debtor's    State the term   government
Line   unexpired lease              Address 1              Address 2   City                   State    Zip         Country     interest                              remaining        contract

2.1327 Workiva, Inc.                2900 University Blvd               Ames                   IA       50010                   Subscription Order

2.1328 World Customs Brokerage, Inc. 1313 Fourth Avenue                New Hyde Park          NY       11040                   Power of Attorney

                                    Unit 1005, 10/F
                                    Prosperous Building,
                                    48-52 Des Voeux
2.1329 WuXi AppTec Limited          Road Central                       Hong Kong                       999077      China       Master Services Agreement

                                    Unit 1005, 10/F
                                    Prosperous Building,
                                    48-52 Des Voeux
2.1330 WuXi AppTec Limited          Road Central                       Hong Kong                       999077      China       MSA Exhibit A

                                    Unit 1005, 10/F
                                    Prosperous Building,
                                    48-52 Des Voeux
2.1331 WuXi AppTec Limited          Road Central                       Hong Kong                       999077      China       MSA Exhibit B

                                    Unit 1005, 10/F
                                    Prosperous Building,
                                    48-52 Des Voeux
2.1332 WuXi AppTec Limited          Road Central                       Hong Kong                       999077      China       MSA Exhibit B Amendment 1

                                    Unit 1005, 10/F
                                    Prosperous Building,
                                    48-52 Des Voeux
2.1333 WuXi AppTec Limited          Road Central                       Hong Kong                       999077      China       Purchase Order
                                    9232 Bernardo
2.1334 Xiao-Xiong Lu                Lakes Drive                        San Diego              CA       92127                   Consulting Agreement Exhibit A
2.1335 Xtelesis Corporation         PO Box 712269                      Cottonwood Heights     UT       84171                   Quote
2.1336 Xtelesis Corporation         PO Box 712269                      Cottonwood Heights     UT       84171                   Xtelesis Corporation (VOIP)
                                    2802 Crystal Ridge                                                                         Yogesh Sanghvi, Consulting
2.1337 Yogesh Sanghvi               Road                               Encinitas              CA       92024                   Agreement

2.1338 Yourway Transport, Inc.      6681 Snowdrift Road                Allentown              PA       18106                   Yourway Transport, Inc. - SOW
2.1339 Zendesk, Inc.                1019 Market St                     San Francisco          CA       94103                   Zendesk, 2018 Renewal
       Zoom Video Communications,   55 Almaden Blvd.,                                                                          Zoom, Renewal 2018-2019
2.1340 Inc.                         Suite 600                          San Jose               CA       95113                   AmendmentQ274574
                                                                                                                               ZS Associates Inc. Consulting
                                    400 South El Camino                                                                        agreement Exhibit K Amendment 1
2.1341 ZS Associates, Inc.          Real                               San Mateo              CA       94402                   (Judith Kulich)




                                                                                            Page 60 of 60
